Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 1 of 43




      Exhibit A
                            Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 2 of 43


Ex. A.
 No.                           Artist                          Track                Registration Number                 Plaintiff
          1   2Pac                      Brenda's Got A Baby                     SR0000172261              UMG Recordings, Inc.
          2   2Pac                      Dear Mama                               SR0000198941              UMG Recordings, Inc.
          3   2Pac                      So Many Tears                           SR0000198774              UMG Recordings, Inc.
          4   2Pac                      Temptations                             SR0000198774              UMG Recordings, Inc.
          5   2Pac                      Trapped                                 SR0000172261              UMG Recordings, Inc.
          6   2Pac ft. Dramacydal       Me Against The World                    SR0000198774              UMG Recordings, Inc.
          7   2Pac ft. Nate Dogg        How Long Will They Mourn Me?            SR0000206272              UMG Recordings, Inc.
          8   3 Doors Down              Away From The Sun                       SR0000347346              UMG Recordings, Inc.
          9   3 Doors Down              Back To Me                              SR0000680907              UMG Recordings, Inc.
         10   3 Doors Down              Be Like That                            SR0000277407              UMG Recordings, Inc.
         11   3 Doors Down              Be Somebody                             SR0000368870              UMG Recordings, Inc.
         12   3 Doors Down              Behind Those Eyes                       SR0000368870              UMG Recordings, Inc.
         13   3 Doors Down              Believer                                SR0000680907              UMG Recordings, Inc.
         14   3 Doors Down              By My Side                              SR0000277407              UMG Recordings, Inc.
         15   3 Doors Down              Changes                                 SR0000347346              UMG Recordings, Inc.
         16   3 Doors Down              Citizen/Soldier                         SR0000613583              UMG Recordings, Inc.
         17   3 Doors Down              Dangerous Game                          SR0000347346              UMG Recordings, Inc.
         18   3 Doors Down              Dead Love                               SR0000347346              UMG Recordings, Inc.
         19   3 Doors Down              Down Poison                             SR0000277407              UMG Recordings, Inc.
         20   3 Doors Down              Duck And Run                            SR0000277407              UMG Recordings, Inc.
         21   3 Doors Down              Every Time You Go                       SR0000679078              UMG Recordings, Inc.
         22   3 Doors Down              Father's Son                            SR0000368870              UMG Recordings, Inc.
         23   3 Doors Down              Give It To Me                           SR0000613583              UMG Recordings, Inc.
         24   3 Doors Down              Going Down In Flames                    SR0000347346              UMG Recordings, Inc.
         25   3 Doors Down              Goodbyes                                SR0000712821              UMG Recordings, Inc.
         26   3 Doors Down              Heaven                                  SR0000680907              UMG Recordings, Inc.
         27   3 Doors Down              Here By Me                              SR0000368870              UMG Recordings, Inc.
         28   3 Doors Down              Here Without You                        SR0000347346              UMG Recordings, Inc.
         29   3 Doors Down              I Feel You                              SR0000347346              UMG Recordings, Inc.
         30   3 Doors Down              It's Not Me                             SR0000277407              UMG Recordings, Inc.
         31   3 Doors Down              It's Not My Time                        SR0000610760              UMG Recordings, Inc.
         32   3 Doors Down              It's The Only One You've Got            SR0000613583              UMG Recordings, Inc.
         33   3 Doors Down              Kryptonite                              SR0000277407              UMG Recordings, Inc.
         34   3 Doors Down              Let Me Be Myself                        SR0000613583              UMG Recordings, Inc.
         35   3 Doors Down              Let Me Go                               SR0000368870              UMG Recordings, Inc.
         36   3 Doors Down              Life Of My Own                          SR0000277407              UMG Recordings, Inc.
         37   3 Doors Down              Live For Today                          SR0000368870              UMG Recordings, Inc.
         38   3 Doors Down              Loser                                   SR0000277407              UMG Recordings, Inc.
         39   3 Doors Down              My Way                                  SR0000680907              UMG Recordings, Inc.
         40   3 Doors Down              My World                                SR0000368870              UMG Recordings, Inc.
         41   3 Doors Down              Never Will I Break                      SR0000368870              UMG Recordings, Inc.
         42   3 Doors Down              Not Enough                              SR0000277407              UMG Recordings, Inc.
         43   3 Doors Down              On The Run                              SR0000680907              UMG Recordings, Inc.
         44   3 Doors Down              One Light                               SR0000712822              UMG Recordings, Inc.
         45   3 Doors Down              Pages                                   SR0000613583              UMG Recordings, Inc.
         46   3 Doors Down              Race For The Sun                        SR0000680907              UMG Recordings, Inc.
         47   3 Doors Down              Right Where I Belong                    SR0000368870              UMG Recordings, Inc.
         48   3 Doors Down              Round And Round                         SR0000680907              UMG Recordings, Inc.
         49   3 Doors Down              Runaway                                 SR0000613583              UMG Recordings, Inc.
         50   3 Doors Down              Running Out Of Days                     SR0000347346              UMG Recordings, Inc.
         51   3 Doors Down              Sarah Yellin'                           SR0000347346              UMG Recordings, Inc.
         52   3 Doors Down              She Don't Want The World                SR0000613583              UMG Recordings, Inc.
         53   3 Doors Down              She Is Love                             SR0000680907              UMG Recordings, Inc.
         54   3 Doors Down              Smack                                   SR0000277407              UMG Recordings, Inc.
         55   3 Doors Down              So I Need You                           SR0000277407              UMG Recordings, Inc.
         56   3 Doors Down              That Smell                              SR0000347747              UMG Recordings, Inc.
         57   3 Doors Down              The Better Life                         SR0000277407              UMG Recordings, Inc.
         58   3 Doors Down              The Real Life                           SR0000368870              UMG Recordings, Inc.
         59   3 Doors Down              The Road I'm On                         SR0000347346              UMG Recordings, Inc.
         60   3 Doors Down              The Silence Remains                     SR0000680907              UMG Recordings, Inc.
         61   3 Doors Down              There's A Life                          SR0000712821              UMG Recordings, Inc.
         62   3 Doors Down              These Days                              SR0000613583              UMG Recordings, Inc.
         63   3 Doors Down              This Time                               SR0000347346              UMG Recordings, Inc.
         64   3 Doors Down              Ticket To Heaven                        SR0000347346              UMG Recordings, Inc.
         65   3 Doors Down              Time Of My Life                         SR0000680907              UMG Recordings, Inc.
         66   3 Doors Down              Train                                   SR0000613583              UMG Recordings, Inc.
         67   3 Doors Down              Wasted Me                               SR0000277407              UMG Recordings, Inc.
         68   3 Doors Down              What's Left                             SR0000680907              UMG Recordings, Inc.
         69   3 Doors Down              When I'm Gone                           SR0000347346              UMG Recordings, Inc.
         70   3 Doors Down              When It's Over                          SR0000613583              UMG Recordings, Inc.
         71   3 Doors Down              When You're Young                       SR0000674196              UMG Recordings, Inc.
         72   3 Doors Down              Where My Christmas Lives                SR0000637155              UMG Recordings, Inc.
         73   3 Doors Down              Who Are You                             SR0000613042              UMG Recordings, Inc.




                                                                       Page 1
                         Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 3 of 43


Ex. A.
 No.                          Artist                                  Track                  Registration Number                 Plaintiff
      74   3 Doors Down                      Your Arms Feel Like Home                    SR0000613583              UMG Recordings, Inc.
      75   3 Doors Down ft. Bob Seger        Landing In London                           SR0000368870              UMG Recordings, Inc.
      76   50 Cent                           A Baltimore Love Thing                      SR0000366051              UMG Recordings, Inc.
      77   50 Cent                           Back Down                                   SR0000323562              UMG Recordings, Inc.
      78   50 Cent                           Build You Up                                SR0000366051              UMG Recordings, Inc.
      79   50 Cent                           Candy Shop                                  SR0000366051              UMG Recordings, Inc.
      80   50 Cent                           Disco Inferno                               SR0000366950              UMG Recordings, Inc.
      81   50 Cent                           Get In My Car                               SR0000366051              UMG Recordings, Inc.
      82   50 Cent                           God Gave Me Style                           SR0000366051              UMG Recordings, Inc.
      83   50 Cent                           Gotta Make It To Heaven                     SR0000337801              UMG Recordings, Inc.
      84   50 Cent                           Heat                                        SR0000337801              UMG Recordings, Inc.
      85   50 Cent                           High All The Time                           SR0000337801              UMG Recordings, Inc.
      86   50 Cent                           I Don't Need 'Em                            SR0000366051              UMG Recordings, Inc.
      87   50 Cent                           I'm Supposed To Die Tonight                 SR0000366051              UMG Recordings, Inc.
      88   50 Cent                           If I Can't                                  SR0000337801              UMG Recordings, Inc.
      89   50 Cent                           In My Hood                                  SR0000366051              UMG Recordings, Inc.
      90   50 Cent                           Lifes On The Line                           SR0000337801              UMG Recordings, Inc.
      91   50 Cent                           Many Men (Wish Death)                       SR0000337801              UMG Recordings, Inc.
      92   50 Cent                           My Toy Soldier                              SR0000366051              UMG Recordings, Inc.
      93   50 Cent                           Outta Control                               SR0000366051              UMG Recordings, Inc.
      94   50 Cent                           P.I.M.P.                                    SR0000337801              UMG Recordings, Inc.
      95   50 Cent                           Piggy Bank                                  SR0000366051              UMG Recordings, Inc.
      96   50 Cent                           Poor Lil Rich                               SR0000337801              UMG Recordings, Inc.
      97   50 Cent                           Position Of Power                           SR0000366051              UMG Recordings, Inc.
      98   50 Cent                           Ryder Music                                 SR0000366051              UMG Recordings, Inc.
      99   50 Cent                           Ski Mask Way                                SR0000366051              UMG Recordings, Inc.
     100   50 Cent                           This Is 50                                  SR0000366051              UMG Recordings, Inc.
     101   50 Cent                           U Not Like Me                               SR0000337801              UMG Recordings, Inc.
     102   50 Cent                           Wanksta                                     SR0000337801              UMG Recordings, Inc.
     103   50 Cent                           What Up Gangsta                             SR0000337801              UMG Recordings, Inc.
     104   50 Cent ft. Eminem                GATman And Robbin                           SR0000366051              UMG Recordings, Inc.
     105   50 Cent ft. Eminem                Patiently Waiting                           SR0000337801              UMG Recordings, Inc.
     106   50 Cent ft. Lloyd Banks, Eminem   Don't Push Me                               SR0000337801              UMG Recordings, Inc.
     107   50 Cent ft. Nate Dogg             21 Questions                                SR0000337801              UMG Recordings, Inc.
     108   50 Cent ft. Tony Yayo             Like My Style                               SR0000337801              UMG Recordings, Inc.
     109   50 Cent ft. Young Buck            Blood Hound                                 SR0000337801              UMG Recordings, Inc.
     110   Amy Winehouse                     A Song For You                              SR0000695755              UMG Recordings, Inc.
     111   Amy Winehouse                     Best Friends, Right?                        SR0000695755              UMG Recordings, Inc.
     112   Amy Winehouse                     Between The Cheats                          SR0000695755              UMG Recordings, Inc.
     113   Amy Winehouse                     Half Time                                   SR0000695755              UMG Recordings, Inc.
     114   Amy Winehouse                     Our Day Will Come                           SR0000695755              UMG Recordings, Inc.
     115   Amy Winehouse                     The Girl From Ipanema                       SR0000695755              UMG Recordings, Inc.
     116   Amy Winehouse                     Will You Still Love Me Tomorrow?            SR0000695755              UMG Recordings, Inc.
     117   Amy Winehouse ft. Nas             Like Smoke                                  SR0000695755              UMG Recordings, Inc.
     118   Ariana Grande                     7 rings                                     SR0000847388              UMG Recordings, Inc.
     119   Ariana Grande                     Baby I                                      SR0000729456              UMG Recordings, Inc.
     120   Ariana Grande                     Bad Decisions                               SR0000781026              UMG Recordings, Inc.
     121   Ariana Grande                     bad idea                                    SR0000848489              UMG Recordings, Inc.
     122   Ariana Grande                     Be Alright                                  SR0000781014              UMG Recordings, Inc.
     123   Ariana Grande                     better off                                  SR0000827657              UMG Recordings, Inc.
     124   Ariana Grande                     bloodline                                   SR0000848489              UMG Recordings, Inc.
     125   Ariana Grande                     break up with your girlfriend, i'm bored    SR0000848489              UMG Recordings, Inc.
     126   Ariana Grande                     breathin                                    SR0000827657              UMG Recordings, Inc.
     127   Ariana Grande                     Cadillac Song                               SR0000757296              UMG Recordings, Inc.
     128   Ariana Grande                     Dangerous Woman                             SR0000781013              UMG Recordings, Inc.
     129   Ariana Grande                     Daydreamin'                                 SR0000729458              UMG Recordings, Inc.
     130   Ariana Grande                     everytime                                   SR0000827657              UMG Recordings, Inc.
     131   Ariana Grande                     fake smile                                  SR0000848489              UMG Recordings, Inc.
     132   Ariana Grande                     Focus                                       SR0000776846              UMG Recordings, Inc.
     133   Ariana Grande                     get well soon                               SR0000827657              UMG Recordings, Inc.
     134   Ariana Grande                     ghostin                                     SR0000848489              UMG Recordings, Inc.
     135   Ariana Grande                     God is a woman                              SR0000827659              UMG Recordings, Inc.
     136   Ariana Grande                     goodnight n go                              SR0000827657              UMG Recordings, Inc.
     137   Ariana Grande                     Greedy                                      SR0000781018              UMG Recordings, Inc.
     138   Ariana Grande                     Honeymoon Avenue                            SR0000729458              UMG Recordings, Inc.
     139   Ariana Grande                     I Don't Care                                SR0000781012              UMG Recordings, Inc.
     140   Ariana Grande                     imagine                                     SR0000847390              UMG Recordings, Inc.
     141   Ariana Grande                     in my head interlude                        SR0000848489              UMG Recordings, Inc.
     142   Ariana Grande                     Into You                                    SR0000781016              UMG Recordings, Inc.
     143   Ariana Grande                     Intro                                       SR0000757296              UMG Recordings, Inc.
     144   Ariana Grande                     Just A Little Bit Of Your Heart             SR0000757296              UMG Recordings, Inc.
     145   Ariana Grande                     Knew Better / Forever Boy                   SR0000781012              UMG Recordings, Inc.
     146   Ariana Grande                     Lovin' It                                   SR0000729458              UMG Recordings, Inc.




                                                                                Page 2
                         Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 4 of 43


Ex. A.
 No.                         Artist                                    Track                       Registration Number                 Plaintiff
     147   Ariana Grande                         make up                                       SR0000848489              UMG Recordings, Inc.
     148   Ariana Grande                         Moonlight                                     SR0000781012              UMG Recordings, Inc.
     149   Ariana Grande                         My Everything                                 SR0000757296              UMG Recordings, Inc.
     150   Ariana Grande                         NASA                                          SR0000848489              UMG Recordings, Inc.
     151   Ariana Grande                         needy                                         SR0000848489              UMG Recordings, Inc.
     152   Ariana Grande                         no tears left to cry                          SR0000820168              UMG Recordings, Inc.
     153   Ariana Grande                         One Last Time                                 SR0000757296              UMG Recordings, Inc.
     154   Ariana Grande                         Only 1                                        SR0000757296              UMG Recordings, Inc.
     155   Ariana Grande                         pete davidson                                 SR0000827657              UMG Recordings, Inc.
     156   Ariana Grande                         Piano                                         SR0000729458              UMG Recordings, Inc.
     157   Ariana Grande                         Sometimes                                     SR0000781020              UMG Recordings, Inc.
     158   Ariana Grande                         successful                                    SR0000827657              UMG Recordings, Inc.
     159   Ariana Grande                         sweetener                                     SR0000827657              UMG Recordings, Inc.
     160   Ariana Grande                         Tattooed Heart                                SR0000729458              UMG Recordings, Inc.
     161   Ariana Grande                         Thank U, Next                                 SR0000838272              UMG Recordings, Inc.
     162   Ariana Grande                         The Way                                       SR0000722427              UMG Recordings, Inc.
     163   Ariana Grande                         Thinking Bout You                             SR0000781012              UMG Recordings, Inc.
     164   Ariana Grande                         Too Close                                     SR0000757296              UMG Recordings, Inc.
     165   Ariana Grande                         Touch It                                      SR0000781024              UMG Recordings, Inc.
     166   Ariana Grande                         Why Try                                       SR0000757296              UMG Recordings, Inc.
     167   Ariana Grande                         You Don't Know Me                             SR0000757296              UMG Recordings, Inc.
     168   Ariana Grande                         You’ll Never Know                             SR0000729458              UMG Recordings, Inc.
     169   Ariana Grande ft. A$AP Ferg           Hands On Me                                   SR0000757296              UMG Recordings, Inc.
     170   Ariana Grande ft. Big Sean            Best Mistake                                  SR0000757296              UMG Recordings, Inc.
     171   Ariana Grande ft. Big Sean            Right There                                   SR0000729457              UMG Recordings, Inc.
     172   Ariana Grande ft. Cashmere Cat        Be My Baby                                    SR0000757296              UMG Recordings, Inc.
     173   Ariana Grande ft. Childish Gambino    Break Your Heart Right Back                   SR0000757296              UMG Recordings, Inc.
     174   Ariana Grande ft. Future              Everyday                                      SR0000781017              UMG Recordings, Inc.
     175   Ariana Grande ft. Iggy Azalea         Problem                                       SR0000743514              UMG Recordings, Inc.
     176   Ariana Grande ft. Lil Wayne           Let Me Love You                               SR0000781015              UMG Recordings, Inc.
     177   Ariana Grande ft. Macy Gray           Leave Me Lonely                               SR0000781022              UMG Recordings, Inc.
     178   Ariana Grande ft. Missy Elliott       borderline                                    SR0000827657              UMG Recordings, Inc.
     179   Ariana Grande ft. Nicki Minaj         the light is coming                           SR0000827658              UMG Recordings, Inc.
           Ariana Grande ft. Nicki Minaj,
    180    ËÃ-üûßÊü¸å, ËÃ-üßÊü¸å                 Side To Side                                  SR0000781019              UMG Recordings, Inc.
    181    Ariana Grande ft. Pharrell Williams   blazed                                        SR0000827657              UMG Recordings, Inc.
    182    Ariana Grande, Nathan Sykes           Almost Is Never Enough                        SR0000729458              UMG Recordings, Inc.
    183    Ariana Grande, The Weeknd             Love Me Harder                                SR0000757296              UMG Recordings, Inc.
    184    Audioslave                            #1 Zero                                       SR0000373489              UMG Recordings, Inc.
    185    Audioslave                            Be Yourself                                   SR0000373489              UMG Recordings, Inc.
    186    Audioslave                            Dandelion                                     SR0000373489              UMG Recordings, Inc.
    187    Audioslave                            Doesn't Remind Me                             SR0000373489              UMG Recordings, Inc.
    188    Audioslave                            Drown Me Slowly                               SR0000373489              UMG Recordings, Inc.
    189    Audioslave                            Heaven's Dead                                 SR0000373489              UMG Recordings, Inc.
    190    Audioslave                            Man Or Animal                                 SR0000373489              UMG Recordings, Inc.
    191    Audioslave                            Out Of Exile                                  SR0000373489              UMG Recordings, Inc.
    192    Audioslave                            The Curse                                     SR0000373489              UMG Recordings, Inc.
    193    Audioslave                            The Worm                                      SR0000373489              UMG Recordings, Inc.
    194    Audioslave                            Yesterday To Tomorrow                         SR0000373489              UMG Recordings, Inc.
    195    Audioslave                            Your Time Has Come                            SR0000373489              UMG Recordings, Inc.
    196    Avicii                                Addicted To You                               SR0000732601              UMG Recordings, Inc.
    197    Avicii                                Dear Boy                                      SR0000732601              UMG Recordings, Inc.
    198    Avicii                                EDOM                                          SR0000730382              UMG Recordings, Inc.
    199    Avicii                                Hey Brother                                   SR0000732601              UMG Recordings, Inc.
    200    Avicii                                Hope There's Someone                          SR0000732601              UMG Recordings, Inc.
    201    Avicii                                Lay Me Down                                   SR0000732601              UMG Recordings, Inc.
    202    Avicii                                Liar Liar                                     SR0000732601              UMG Recordings, Inc.
    203    Avicii                                Long Road To Hell                             SR0000730382              UMG Recordings, Inc.
    204    Avicii                                Shame On Me                                   SR0000732601              UMG Recordings, Inc.
    205    Avicii                                Wake Me Up                                    SR0000732602              UMG Recordings, Inc.
    206    Avicii                                You Make Me                                   SR0000732604              UMG Recordings, Inc.
                                                                                               SR0000079470;
    207 Beastie Boys                             (You Gotta) Fight For Your Right (To Party)   SR0000091144              UMG Recordings, Inc.
                                                                                               SR0000079470;
    208    Beastie Boys                          Rhymin & Stealin                              SR0000091144              UMG Recordings, Inc.
    209    Billy Currington                      23 Degrees And South                          SR0000730540              UMG Recordings, Inc.
    210    Billy Currington                      Another Day Without You                       SR0000730540              UMG Recordings, Inc.
    211    Billy Currington                      Banana Pancakes                               SR0000730540              UMG Recordings, Inc.
    212    Billy Currington                      Closer Tonight                                SR0000730540              UMG Recordings, Inc.
    213    Billy Currington                      Hallelujah                                    SR0000730540              UMG Recordings, Inc.
    214    Billy Currington                      Hey Girl                                      SR0000722290              UMG Recordings, Inc.
    215    Billy Currington                      One Way Ticket                                SR0000730540              UMG Recordings, Inc.
    216    Billy Currington                      We Are Tonight                                SR0000730540              UMG Recordings, Inc.




                                                                                     Page 3
                       Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 5 of 43


Ex. A.
 No.                       Artist                                             Track                Registration Number                 Plaintiff
     217Billy Currington                            Wingman                                    SR0000730540              UMG Recordings, Inc.
     218Billy Currington ft. Willie Nelson          Hard To Be A Hippie                        SR0000730540              UMG Recordings, Inc.
     219Bon Jovi                                    (You Want To) Make A Memory                SR0000609677              UMG Recordings, Inc.
     220Bon Jovi                                    Always                                     SR0000616649              UMG Recordings, Inc.
     221Bon Jovi                                    Bad Medicine                               SR0000100048              UMG Recordings, Inc.
     222Bon Jovi                                    Bed Of Roses                               SR0000149231              UMG Recordings, Inc.
     223Bon Jovi                                    Blood On Blood                             SR0000100048              UMG Recordings, Inc.
     224Bon Jovi                                    Born To Be My Baby                         SR0000100048              UMG Recordings, Inc.
     225Bon Jovi                                    Have A Nice Day                            SR0000382027              UMG Recordings, Inc.
     226Bon Jovi                                    I'll Be There For You                      SR0000100048              UMG Recordings, Inc.
     227Bon Jovi                                    I'll Sleep When I'm Dead                   SR0000149231              UMG Recordings, Inc.
     228Bon Jovi                                    In And Out Of Love                         SR0000062171              UMG Recordings, Inc.
     229Bon Jovi                                    In These Arms                              SR0000149231              UMG Recordings, Inc.
     230Bon Jovi                                    It's My Life                               SR0000281803              UMG Recordings, Inc.
     231Bon Jovi                                    Keep The Faith                             SR0000149231              UMG Recordings, Inc.
     232Bon Jovi                                    Lay Your Hands On Me                       SR0000100048              UMG Recordings, Inc.
     233Bon Jovi                                    Lost Highway                               SR0000609686              UMG Recordings, Inc.
     234Bon Jovi                                    No Apologies                               SR0000671160              UMG Recordings, Inc.
     235Bon Jovi                                    Runaway                                    SR0000052183              UMG Recordings, Inc.
     236Bon Jovi                                    Someday I'll Be Saturday Night             SR0000616649              UMG Recordings, Inc.
     237Bon Jovi                                    The More Things Change                     SR0000671160              UMG Recordings, Inc.
     238BON JOVI                                    These Days                                 SR0000208948              UMG Recordings, Inc.
     239Bon Jovi                                    This Ain't A Love Song                     SR0000208948              UMG Recordings, Inc.
     240Bon Jovi                                    This Is Love This Is Life                  SR0000671160              UMG Recordings, Inc.
     241Bon Jovi                                    We Weren't Born To Follow                  SR0000636920              UMG Recordings, Inc.
     242Bon Jovi                                    What Do You Got?                           SR0000671160              UMG Recordings, Inc.
     243Bon Jovi                                    When We Were Beautiful                     SR0000636918              UMG Recordings, Inc.
     244Carly Rae Jepsen with Owl City              Good Time                                  SR0000707491              UMG Recordings, Inc.
     245CW Da Youngblood, Da Young Gunna            Pound Cake                                 SR0000732614              UMG Recordings, Inc.
     246Def Leppard                                 Animal                                     SR0000090420              UMG Recordings, Inc.
     247Def Leppard                                 Armageddon It                              SR0000090420              UMG Recordings, Inc.
     248Def Leppard                                 Don't Shoot Shot Gun                       SR0000090420              UMG Recordings, Inc.
     249Def Leppard                                 Excitable                                  SR0000090420              UMG Recordings, Inc.
     250Def Leppard                                 Gods Of War                                SR0000090420              UMG Recordings, Inc.
     251Def Leppard                                 Hysteria                                   SR0000149230              UMG Recordings, Inc.
     252Def Leppard                                 Love And Affection                         SR0000090420              UMG Recordings, Inc.
     253Def Leppard                                 Love Bites                                 SR0000090420              UMG Recordings, Inc.
     254Def Leppard                                 Pour Some Sugar On Me                      SR0000090420              UMG Recordings, Inc.
     255Def Leppard                                 Rocket                                     SR0000090420              UMG Recordings, Inc.
     256Def Leppard                                 Run Riot                                   SR0000090420              UMG Recordings, Inc.
     257Def Leppard                                 Women                                      SR0000090420              UMG Recordings, Inc.
     258Diddy - Dirty Money                         Change                                     SR0000668311              UMG Recordings, Inc.
     259Diddy - Dirty Money                         Hate You Now                               SR0000668311              UMG Recordings, Inc.
     260Diddy - Dirty Money                         Hello Good Morning                         SR0000653490              UMG Recordings, Inc.
     261Diddy - Dirty Money                         I Hate That You Love Me                    SR0000668311              UMG Recordings, Inc.
     262Diddy - Dirty Money                         Intro                                      SR0000668311              UMG Recordings, Inc.
     263Diddy - Dirty Money                         Last Night Part 2                          SR0000668311              UMG Recordings, Inc.
     264Diddy - Dirty Money                         Someone To Love Me                         SR0000668311              UMG Recordings, Inc.
     265Diddy - Dirty Money ft. Chris Brown         Yesterday                                  SR0000668311              UMG Recordings, Inc.
        Diddy - Dirty Money ft. Chris Brown, Wiz
    266 Khalifa, Seven Of Richgirl                  I Know                                     SR0000668311              UMG Recordings, Inc.
    267 Diddy - Dirty Money ft. Grace Jones         Yeah Yeah You Would                        SR0000668311              UMG Recordings, Inc.
    268 Diddy - Dirty Money ft. Lil Wayne           Strobe Lights                              SR0000668311              UMG Recordings, Inc.

        Diddy - Dirty Money ft. Lil Wayne, Justin
    269 Timberlake, Bilal, James Fauntleroy         Shades                                     SR0000668311              UMG Recordings, Inc.
        Diddy - Dirty Money ft. Notorious B.I.G.,
    270 Rick Ross                                   Angels                                     SR0000668311              UMG Recordings, Inc.
    271 Diddy - Dirty Money ft. Skylar Grey         Coming Home                                SR0000668310              UMG Recordings, Inc.
    272 Diddy - Dirty Money ft. Trey Songz          Your Love                                  SR0000668311              UMG Recordings, Inc.
    273 Diddy - Dirty Money ft. Usher               Looking For Love                           SR0000668311              UMG Recordings, Inc.
    274 Diddy - Dirty Money, Drake                  Loving You No More                         SR0000668311              UMG Recordings, Inc.
    275 Diddy-Dirty Money                           Ass On The Floor                           SR0000668311              UMG Recordings, Inc.
    276 Disclosure                                  Grab Her! (Explicit)                       SR0000724303              UMG Recordings, Inc.
    277 Disclosure                                  Intro                                      SR0000724303              UMG Recordings, Inc.
    278 Disclosure                                  Second Chance                              SR0000724303              UMG Recordings, Inc.
    279 Disclosure                                  Stimulation                                SR0000724303              UMG Recordings, Inc.
    280 Disclosure                                  Tenderly                                   SR0000724303              UMG Recordings, Inc.
    281 Disclosure                                  What's In Your Head                        SR0000724303              UMG Recordings, Inc.
    282 Disclosure                                  When A Fire Starts To Burn                 SR0000724303              UMG Recordings, Inc.
    283 Disclosure feat. Sinaed Harnett             Boiling                                    SR0000724303              UMG Recordings, Inc.
    284 Disclosure ft. Jamie Woon                   January                                    SR0000724303              UMG Recordings, Inc.
    285 Disclosure ft. Jessie Ware                  Confess To Me                              SR0000724303              UMG Recordings, Inc.




                                                                                      Page 4
                        Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 6 of 43


Ex. A.
 No.                         Artist                              Track                     Registration Number                 Plaintiff
     286   Disclosure ft. London Grammar   Help Me Lose My Mind                        SR0000724303              UMG Recordings, Inc.
     287   Drake                           9                                           SR0000787219              UMG Recordings, Inc.
     288   Drake                           10 Bands                                    SR0000759700              UMG Recordings, Inc.
     289   Drake                           30 for 30 Freestyle                         SR0000759700              UMG Recordings, Inc.
     290   Drake                           6 God                                       SR0000759700              UMG Recordings, Inc.
     291   Drake                           6 Man                                       SR0000759700              UMG Recordings, Inc.
     292   Drake                           6PM In New York (Explicit)                  SR0000759700              UMG Recordings, Inc.
     293   Drake                           9AM in Dallas                               SR0000759700              UMG Recordings, Inc.
     294   Drake                           Best I Ever Had                             SR0000641950              UMG Recordings, Inc.
     295   Drake                           Blem                                        SR0000883438              UMG Recordings, Inc.
     296   Drake                           Brand New                                   SR0000641948              UMG Recordings, Inc.
     297   Drake                           Cameras / Good Ones Go Interlude            SR0000689350              UMG Recordings, Inc.
     298   Drake                           Can't Have Everything                       SR0000883438              UMG Recordings, Inc.
     299   Drake                           Cece's Interlude                            SR0000759700              UMG Recordings, Inc.
     300   Drake                           Childs Play                                 SR0000779293              UMG Recordings, Inc.
     301   Drake                           Come Thru                                   SR0000732614              UMG Recordings, Inc.
     302   Drake                           Company (Explicit)                          SR0000759700              UMG Recordings, Inc.
     303   Drake                           Congratulations                             SR0000641948              UMG Recordings, Inc.
     304   Drake                           Connect                                     SR0000732614              UMG Recordings, Inc.
     305   Drake                           Controlla                                   SR0000779293              UMG Recordings, Inc.
     306   Drake                           Do Not Disturb                              SR0000883438              UMG Recordings, Inc.
     307   Drake                           Do What You Do                              SR0000759700              UMG Recordings, Inc.
     308   Drake                           Doing It Wrong                              SR0000689350              UMG Recordings, Inc.
     309   Drake                           Energy                                      SR0000759700              UMG Recordings, Inc.
     310   Drake                           Fake Love                                   SR0000883438              UMG Recordings, Inc.
     311   Drake                           Feel No Ways                                SR0000779293              UMG Recordings, Inc.
     312   Drake                           Find Your Love                              SR0000759700              UMG Recordings, Inc.
     313   Drake                           Fire & Desire                               SR0000779293              UMG Recordings, Inc.
     314   Drake                           Free Smoke                                  SR0000883438              UMG Recordings, Inc.
     315   Drake                           Furthest Thing                              SR0000732614              UMG Recordings, Inc.
     316   Drake                           Gyalchester                                 SR0000883438              UMG Recordings, Inc.
     317   Drake                           Hate Sleeping Alone                         SR0000689350              UMG Recordings, Inc.
     318   Drake                           Headlines                                   SR0000689350              UMG Recordings, Inc.
     319   Drake                           Hotline Bling                               SR0000771820              UMG Recordings, Inc.
     320   Drake                           Houstatlantavegas                           SR0000641948              UMG Recordings, Inc.
     321   Drake                           How Bout Now                                SR0000769089              UMG Recordings, Inc.
     322   Drake                           Hype                                        SR0000779293              UMG Recordings, Inc.
     323   Drake                           Jorja Interlude                             SR0000883438              UMG Recordings, Inc.
     324   Drake                           Jungle                                      SR0000759700              UMG Recordings, Inc.
     325   Drake                           Karaoke                                     SR0000759700              UMG Recordings, Inc.
     326   Drake                           Keep The Family Close                       SR0000779293              UMG Recordings, Inc.
     327   Drake                           Know Yourself                               SR0000759700              UMG Recordings, Inc.
     328   Drake                           Legend                                      SR0000759700              UMG Recordings, Inc.
     329   Drake                           Light Up                                    SR0000653574              UMG Recordings, Inc.
     330   Drake                           Look What You've Done                       SR0000689350              UMG Recordings, Inc.
     331   Drake                           Lose You                                    SR0000883438              UMG Recordings, Inc.
     332   Drake                           Lust For Life                               SR0000641948              UMG Recordings, Inc.
     333   Drake                           Madiba Riddim                               SR0000883438              UMG Recordings, Inc.
     334   Drake                           Madonna                                     SR0000769089              UMG Recordings, Inc.
     335   Drake                           Marvins Room                                SR0000689350              UMG Recordings, Inc.
     336   Drake                           My Side                                     SR0000769089              UMG Recordings, Inc.
     337   Drake                           No Tellin'                                  SR0000759700              UMG Recordings, Inc.
     338   Drake                           Nothings Into Somethings                    SR0000883438              UMG Recordings, Inc.
     339   Drake                           November 18th                               SR0000641948              UMG Recordings, Inc.
     340   Drake                           Now & Forever                               SR0000759700              UMG Recordings, Inc.
     341   Drake                           Over                                        SR0000759700              UMG Recordings, Inc.
     342   Drake                           Over My Dead Body                           SR0000689350              UMG Recordings, Inc.
     343   Drake                           Own It                                      SR0000732614              UMG Recordings, Inc.
     344   Drake                           Passionfruit                                SR0000883438              UMG Recordings, Inc.
     345   Drake                           Practice                                    SR0000689350              UMG Recordings, Inc.
     346   Drake                           Redemption                                  SR0000779293              UMG Recordings, Inc.
     347   Drake                           Say What's Real                             SR0000641948              UMG Recordings, Inc.
     348   Drake                           Shot For Me                                 SR0000689350              UMG Recordings, Inc.
     349   Drake                           Show Me A Good Time                         SR0000759700              UMG Recordings, Inc.
     350   Drake                           Skepta Interlude                            SR0000883438              UMG Recordings, Inc.
     351   Drake                           Sooner Than Later                           SR0000641948              UMG Recordings, Inc.
     352   Drake                           Star67 (Explicit)                           SR0000759700              UMG Recordings, Inc.
     353   Drake                           Started From the Bottom                     SR0000718999              UMG Recordings, Inc.
     354   Drake                           Still Here                                  SR0000787219              UMG Recordings, Inc.
     355   Drake                           Summers Over Interlude                      SR0000779293              UMG Recordings, Inc.
     356   Drake                           Teenage Fever                               SR0000883438              UMG Recordings, Inc.
     357   Drake                           Thank Me Now                                SR0000759700              UMG Recordings, Inc.
     358   Drake                           The Calm                                    SR0000641948              UMG Recordings, Inc.




                                                                              Page 5
                          Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 7 of 43


Ex. A.
 No.                           Artist                                   Track                     Registration Number                 Plaintiff
     359   Drake                                 The Language                                 SR0000732614              UMG Recordings, Inc.
     360   Drake                                 The Motion                                   SR0000732614              UMG Recordings, Inc.
     361   Drake                                 The Resistance                               SR0000759700              UMG Recordings, Inc.
     362   Drake                                 The Ride                                     SR0000689350              UMG Recordings, Inc.
     363   Drake                                 Tuscan Leather                               SR0000732614              UMG Recordings, Inc.
     364   Drake                                 U With Me?                                   SR0000779293              UMG Recordings, Inc.
     365   Drake                                 Under Ground Kings                           SR0000689350              UMG Recordings, Inc.
     366   Drake                                 Views                                        SR0000779293              UMG Recordings, Inc.
     367   Drake                                 Weston Road Flows                            SR0000779293              UMG Recordings, Inc.
     368   Drake                                 Worst Behavior                               SR0000732614              UMG Recordings, Inc.
     369   Drake                                 Wu-Tang Forever                              SR0000732614              UMG Recordings, Inc.
     370   Drake                                 You & The 6                                  SR0000759700              UMG Recordings, Inc.
     371   Drake ft. 2 Chainz, Big Sean          All Me                                       SR0000732614              UMG Recordings, Inc.
     372   Drake ft. 2 Chainz, Young Thug        Sacrifices                                   SR0000883438              UMG Recordings, Inc.
     373   Drake ft. Alicia Keys                 Fireworks                                    SR0000759700              UMG Recordings, Inc.
     374   Drake ft. Black Coffee, Jorja Smith   Get It Together                              SR0000883438              UMG Recordings, Inc.
     375   Drake ft. Bun B, Lil Wayne            Uptown                                       SR0000641948              UMG Recordings, Inc.
     376   Drake ft. Chilly Gonzales             Outro                                        SR0000641948              UMG Recordings, Inc.
     377   Drake ft. Detail                      305 To My City                               SR0000732614              UMG Recordings, Inc.
     378   Drake ft. Future                      Grammys                                      SR0000779293              UMG Recordings, Inc.
     379   Drake ft. Giggs                       KMT                                          SR0000883438              UMG Recordings, Inc.
     380   Drake ft. Giggs                       No Long Talk                                 SR0000883438              UMG Recordings, Inc.
     381   Drake ft. Jhené Aiko                  From Time                                    SR0000732614              UMG Recordings, Inc.
     382   Drake ft. Kanye West                  Glow                                         SR0000883438              UMG Recordings, Inc.
     383   Drake ft. Lil Wayne                   HYFR (Hell Ya F***ing Right)                 SR0000689350              UMG Recordings, Inc.
     384   Drake ft. Lil Wayne                   Ignant Shit                                  SR0000641948              UMG Recordings, Inc.
     385   Drake ft. Lil Wayne                   Miss Me                                      SR0000759700              UMG Recordings, Inc.
     386   Drake ft. Lil Wayne                   The Motto                                    SR0000689350              UMG Recordings, Inc.
     387   Drake ft. Lil Wayne, Andre 3000       The Real Her                                 SR0000689350              UMG Recordings, Inc.
     388   Drake ft. Lloyd                       A Night Off                                  SR0000641948              UMG Recordings, Inc.
     389   Drake ft. Lykke Li                    Little Bit                                   SR0000641948              UMG Recordings, Inc.
     390   Drake ft. Majid Jordan                Hold On, We're Going Home                    SR0000732614              UMG Recordings, Inc.
     391   Drake ft. Nicki Minaj                 Make Me Proud                                SR0000689350              UMG Recordings, Inc.
     392   Drake ft. Nicki Minaj                 Up All Night                                 SR0000759700              UMG Recordings, Inc.
     393   Drake ft. Omarion                     Bria's Interlude                             SR0000641948              UMG Recordings, Inc.
     394   Drake ft. PARTYNEXTDOOR               Preach                                       SR0000759700              UMG Recordings, Inc.
     395   Drake ft. PARTYNEXTDOOR               Since Way Back                               SR0000883438              UMG Recordings, Inc.
     396   Drake ft. PARTYNEXTDOOR               Wednesday Night Interlude                    SR0000759700              UMG Recordings, Inc.
     397   Drake ft. PARTYNEXTDOOR               With You                                     SR0000779293              UMG Recordings, Inc.
     398   Drake ft. Peter Bjorn And John        Let's Call It Off                            SR0000759700              UMG Recordings, Inc.
     399   Drake ft. Pimp C, dvsn                Faithful                                     SR0000779293              UMG Recordings, Inc.
     400   Drake ft. Quavo, Travi$ Scott         Portland                                     SR0000883438              UMG Recordings, Inc.
     401   Drake ft. Rick Ross                   Lord Knows                                   SR0000689350              UMG Recordings, Inc.
     402   Drake ft. Rihanna                     Take Care                                    SR0000689350              UMG Recordings, Inc.
     403   Drake ft. Rihanna                     Too Good                                     SR0000779293              UMG Recordings, Inc.
     404   Drake ft. Sampha                      4422                                         SR0000883438              UMG Recordings, Inc.
     405   Drake ft. Sampha                      Too Much                                     SR0000732614              UMG Recordings, Inc.
     406   Drake ft. Santigold, Lil Wayne        Unstoppable                                  SR0000641948              UMG Recordings, Inc.
     407   Drake ft. T.I., Swizz Beatz           Fancy                                        SR0000759700              UMG Recordings, Inc.
     408   Drake ft. The Throne                  Pop Style                                    SR0000779293              UMG Recordings, Inc.
     409   Drake ft. The Weeknd                  Crew Love                                    SR0000689350              UMG Recordings, Inc.
     410   Drake ft. The-Dream                   Shut It Down                                 SR0000653574              UMG Recordings, Inc.
     411   Drake ft. Trey Songz, Lil Wayne       Successful                                   SR0000641948              UMG Recordings, Inc.
     412   Drake ft. WizKid, Kyla                One Dance                                    SR0000787219              UMG Recordings, Inc.
     413   Drake ft. Young Jeezy                 Unforgettable                                SR0000759700              UMG Recordings, Inc.
     414   Drake ft. Young Thug                  Ice Melts                                    SR0000883438              UMG Recordings, Inc.
     415   Drake, Future                         Big Rings                                    SR0000759700              UMG Recordings, Inc.
     416   Drake, Future                         Change Locations                             SR0000759700              UMG Recordings, Inc.
     417   Drake, Future                         Diamonds Dancing                             SR0000759700              UMG Recordings, Inc.
     418   Drake, Future                         Digital Dash                                 SR0000759700              UMG Recordings, Inc.
     419   Drake, Future                         I'm The Plug                                 SR0000759700              UMG Recordings, Inc.
     420   Drake, Future                         Jumpman                                      SR0000759700              UMG Recordings, Inc.
     421   Drake, Future                         Live From The Gutter                         SR0000759700              UMG Recordings, Inc.
     422   Drake, Future                         Plastic Bag                                  SR0000759700              UMG Recordings, Inc.
     423   Drake, Future                         Scholarships                                 SR0000759700              UMG Recordings, Inc.
     424   Ellie Goulding                        Every Time You Go                            SR0000671828              UMG Recordings, Inc.
     425   Ellie Goulding                        Guns And Horses                              SR0000664533              UMG Recordings, Inc.
     426   Ellie Goulding                        I'll Hold My Breath                          SR0000671828              UMG Recordings, Inc.
     427   Ellie Goulding                        Salt Skin                                    SR0000671828              UMG Recordings, Inc.
     428   Ellie Goulding                        The Writer                                   SR0000671828              UMG Recordings, Inc.
     429   Ellie Goulding                        This Love (Will Be Your Downfall)            SR0000671828              UMG Recordings, Inc.
     430   Ellie Goulding                        Under The Sheets                             SR0000671828              UMG Recordings, Inc.
     431   Ellie Goulding                        Wish I Stayed                                SR0000752677              UMG Recordings, Inc.




                                                                                     Page 6
                            Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 8 of 43


Ex. A.
 No.                         Artist                                          Track                           Registration Number                 Plaintiff
     432   Ellie Goulding                            Your Biggest Mistake                               SR0000671828               UMG Recordings, Inc.
     433   Elton John                                Believe                                            SR0000168788               UMG Recordings, Inc.
     434   Elton John                                Bennie And The Jets                                N10950                     UMG Recordings, Inc.
     435   Elton John                                Blue Eyes                                          SR0000035166               UMG Recordings, Inc.
     436   Elton John                                Candle In The Wind                                 N10950                     UMG Recordings, Inc.
     437   Elton John                                Crocodile Rock                                     N6758                      UMG Recordings, Inc.
     438   Elton John                                Daniel                                             N6759                      UMG Recordings, Inc.
     439   Elton John                                Don't Let The Sun Go Down On Me                    N0511; RE0000866913        UMG Recordings, Inc.
     440   Elton John                                Goodbye Yellow Brick Road                          N10950                     UMG Recordings, Inc.
     441   Elton John                                Honky Cat                                          N1989                      UMG Recordings, Inc.
     442   Elton John                                I Guess That's Why They Call It The Blues          SR0000045784               UMG Recordings, Inc.
     443   Elton John                                I Want Love                                        SR0000303795               UMG Recordings, Inc.
     444   Elton John                                I'm Still Standing                                 SR0000046348               UMG Recordings, Inc.
     445   Elton John                                It's Me That You Need                              Pre-1972 Sound Recording   UMG Recordings, Inc.
     446   Elton John                                Nikita                                             SR0000067567               UMG Recordings, Inc.
     447   Elton John                                Philadelphia Freedom                               N22622; RE0000887755       UMG Recordings, Inc.
                                                     Rocket Man (I Think It's Going To Be A Long Long
    448    Elton John                                Time)                                              N1989                      UMG Recordings, Inc.
    449    Elton John                                Sacrifice                                          SR0000107727               UMG Recordings, Inc.
    450    Elton John                                Saturday Night's Alright (For Fighting)            N10950                     UMG Recordings, Inc.
    451    Elton John                                Someone Saved My Life Tonight                      SR0000012937               UMG Recordings, Inc.
    452    Elton John                                Something About The Way You Look Tonight           SR0000245835               UMG Recordings, Inc.
    453    Elton John                                Song For Guy                                       SR00000306462              UMG Recordings, Inc.
    454    Elton John                                Sorry Seems To Be The Hardest Word                 N37075                     UMG Recordings, Inc.
    455    Elton John                                Your Song                                          Pre-1972 Sound Recording   UMG Recordings, Inc.
    456    Elton John                                Your Starter For...                                N37075                     UMG Recordings, Inc.
    457    Eminem                                    8 Mile                                             SR0000322706               UMG Recordings, Inc.
    458    Eminem                                    Business                                           SR0000317924               UMG Recordings, Inc.
    459    Eminem                                    Cinderella Man                                     SR0000653572               UMG Recordings, Inc.
    460    Eminem                                    Cum On Everybody                                   SR0000262686               UMG Recordings, Inc.
    461    Eminem                                    FACK                                               SR0000382840               UMG Recordings, Inc.
    462    Eminem                                    Greg                                               SR0000847965               UMG Recordings, Inc.
    463    Eminem                                    Hazardous Youth                                    SR0000847965               UMG Recordings, Inc.
    464    Eminem                                    Just Lose It                                       SR0000362082               UMG Recordings, Inc.
    465    Eminem                                    Like Toy Soldiers                                  SR0000364769               UMG Recordings, Inc.
    466    Eminem                                    Lose Yourself                                      SR0000322706               UMG Recordings, Inc.
    467    Eminem                                    Public Enemy #1                                    SR0000401289               UMG Recordings, Inc.
    468    Eminem                                    Shake That Ass (feat. Nate Dogg)                   SR0000382840               UMG Recordings, Inc.
    469    Eminem                                    When I'm Gone                                      SR0000382840               UMG Recordings, Inc.
    470    Eminem ft. 50 Cent, Cashis, Lloyd Banks   You Don't Know                                     SR0000400225               UMG Recordings, Inc.
    471    Eminem, 50 Cent                           Jimmy Crack Corn                                   SR0000405877               UMG Recordings, Inc.
    472    Eminem, 50 Cent                           The Re-Up                                          SR0000401289               UMG Recordings, Inc.
    473    Enrique Iglesias                          Addicted                                           SR0000345488               UMG Recordings, Inc.
    474    Enrique Iglesias                          Bailamos                                           SR0000265773               UMG Recordings, Inc.
    475    Enrique Iglesias                          Bailando                                           SR0000744150               UMG Recordings, Inc.
    476    Enrique Iglesias                          Be With You                                        SR0000214257               UMG Recordings, Inc.
    477    Enrique Iglesias                          Could I Have This Kiss Forever                     SR0000214257               UMG Recordings, Inc.
    478    Enrique Iglesias                          Do You Know? (The Ping Pong Song)                  SR0000409079               UMG Recordings, Inc.
    479    Enrique Iglesias                          Escape                                             SR0000303794               UMG Recordings, Inc.
    480    Enrique Iglesias                          Hero                                               SR0000303794               UMG Recordings, Inc.
    481    Enrique Iglesias                          Love To See You Cry                                SR0000303794               UMG Recordings, Inc.
    482    Enrique Iglesias                          No Me Digas Que No                                 SR0000655782               UMG Recordings, Inc.
    483    Enrique Iglesias                          Rhythm Divine                                      SR0000214257               UMG Recordings, Inc.
    484    Enrique Iglesias                          Tired Of Being Sorry                               SR0000409079               UMG Recordings, Inc.
    485    Enrique Iglesias                          Tonight (I'm Lovin You)                            SR0000668411               UMG Recordings, Inc.
    486    Enrique Iglesias ft. Juan Luis Guerra     Cuando Me Enamoro                                  SR0000655784               UMG Recordings, Inc.
    487    Enrique Iglesias ft. Nicole Scherzinger   Heartbeat                                          SR0000655785               UMG Recordings, Inc.
    488    Enrique Iglesias ft. Pitbull              I Like It                                          SR0000655784               UMG Recordings, Inc.
    489    Ice Cube                                  A Bird In The Hand                                 SR0000144674               UMG Recordings, Inc.
    490    Ice Cube                                  Alive On Arrival                                   SR0000144674               UMG Recordings, Inc.
    491    Ice Cube                                  Black Korea                                        SR0000144674               UMG Recordings, Inc.
    492    Ice Cube                                  Color Blind                                        SR0000144674               UMG Recordings, Inc.
    493    Ice Cube                                  Death                                              SR0000144674               UMG Recordings, Inc.
    494    Ice Cube                                  Doing Dumb Shit                                    SR0000144674               UMG Recordings, Inc.
    495    Ice Cube                                  Dominate The Weak                                  SR0000144674               UMG Recordings, Inc.
    496    Ice Cube                                  Good Cop Bad Cop                                   SR0000144674               UMG Recordings, Inc.
    497    Ice Cube                                  Horny Lil' Devil                                   SR0000144674               UMG Recordings, Inc.
    498    Ice Cube                                  I Wanna Kill Sam                                   SR0000144674               UMG Recordings, Inc.
    499    Ice Cube                                  Look Who's Burnin'                                 SR0000144674               UMG Recordings, Inc.
    500    Ice Cube                                  Man's Best Friend                                  SR0000144674               UMG Recordings, Inc.
    501    Ice Cube                                  My Summer Vacation                                 SR0000144674               UMG Recordings, Inc.
    502    Ice Cube                                  No Vaseline                                        SR0000144674               UMG Recordings, Inc.
    503    Ice Cube                                  Only One Me                                        SR0000144674               UMG Recordings, Inc.




                                                                                        Page 7
                         Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 9 of 43


Ex. A.
 No.                          Artist                                      Track                    Registration Number                 Plaintiff
     504   Ice Cube                                  Robin Lench                               SR0000144674              UMG Recordings, Inc.
     505   Ice Cube                                  The Birth                                 SR0000144674              UMG Recordings, Inc.
     506   Ice Cube                                  The Funeral                               SR0000144674              UMG Recordings, Inc.
     507   Ice Cube                                  True To The Game                          SR0000144674              UMG Recordings, Inc.
     508   Ice Cube                                  Us                                        SR0000144674              UMG Recordings, Inc.
     509   Ice Cube ft. Korn                         Fuck Dying                                SR0000268428              UMG Recordings, Inc.
     510   JAY Z, Kanye West                         Gotta Have It                             SR0000683714              UMG Recordings, Inc.
     511   JAY Z, Kanye West                         Murder To Excellence                      SR0000683714              UMG Recordings, Inc.
     512   JAY Z, Kanye West                         New Day                                   SR0000683714              UMG Recordings, Inc.
     513   JAY Z, Kanye West                         Ni**as In Paris                           SR0000683714              UMG Recordings, Inc.
     514   JAY Z, Kanye West                         Primetime                                 SR0000683714              UMG Recordings, Inc.
     515   JAY Z, Kanye West                         That's My B**ch                           SR0000683714              UMG Recordings, Inc.
     516   JAY Z, Kanye West                         Welcome To The Jungle                     SR0000683714              UMG Recordings, Inc.
     517   JAY Z, Kanye West                         Who Gon Stop Me                           SR0000683714              UMG Recordings, Inc.
     518   JAY Z, Kanye West ft. Beyoncé             Lift Off                                  SR0000683714              UMG Recordings, Inc.
     519   JAY Z, Kanye West ft. Curtis Mayfield     The Joy                                   SR0000683714              UMG Recordings, Inc.
     520   JAY Z, Kanye West ft. Frank Ocean         Made In America                           SR0000683714              UMG Recordings, Inc.
           JAY Z, Kanye West ft. Frank Ocean, The-
    521    Dream                                     No Church In The Wild                     SR0000683714              UMG Recordings, Inc.
    522    JAY Z, Kanye West ft. Mr Hudson           Why I Love You                            SR0000683714              UMG Recordings, Inc.
    523    Jessie J, Ariana Grande, Nicki Minaj      Bang Bang                                 SR0000756901              UMG Recordings, Inc.
    524    Jessie Ware                               Running                                   SR0000698466              UMG Recordings, Inc.
    525    Jimmy Eat World                           23                                        SR0000366508              UMG Recordings, Inc.
    526    Jimmy Eat World                           Always Be                                 SR0000614705              UMG Recordings, Inc.
    527    Jimmy Eat World                           Anais                                     SR0000663718              UMG Recordings, Inc.
    528    Jimmy Eat World                           Be Sensible                               SR0000614705              UMG Recordings, Inc.
    529    Jimmy Eat World                           Big Casino                                SR0000614706              UMG Recordings, Inc.
    530    Jimmy Eat World                           Bleed American                            SR0000288525              UMG Recordings, Inc.
    531    Jimmy Eat World                           Chase This Light                          SR0000614705              UMG Recordings, Inc.
    532    Jimmy Eat World                           Disintegration                            SR0000379527              UMG Recordings, Inc.
    533    Jimmy Eat World                           Distraction                               SR0000614705              UMG Recordings, Inc.
    534    Jimmy Eat World                           Dizzy                                     SR0000614705              UMG Recordings, Inc.
    535    Jimmy Eat World                           Drugs Or Me                               SR0000366508              UMG Recordings, Inc.
    536    Jimmy Eat World                           Electable (Give It Up)                    SR0000614705              UMG Recordings, Inc.
    537    Jimmy Eat World                           Feeling Lucky                             SR0000614705              UMG Recordings, Inc.
    538    Jimmy Eat World                           Firefight                                 SR0000614705              UMG Recordings, Inc.
    539    Jimmy Eat World                           Firestarter                               SR0000613331              UMG Recordings, Inc.
    540    Jimmy Eat World                           Futures                                   SR0000366508              UMG Recordings, Inc.
    541    Jimmy Eat World                           Gotta Be Somebody's Blues                 SR0000614705              UMG Recordings, Inc.
    542    Jimmy Eat World                           Hear You Me                               SR0000288525              UMG Recordings, Inc.
    543    Jimmy Eat World                           Here It Goes                              SR0000614705              UMG Recordings, Inc.
    544    Jimmy Eat World                           Invented                                  SR0000663718              UMG Recordings, Inc.
    545    Jimmy Eat World                           Just Tonight                              SR0000366508              UMG Recordings, Inc.
    546    Jimmy Eat World                           Kill                                      SR0000366508              UMG Recordings, Inc.
    547    Jimmy Eat World                           Last Christmas (Album Version)            SR0000613331              UMG Recordings, Inc.
    548    Jimmy Eat World                           Let It Happen                             SR0000614705              UMG Recordings, Inc.
    549    Jimmy Eat World                           Night Drive                               SR0000366508              UMG Recordings, Inc.
    550    Jimmy Eat World                           Nothing Wrong                             SR0000366508              UMG Recordings, Inc.
    551    Jimmy Eat World                           Over                                      SR0000379527              UMG Recordings, Inc.
    552    Jimmy Eat World                           Pain                                      SR0000366508              UMG Recordings, Inc.
    553    Jimmy Eat World                           Polaris                                   SR0000366508              UMG Recordings, Inc.
    554    Jimmy Eat World                           Shame                                     SR0000366508              UMG Recordings, Inc.
    555    Jimmy Eat World                           Sweetness                                 SR0000288525              UMG Recordings, Inc.
    556    Jimmy Eat World                           The Concept                               SR0000366508              UMG Recordings, Inc.
    557    Jimmy Eat World                           The World You Love                        SR0000366508              UMG Recordings, Inc.
    558    Jimmy Eat World                           Work                                      SR0000366508              UMG Recordings, Inc.
    559    John Lennon                               Beautiful Boy (Darling Boy)               SR0000022756              UMG Recordings, Inc.
    560    John Lennon                               Cleanup Time                              SR0000022756              UMG Recordings, Inc.
    561    John Lennon                               Dear Yoko                                 SR0000022756              UMG Recordings, Inc.
    562    John Lennon                               I'm Losing You                            SR0000022756              UMG Recordings, Inc.
    563    John Lennon                               Watching The Wheels                       SR0000022756              UMG Recordings, Inc.
    564    John Lennon                               Woman                                     SR0000022756              UMG Recordings, Inc.
    565    Justin Bieber                             Down To Earth                             SR0000638627              UMG Recordings, Inc.
    566    Justin Bieber                             Never Let You Go                          SR0000647662              UMG Recordings, Inc.
    567    Justin Bieber                             One Less Lonely Girl                      SR0000636192              UMG Recordings, Inc.
    568    Justin Bieber                             One Time                                  SR0000634194              UMG Recordings, Inc.
    569    Justin Bieber                             Pray                                      SR0000704701              UMG Recordings, Inc.
    570    Justin Bieber                             Somebody To Love (feat. Usher)            SR0000647657              UMG Recordings, Inc.
    571    Justin Bieber                             Stuck In The Moment                       SR0000647657              UMG Recordings, Inc.
    572    Justin Bieber                             That Should Be Me                         SR0000647657              UMG Recordings, Inc.
    573    Justin Bieber                             U Smile                                   SR0000647657              UMG Recordings, Inc.




                                                                                      Page 8
                          Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 10 of 43


Ex. A.
 No.                           Artist                                     Track                           Registration Number                 Plaintiff
     574   Justin Bieber                            Up                                                SR0000647657              UMG Recordings, Inc.
     575   Justin Bieber ft. Jaden                  Never Say Never                                   SR0000659942              UMG Recordings, Inc.
     576   Justin Bieber ft. Ludacris               Baby                                              SR0000647660              UMG Recordings, Inc.
     577   Justin Bieber ft. Raekwon                Runaway Love - Kanye West Remix                   SR0000671626              UMG Recordings, Inc.
     578   Keri Hilson                              Alienated                                         SR0000629123              UMG Recordings, Inc.
     579   Keri Hilson                              Energy                                            SR0000612858              UMG Recordings, Inc.
     580   Keri Hilson                              How Does It Feel                                  SR0000629123              UMG Recordings, Inc.
     581   Keri Hilson                              Intuition                                         SR0000629123              UMG Recordings, Inc.
     582   Keri Hilson                              Knock You Down                                    SR0000629123              UMG Recordings, Inc.
     583   Keri Hilson                              Make Love                                         SR0000629123              UMG Recordings, Inc.
     584   Keri Hilson                              Return The Favor                                  SR0000619820              UMG Recordings, Inc.
     585   Keri Hilson                              Slow Dance                                        SR0000629123              UMG Recordings, Inc.
     586   Keri Hilson                              Tell Him The Truth                                SR0000629123              UMG Recordings, Inc.
     587   Keri Hilson                              Where Did He Go                                   SR0000629123              UMG Recordings, Inc.
     588   Keri Hilson ft. Akon                     Change Me                                         SR0000629123              UMG Recordings, Inc.
     589   Keri Hilson ft. Keyshia Cole, Trina      Get Your Money Up                                 SR0000629123              UMG Recordings, Inc.
     590   Lana Del Rey                             13 Beaches                                        SR0000802890              UMG Recordings, Inc.
                                                    Beautiful People Beautiful Problems (ft. Stevie
    591    Lana Del Rey                             Nicks)                                            SR0000802890              UMG Recordings, Inc.
    592    Lana Del Rey                             Change                                            SR0000802890              UMG Recordings, Inc.
    593    Lana Del Rey                             Cherry                                            SR0000802890              UMG Recordings, Inc.
    594    Lana Del Rey                             Coachella - Woodstock In My Mind                  SR0000806186              UMG Recordings, Inc.
    595    Lana Del Rey                             Get Free                                          SR0000802890              UMG Recordings, Inc.
                                                    God Bless America - And All The Beautiful Women
    596    Lana Del Rey                             In It                                             SR0000802890              UMG Recordings, Inc.
    597    Lana Del Rey                             Groupie Love (ft. A$AP Rocky)                     SR0000806167              UMG Recordings, Inc.
    598    Lana Del Rey                             Heroin                                            SR0000802890              UMG Recordings, Inc.
    599    Lana Del Rey                             In My Feelings                                    SR0000802890              UMG Recordings, Inc.
    600    Lana Del Rey                             Love                                              SR0000801282              UMG Recordings, Inc.
    601    Lana Del Rey                             Lust For Life                                     SR0000802890              UMG Recordings, Inc.
    602    Lana Del Rey                             Summer Bummer                                     SR0000806187              UMG Recordings, Inc.
    603    Lana Del Rey                             Tomorrow Never Came (feat. Sean Ono Lennon)       SR0000802890              UMG Recordings, Inc.
    604    Lana Del Rey                             When The World Was At War We Kept Dancing         SR0000802890              UMG Recordings, Inc.
    605    Lana Del Rey                             White Mustang                                     SR0000802890              UMG Recordings, Inc.
    606    Lil Wayne                                Abortion                                          SR0000687428              UMG Recordings, Inc.
    607    Lil Wayne                                Back To You                                       SR0000718185              UMG Recordings, Inc.
    608    Lil Wayne                                Blunt Blowin                                      SR0000687428              UMG Recordings, Inc.
    609    Lil Wayne                                God Bless Amerika                                 SR0000718185              UMG Recordings, Inc.
    610    Lil Wayne                                How To Love (Explicit)                            SR0000680372              UMG Recordings, Inc.
    611    Lil Wayne                                I Like The View                                   SR0000687428              UMG Recordings, Inc.
    612    Lil Wayne                                IANAHB                                            SR0000718185              UMG Recordings, Inc.
    613    Lil Wayne                                Intro                                             SR0000687428              UMG Recordings, Inc.
    614    Lil Wayne                                MegaMan                                           SR0000687428              UMG Recordings, Inc.
    615    Lil Wayne                                Nightmares Of The Bottom                          SR0000687428              UMG Recordings, Inc.
    616    Lil Wayne                                President Carter                                  SR0000687428              UMG Recordings, Inc.
    617    Lil Wayne                                Romance                                           SR0000718185              UMG Recordings, Inc.
    618    Lil Wayne                                She Will                                          SR0000687428              UMG Recordings, Inc.
    619    Lil Wayne                                Two Shots                                         SR0000687428              UMG Recordings, Inc.
    620    Lil Wayne ft. 2 Chainz                   Days And Days                                     SR0000718185              UMG Recordings, Inc.
    621    Lil Wayne ft. 2 Chainz                   Rich As F***                                      SR0000718184              UMG Recordings, Inc.
    622    Lil Wayne ft. Big Sean                   My Homies Still                                   SR0000701951              UMG Recordings, Inc.
    623    Lil Wayne ft. Boo                        Curtains                                          SR0000718185              UMG Recordings, Inc.
           Lil Wayne ft. Bun B, Nas, Shyne, Busta
    624    Rhymes                                   Outro                                             SR0000687428              UMG Recordings, Inc.
    625    Lil Wayne ft. Drake, Jadakiss            It's Good                                         SR0000687428              UMG Recordings, Inc.
    626    Lil Wayne ft. Dre                        Hot Revolver                                      SR0000718185              UMG Recordings, Inc.
    627    Lil Wayne ft. Gudda Gudda                Gunwalk                                           SR0000718185              UMG Recordings, Inc.
    628    Lil Wayne ft. Gunplay                    Beat The Shit                                     SR0000718185              UMG Recordings, Inc.
    629    Lil Wayne ft. John Legend                So Special                                        SR0000687428              UMG Recordings, Inc.
    630    Lil Wayne ft. Juicy J                    Trippy                                            SR0000718185              UMG Recordings, Inc.
    631    Lil Wayne ft. Nicki Minaj, Corey Gunz    Lay It Down                                       SR0000718185              UMG Recordings, Inc.
    632    Lil Wayne ft. Rick Ross                  John                                              SR0000677267              UMG Recordings, Inc.
    633    Lil Wayne ft. Shane Heyl                 Hello                                             SR0000718185              UMG Recordings, Inc.
    634    Lil Wayne ft. Soulja Boy                 Trigger Finger                                    SR0000718185              UMG Recordings, Inc.
    635    Lil Wayne ft. T-Pain                     How To Hate                                       SR0000687428              UMG Recordings, Inc.
    636    Lil Wayne ft. Tech N9ne                  Interlude                                         SR0000687428              UMG Recordings, Inc.
    637    Lil Wayne ft. Trina                      Wowzerz                                           SR0000718185              UMG Recordings, Inc.
    638    Ludacris                                 Beast Mode                                        SR0000768224              UMG Recordings, Inc.
    639    Ludacris                                 Call Ya Bluff                                     SR0000768223              UMG Recordings, Inc.
    640    Ludacris                                 Charge It To The Rap Game                         SR0000768226              UMG Recordings, Inc.
    641    Ludacris                                 Come And See Me Interlude                         SR0000768222              UMG Recordings, Inc.
    642    Ludacris                                 Get Lit                                           SR0000768222              UMG Recordings, Inc.
    643    Ludacris                                 Grass Is Always Greener                           SR0000768222              UMG Recordings, Inc.




                                                                                     Page 9
                        Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 11 of 43


Ex. A.
 No.                          Artist                                         Track                    Registration Number                 Plaintiff
     644   Ludacris                                 Ludaversal Intro                              SR0000768222              UMG Recordings, Inc.
     645   Ludacris                                 Lyrical Healing                               SR0000768222              UMG Recordings, Inc.
     646   Ludacris                                 This Has Been My World                        SR0000768222              UMG Recordings, Inc.
     647   Ludacris                                 Viagra Skit                                   SR0000768222              UMG Recordings, Inc.
     648   Ludacris ft. Big K.R.I.T.                Come And See Me                               SR0000768225              UMG Recordings, Inc.
     649   Ludacris ft. CeeLo Green                 Problems                                      SR0000755632              UMG Recordings, Inc.
     650   Ludacris ft. Jason Aldean                Burning Bridges                               SR0000755632              UMG Recordings, Inc.
     651   Ludacris ft. Miguel                      Good Lovin                                    SR0000752776              UMG Recordings, Inc.
     652   Ludacris ft. Monica                      Ocean Skies                                   SR0000768222              UMG Recordings, Inc.
     653   Ludacris ft. Rick Ross                   Money                                         SR0000755632              UMG Recordings, Inc.
     654   Ludacris ft. Usher                       Not Long                                      SR0000768222              UMG Recordings, Inc.
     655   Maroon 5                                 Animals                                       SR0000763862              UMG Recordings, Inc.
     656   Maroon 5                                 Best 4 U                                      SR0000811263              UMG Recordings, Inc.
     657   Maroon 5                                 Bet My Heart                                  SR0000811263              UMG Recordings, Inc.
     658   Maroon 5                                 Closure                                       SR0000811263              UMG Recordings, Inc.
     659   Maroon 5                                 Cold                                          SR0000801409              UMG Recordings, Inc.
     660   Maroon 5                                 Denim Jacket                                  SR0000811263              UMG Recordings, Inc.
     661   Maroon 5                                 Girls Like You                                SR0000811263              UMG Recordings, Inc.
     662   Maroon 5                                 Lips On You                                   SR0000811263              UMG Recordings, Inc.
     663   Maroon 5                                 Maps                                          SR0000746199              UMG Recordings, Inc.
     664   Maroon 5                                 Plastic Rose                                  SR0000811580              UMG Recordings, Inc.
     665   Maroon 5                                 This Love                                     SR0000348508              UMG Recordings, Inc.
     666   Maroon 5                                 Visions                                       SR0000811263              UMG Recordings, Inc.
     667   Maroon 5                                 Wait                                          SR0000811271              UMG Recordings, Inc.
     668   Maroon 5                                 Whiskey                                       SR0000811268              UMG Recordings, Inc.
     669   Maroon 5                                 Who I Am                                      SR0000811263              UMG Recordings, Inc.
     670   Maroon 5 ft. Rihanna                     If I Never See Your Face Again                SR0000613104              UMG Recordings, Inc.
     671   Maroon 5, Julia Michaels                 Help Me Out                                   SR0000811271              UMG Recordings, Inc.
     672   Maroon 5, SZA                            What Lovers Do                                SR0000811264              UMG Recordings, Inc.
     673   Nas                                      America                                       SR0000614072              UMG Recordings, Inc.
     674   Nas                                      Black President                               SR0000614072              UMG Recordings, Inc.
     675   Nas                                      Blunt Ashes                                   SR0000401244              UMG Recordings, Inc.
     676   Nas                                      Breathe                                       SR0000614072              UMG Recordings, Inc.
     677   Nas                                      Carry On Tradition                            SR0000401244              UMG Recordings, Inc.
     678   Nas                                      Cherry Wine (Explicit)                        SR0000705208              UMG Recordings, Inc.
     679   Nas                                      Hold Down The Block                           SR0000401244              UMG Recordings, Inc.
     680   Nas                                      Hope                                          SR0000401244              UMG Recordings, Inc.
     681   Nas                                      Like Me                                       SR0000614607              UMG Recordings, Inc.
     682   Nas                                      Money Over Bullshit                           SR0000401244              UMG Recordings, Inc.
     683   Nas                                      N.I.*.*.E.R. (The Slave and the Master)       SR0000614072              UMG Recordings, Inc.
     684   Nas                                      Nasty                                         SR0000705208              UMG Recordings, Inc.
     685   Nas                                      Queens Get The Money                          SR0000614072              UMG Recordings, Inc.
     686   Nas                                      Roses                                         SR0000705208              UMG Recordings, Inc.
     687   Nas                                      Sly Fox                                       SR0000614072              UMG Recordings, Inc.
     688   Nas                                      Testify                                       SR0000614072              UMG Recordings, Inc.
     689   Nas                                      The Black Bond                                SR0000705208              UMG Recordings, Inc.
     690   Nas                                      Untitled                                      SR0000614072              UMG Recordings, Inc.
     691   Nas                                      Who Killed It?                                SR0000401244              UMG Recordings, Inc.
     692   Nas                                      Y'all My Ni**as                               SR0000614072              UMG Recordings, Inc.
     693   Nas                                      You Can't Kill Me                             SR0000401244              UMG Recordings, Inc.
     694   Nas & Damian "Jr. Gong" Marley           As We Enter                                   SR0000637260              UMG Recordings, Inc.
     695   Nas & Damian "Jr. Gong" Marley           Count Your Blessings                          SR0000652071              UMG Recordings, Inc.
     696   Nas & Damian "Jr. Gong" Marley           Dispear                                       SR0000652071              UMG Recordings, Inc.
     697   Nas & Damian "Jr. Gong" Marley           Friends                                       SR0000652071              UMG Recordings, Inc.
     698   Nas & Damian "Jr. Gong" Marley           Nah Mean                                      SR0000652071              UMG Recordings, Inc.
     699   Nas & Damian "Jr. Gong" Marley           Strong Will Continue                          SR0000652073              UMG Recordings, Inc.
           Nas & Damian "Jr. Gong" Marley ft.
    700    Dennis Brown                             Land Of Promise                               SR0000652071              UMG Recordings, Inc.
           Nas & Damian "Jr. Gong" Marley ft.
    701    K'NAAN                                   Africa Must Wake Up                           SR0000652071              UMG Recordings, Inc.
           Nas & Damian "Jr. Gong" Marley ft.
    702    K'NAAN                                   Tribes At War                                 SR0000652071              UMG Recordings, Inc.
           Nas & Damian "Jr. Gong" Marley ft. Lil
    703    Wayne, Joss Stone                        My Generation                                 SR0000652071              UMG Recordings, Inc.
           Nas & Damian "Jr. Gong" Marley ft.
    704    Stephen Marley                           In His Own Words                              SR0000652071              UMG Recordings, Inc.
           Nas & Damian "Jr. Gong" Marley ft.
    705    Stephen Marley                           Leaders                                       SR0000652071              UMG Recordings, Inc.
    706    Nas ft. Busta Rhymes                     Fried Chicken                                 SR0000614072              UMG Recordings, Inc.
    707    Nas ft. Chris Brown, The Game            Make The World Go Round                       SR0000614072              UMG Recordings, Inc.
    708    Nas ft. Chrisette Michele                Can't Forget About You                        SR0000401244              UMG Recordings, Inc.
    709    Nas ft. Cocaine 80s                      Where's The Love                              SR0000705208              UMG Recordings, Inc.
    710    Nas ft. Eban Thomas, The Last Poets      You Can't Stop Us Now                         SR0000614072              UMG Recordings, Inc.




                                                                                        Page 10
                        Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 12 of 43


Ex. A.
 No.                           Artist                                     Track                      Registration Number                 Plaintiff
     711   Nas ft. JAY-Z                           Black Republican                              SR0000401244              UMG Recordings, Inc.
     712   Nas ft. Kanye West, Chrisette Michele   Still Dreaming                                SR0000401244              UMG Recordings, Inc.
     713   Nas ft. Kelis                           Not Going Back                                SR0000401244              UMG Recordings, Inc.
     714   Nas ft. Keri Hilson                     Hero                                          SR0000614073              UMG Recordings, Inc.
     715   Nas ft. Marsha Ambrosius                Hustlers                                      SR0000401244              UMG Recordings, Inc.
     716   Nas ft. Mykel                           We're Not Alone                               SR0000614072              UMG Recordings, Inc.
     717   Nas ft. Snoop Dogg                      Play On Playa                                 SR0000401244              UMG Recordings, Inc.
     718   Nas ft. Tre Williams                    Let There Be Light                            SR0000401244              UMG Recordings, Inc.
     719   Nas ft. will.i.am                       Hip Hop Is Dead                               SR0000401244              UMG Recordings, Inc.
     720   Nicki Minaj                             2 Lit 2 Late Interlude                        SR0000827650              UMG Recordings, Inc.
     721   Nicki Minaj                             Barbie Dreams                                 SR0000827650              UMG Recordings, Inc.
     722   Nicki Minaj                             Chun-Li                                       SR0000823038              UMG Recordings, Inc.
     723   Nicki Minaj                             Come See About Me                             SR0000827650              UMG Recordings, Inc.
     724   Nicki Minaj                             Ganja Burn                                    SR0000827650              UMG Recordings, Inc.
     725   Nicki Minaj                             Good Form                                     SR0000827650              UMG Recordings, Inc.
     726   Nicki Minaj                             Hard White                                    SR0000827650              UMG Recordings, Inc.
     727   Nicki Minaj                             Inspirations Outro                            SR0000827650              UMG Recordings, Inc.
     728   Nicki Minaj                             LLC                                           SR0000827650              UMG Recordings, Inc.
     729   Nicki Minaj                             Miami                                         SR0000827650              UMG Recordings, Inc.
     730   Nicki Minaj                             Nip Tuck                                      SR0000766469              UMG Recordings, Inc.
     731   Nicki Minaj                             Run & Hide                                    SR0000827650              UMG Recordings, Inc.
     732   Nicki Minaj                             Thought I Knew You ft. The Weeknd             SR0000827650              UMG Recordings, Inc.
     733   Nicki Minaj ft. Ariana Grande           Bed                                           SR0000827650              UMG Recordings, Inc.
     734   Nicki Minaj ft. Lil Wayne               Rich Sex                                      SR0000827650              UMG Recordings, Inc.
     735   Nicki Minaj ft. Swae Lee                Chun Swae                                     SR0000827650              UMG Recordings, Inc.
     736   Nine Inch Nails                         Adrift & At Peace                             SR0000307064              UMG Recordings, Inc.
     737   Nine Inch Nails                         All The Love In The World                     SR0000381157              UMG Recordings, Inc.
     738   Nine Inch Nails                         And All That Could Have Been                  SR0000307064              UMG Recordings, Inc.
     739   Nine Inch Nails                         Another Version Of The Truth                  SR0000405771              UMG Recordings, Inc.
     740   Nine Inch Nails                         Beside You In Time                            SR0000381157              UMG Recordings, Inc.
     741   Nine Inch Nails                         Capital G                                     SR0000405771              UMG Recordings, Inc.
     742   Nine Inch Nails                         Complication                                  SR0000276408              UMG Recordings, Inc.
     743   Nine Inch Nails                         Even Deeper                                   SR0000276408              UMG Recordings, Inc.
     744   Nine Inch Nails                         Every Day Is Exactly The Same                 SR0000381157              UMG Recordings, Inc.
     745   Nine Inch Nails                         Getting Smaller                               SR0000381157              UMG Recordings, Inc.
     746   Nine Inch Nails                         God Given                                     SR0000405771              UMG Recordings, Inc.
     747   Nine Inch Nails                         Gone, Still                                   SR0000307064              UMG Recordings, Inc.
     748   Nine Inch Nails                         HYPERPOWER!                                   SR0000405771              UMG Recordings, Inc.
     749   Nine Inch Nails                         I'm Looking Forward To Joining You, Finally   SR0000276408              UMG Recordings, Inc.
     750   Nine Inch Nails                         In This Twilight                              SR0000405771              UMG Recordings, Inc.
     751   Nine Inch Nails                         Into The Void                                 SR0000276408              UMG Recordings, Inc.
     752   Nine Inch Nails                         Just Like You Imagined                        SR0000276408              UMG Recordings, Inc.
     753   Nine Inch Nails                         La Mer                                        SR0000276408              UMG Recordings, Inc.
     754   Nine Inch Nails                         Leaving Hope                                  SR0000307064              UMG Recordings, Inc.
     755   Nine Inch Nails                         Love Is Not Enough                            SR0000381157              UMG Recordings, Inc.
     756   Nine Inch Nails                         Me, I'm Not                                   SR0000405771              UMG Recordings, Inc.
     757   Nine Inch Nails                         Meet Your Master                              SR0000405771              UMG Recordings, Inc.
     758   Nine Inch Nails                         Metal                                         SR0000294566              UMG Recordings, Inc.
     759   Nine Inch Nails                         My Violent Heart                              SR0000405771              UMG Recordings, Inc.
     760   Nine Inch Nails                         No, You Don't                                 SR0000276408              UMG Recordings, Inc.
     761   Nine Inch Nails                         Only                                          SR0000381157              UMG Recordings, Inc.
     762   Nine Inch Nails                         Please                                        SR0000276408              UMG Recordings, Inc.
     763   Nine Inch Nails                         Right Where It Belongs                        SR0000381157              UMG Recordings, Inc.
     764   Nine Inch Nails                         Slipping Away                                 SR0000294566              UMG Recordings, Inc.
     765   Nine Inch Nails                         Somewhat Damaged                              SR0000276408              UMG Recordings, Inc.
     766   Nine Inch Nails                         Starfuckers, Inc.                             SR0000276408              UMG Recordings, Inc.
     767   Nine Inch Nails                         Sunspots                                      SR0000381157              UMG Recordings, Inc.
     768   Nine Inch Nails                         Survivalism                                   SR0000405771              UMG Recordings, Inc.
     769   Nine Inch Nails                         The Beginning Of The End                      SR0000405771              UMG Recordings, Inc.
     770   Nine Inch Nails                         The Big Come Down                             SR0000276408              UMG Recordings, Inc.
     771   Nine Inch Nails                         The Collector                                 SR0000381157              UMG Recordings, Inc.
     772   Nine Inch Nails                         The Day The World Went Away                   SR0000276408              UMG Recordings, Inc.
     773   Nine Inch Nails                         The Fragile                                   SR0000276408              UMG Recordings, Inc.
     774   Nine Inch Nails                         The Frail                                     SR0000276408              UMG Recordings, Inc.
     775   Nine Inch Nails                         The Good Soldier                              SR0000405771              UMG Recordings, Inc.
     776   Nine Inch Nails                         The Great Below                               SR0000276408              UMG Recordings, Inc.
     777   Nine Inch Nails                         The Great Collapse                            SR0000294566              UMG Recordings, Inc.
     778   Nine Inch Nails                         The Great Destroyer                           SR0000405771              UMG Recordings, Inc.
     779   Nine Inch Nails                         The Greater Good                              SR0000405771              UMG Recordings, Inc.
     780   Nine Inch Nails                         The Hand That Feeds                           SR0000381157              UMG Recordings, Inc.
     781   Nine Inch Nails                         The Mark Has Been Made                        SR0000276408              UMG Recordings, Inc.
     782   Nine Inch Nails                         The Persistence Of Loss                       SR0000307064              UMG Recordings, Inc.
     783   Nine Inch Nails                         The Warning                                   SR0000405771              UMG Recordings, Inc.




                                                                                     Page 11
                         Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 13 of 43


Ex. A.
 No.                           Artist                             Track                 Registration Number                 Plaintiff
     784   Nine Inch Nails                 The Way Out Is Through                   SR0000276408              UMG Recordings, Inc.
     785   Nine Inch Nails                 The Wretched                             SR0000276408              UMG Recordings, Inc.
     786   Nine Inch Nails                 Underneath It All                        SR0000276408              UMG Recordings, Inc.
     787   Nine Inch Nails                 Vessel                                   SR0000405771              UMG Recordings, Inc.
     788   Nine Inch Nails                 We're In This Together                   SR0000276408              UMG Recordings, Inc.
     789   Nine Inch Nails                 Where Is Everybody?                      SR0000276408              UMG Recordings, Inc.
     790   Nine Inch Nails                 With Teeth                               SR0000381157              UMG Recordings, Inc.
     791   Nine Inch Nails                 You Know What You Are?                   SR0000381157              UMG Recordings, Inc.
     792   Nine Inch Nails                 Zero Sum                                 SR0000405771              UMG Recordings, Inc.
     793   Nirvana                         Ain't It A Shame                         SR0000382699              UMG Recordings, Inc.
     794   Nirvana                         Aneurysm                                 SR0000382699              UMG Recordings, Inc.
     795   Nirvana                         Anorexorcist                             SR0000382699              UMG Recordings, Inc.
     796   Nirvana                         Beans                                    SR0000382699              UMG Recordings, Inc.
     797   Nirvana                         Blandest                                 SR0000382699              UMG Recordings, Inc.
     798   Nirvana                         Curmudgeon                               SR0000146536              UMG Recordings, Inc.
     799   Nirvana                         D-7                                      SR0000382699              UMG Recordings, Inc.
     800   Nirvana                         Do Re Mi                                 SR0000382699              UMG Recordings, Inc.
     801   Nirvana                         Don't Want It All                        SR0000382699              UMG Recordings, Inc.
     802   Nirvana                         Heartbreaker                             SR0000382699              UMG Recordings, Inc.
     803   Nirvana                         Help Me, I'm Hungry                      SR0000382699              UMG Recordings, Inc.
     804   Nirvana                         If You Must                              SR0000382699              UMG Recordings, Inc.
     805   Nirvana                         Jesus Doesn't Want Me For A Sunbeam      SR0000178690              UMG Recordings, Inc.
     806   Nirvana                         Lake Of Fire                             SR0000178690              UMG Recordings, Inc.
     807   Nirvana                         Mrs. Butterworth                         SR0000382699              UMG Recordings, Inc.
     808   Nirvana                         Old Age                                  SR0000382699              UMG Recordings, Inc.
     809   Nirvana                         Opinion                                  SR0000382699              UMG Recordings, Inc.
     810   Nirvana                         Pen Cap Chew                             SR0000382699              UMG Recordings, Inc.
     811   Nirvana                         Plateau                                  SR0000178690              UMG Recordings, Inc.
     812   Nirvana                         Raunchola/Moby Dick                      SR0000382699              UMG Recordings, Inc.
     813   Nirvana                         Sappy                                    SR0000753442              UMG Recordings, Inc.
     814   Nirvana                         Territorial Pissings                     SR0000135335              UMG Recordings, Inc.
     815   Nirvana                         The Other Improv                         SR0000382699              UMG Recordings, Inc.
     816   Nirvana                         Verse Chorus Verse                       SR0000382699              UMG Recordings, Inc.
     817   Nirvana                         Where Did You Sleep Last Night           SR0000178690              UMG Recordings, Inc.
     818   Nirvana                         White Lace And Strange                   SR0000382699              UMG Recordings, Inc.
     819   Nirvana                         You Know You're Right                    SR0000320325              UMG Recordings, Inc.
     820   Owl City                        Angels                                   SR0000678625              UMG Recordings, Inc.
     821   Owl City                        Butterfly Wings                          SR0000645594              UMG Recordings, Inc.
     822   Owl City                        Can't Live Without You                   SR0000769042              UMG Recordings, Inc.
     823   Owl City                        Deer In The Headlights                   SR0000678627              UMG Recordings, Inc.
     824   Owl City                        Dreams And Disasters                     SR0000707490              UMG Recordings, Inc.
     825   Owl City                        Dreams Don't Turn To Dust                SR0000678625              UMG Recordings, Inc.
     826   Owl City                        Embers                                   SR0000707490              UMG Recordings, Inc.
     827   Owl City                        Galaxies                                 SR0000678626              UMG Recordings, Inc.
     828   Owl City                        Gold                                     SR0000707490              UMG Recordings, Inc.
     829   Owl City                        Hey Anna                                 SR0000727825              UMG Recordings, Inc.
     830   Owl City                        Honey And The Bee                        SR0000678625              UMG Recordings, Inc.
     831   Owl City                        Hospital Flowers                         SR0000678625              UMG Recordings, Inc.
     832   Owl City                        Hot Air Balloon                          SR0000636152              UMG Recordings, Inc.
     833   Owl City                        How I Became The Sea                     SR0000680239              UMG Recordings, Inc.
     834   Owl City                        I Found Love                             SR0000769042              UMG Recordings, Inc.
     835   Owl City                        I Hope You Think Of Me                   SR0000727825              UMG Recordings, Inc.
     836   Owl City                        I'm Coming After You                     SR0000707490              UMG Recordings, Inc.
     837   Owl City                        If My Heart Was a House                  SR0000628227              UMG Recordings, Inc.
     838   Owl City                        Kamikaze                                 SR0000678625              UMG Recordings, Inc.
     839   Owl City                        Metropolis                               SR0000707490              UMG Recordings, Inc.
     840   Owl City                        My Everything                            SR0000769045              UMG Recordings, Inc.
     841   Owl City                        Plant Life                               SR0000678625              UMG Recordings, Inc.
     842   Owl City                        Rugs From Me To You                      SR0000645594              UMG Recordings, Inc.
     843   Owl City                        Shooting Star                            SR0000707490              UMG Recordings, Inc.
     844   Owl City                        Speed Of Love                            SR0000707490              UMG Recordings, Inc.
     845   Owl City                        Strawberry Avalanche                     SR0000636153              UMG Recordings, Inc.
     846   Owl City                        The Real World                           SR0000678625              UMG Recordings, Inc.
     847   Owl City                        The Yacht Club                           SR0000678625              UMG Recordings, Inc.
     848   Owl City                        This Isn’t The End                       SR0000746172              UMG Recordings, Inc.
     849   Owl City                        Up All Night                             SR0000746172              UMG Recordings, Inc.
     850   Owl City                        Wolf Bite                                SR0000746172              UMG Recordings, Inc.
     851   Owl City ft. Aloe Blacc         Verge                                    SR0000769044              UMG Recordings, Inc.
     852   Owl City ft. Britt Nicole       You’re Not Alone                         SR0000752220              UMG Recordings, Inc.
     853   Owl City ft. Hanson             Unbelievable                             SR0000769046              UMG Recordings, Inc.
     854   Owl City ft. Jake Owen          Back Home                                SR0000769042              UMG Recordings, Inc.
     855   Owl City ft. Lindsey Stirling   Beautiful Times                          SR0000742392              UMG Recordings, Inc.
     856   Owl City ft. Mark Hoppus        Dementia                                 SR0000707490              UMG Recordings, Inc.




                                                                          Page 12
                        Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 14 of 43


Ex. A.
 No.                           Artist                                    Track                    Registration Number                 Plaintiff
     857   Owl City ft. Sarah Russell           Thunderstruck                                 SR0000769042              UMG Recordings, Inc.
     858   Owl City ft. SEKAI NO OWARI          Tokyo                                         SR0000752268              UMG Recordings, Inc.
     859   Owl City ft. Shawn Chrystopher       Alligator Sky                                 SR0000678625              UMG Recordings, Inc.
     860   Post Malone                          92 Explorer                                   SR0000825327              UMG Recordings, Inc.
     861   Post Malone                          Better Now                                    SR0000825327              UMG Recordings, Inc.
     862   Post Malone                          Blame It On Me                                SR0000825327              UMG Recordings, Inc.
     863   Post Malone                          Candy Paint                                   SR0000807892              UMG Recordings, Inc.
     864   Post Malone                          Jonestown (Interlude)                         SR0000825327              UMG Recordings, Inc.
     865   Post Malone                          Otherside                                     SR0000825327              UMG Recordings, Inc.
     866   Post Malone                          Over Now                                      SR0000825327              UMG Recordings, Inc.
     867   Post Malone                          Paranoid                                      SR0000825327              UMG Recordings, Inc.
     868   Post Malone                          Rich & Sad                                    SR0000825327              UMG Recordings, Inc.
     869   Post Malone                          rockstar                                      SR0000807218              UMG Recordings, Inc.
     870   Post Malone                          Stay                                          SR0000825327              UMG Recordings, Inc.
     871   Post Malone                          Sugar Wraith                                  SR0000825327              UMG Recordings, Inc.
     872   Post Malone                          Takin' Shots                                  SR0000825327              UMG Recordings, Inc.
     873   Post Malone                          Zack And Codeine                              SR0000825327              UMG Recordings, Inc.
     874   Post Malone ft. G-Eazy, YG           Same Bitches                                  SR0000825327              UMG Recordings, Inc.
     875   Post Malone ft. Nicki Minaj          Ball For Me                                   SR0000825327              UMG Recordings, Inc.
     876   Post Malone ft. Swae Lee             Spoil My Night                                SR0000825327              UMG Recordings, Inc.
     877   Post Malone ft. Ty Dolla $ign        Psycho                                        SR0000825324              UMG Recordings, Inc.
     878   Rick Ross                            Aston Martin Music                            SR0000656701              UMG Recordings, Inc.
     879   Rick Ross                            Blk & Wht                                     SR0000750285              UMG Recordings, Inc.
     880   Rick Ross                            Dope B*tch Skit                               SR0000750285              UMG Recordings, Inc.
     881   Rick Ross                            Drug Dealers Dream                            SR0000750285              UMG Recordings, Inc.
     882   Rick Ross                            Intro                                         SR0000750285              UMG Recordings, Inc.
     883   Rick Ross                            Paradise Lost                                 SR0000750285              UMG Recordings, Inc.
     884   Rick Ross                            Rich Is Gangsta                               SR0000750285              UMG Recordings, Inc.
     885   Rick Ross                            Shots Fired                                   SR0000750285              UMG Recordings, Inc.
     886   Rick Ross                            Supreme                                       SR0000750285              UMG Recordings, Inc.
     887   Rick Ross                            War Ready (Explicit)                          SR0000750285              UMG Recordings, Inc.
     888   Rick Ross                            You Know I Got It (Reprise) (Explicit)        SR0000750285              UMG Recordings, Inc.
     889   Rick Ross ft. French Montana         Nobody                                        SR0000750285              UMG Recordings, Inc.
     890   Rick Ross ft. French Montana         What A Shame                                  SR0000750285              UMG Recordings, Inc.
     891   Rick Ross ft. JAY Z                  The Devil Is A Lie                            SR0000750285              UMG Recordings, Inc.
     892   Rick Ross ft. Kanye West, Big Sean   Sanctified                                    SR0000750285              UMG Recordings, Inc.
     893   Rick Ross ft. Lil Wayne              Thug Cry                                      SR0000750285              UMG Recordings, Inc.
     894   Rick Ross ft. Meek Mill              Walkin' On Air                                SR0000750285              UMG Recordings, Inc.
     895   Rick Ross ft. Scarface, Z-Ro         Blessing In Disguise                          SR0000750285              UMG Recordings, Inc.
     896   Rick Ross ft. Sizzla, Mavado         Mafia Music III                               SR0000750285              UMG Recordings, Inc.
     897   Rick Ross ft. The Weeknd             In Vein                                       SR0000750285              UMG Recordings, Inc.
     898   Rihanna                              A Girl Like Me                                SR0000387137              UMG Recordings, Inc.
     899   Rihanna                              A Million Miles Away                          SR0000387137              UMG Recordings, Inc.
     900   Rihanna                              Breakin' Dishes                               SR0000616718              UMG Recordings, Inc.
     901   Rihanna                              Cheers (Drink To That)                        SR0000684805              UMG Recordings, Inc.
     902   Rihanna                              Cockiness (Love It)                           SR0000689431              UMG Recordings, Inc.
     903   Rihanna                              Complicated                                   SR0000684805              UMG Recordings, Inc.
     904   Rihanna                              Crazy Little Thing Called Love                SR0000387137              UMG Recordings, Inc.
     905   Rihanna                              Cry                                           SR0000629434              UMG Recordings, Inc.
     906   Rihanna                              Dem Haters                                    SR0000387137              UMG Recordings, Inc.
     907   Rihanna                              Do Ya Thang                                   SR0000689431              UMG Recordings, Inc.
     908   Rihanna                              Don't Stop The Music                          SR0000411459              UMG Recordings, Inc.
     909   Rihanna                              Drunk On Love                                 SR0000689431              UMG Recordings, Inc.
     910   Rihanna                              Fading                                        SR0000684805              UMG Recordings, Inc.
     911   Rihanna                              Farewell                                      SR0000689431              UMG Recordings, Inc.
     912   Rihanna                              Final Goodbye                                 SR0000387137              UMG Recordings, Inc.
     913   Rihanna                              Fire Bomb                                     SR0000644571              UMG Recordings, Inc.
     914   Rihanna                              Fool In Love                                  SR0000689431              UMG Recordings, Inc.
     915   Rihanna                              Good Girl Gone Bad                            SR0000411459              UMG Recordings, Inc.
     916   Rihanna                              If It's Lovin' That You Want                  SR0000377878              UMG Recordings, Inc.
     917   Rihanna                              Kisses Don't Lie                              SR0000387137              UMG Recordings, Inc.
     918   Rihanna                              Let Me                                        SR0000372611              UMG Recordings, Inc.
     919   Rihanna                              Man Down                                      SR0000684805              UMG Recordings, Inc.
     920   Rihanna                              Music Of The Sun                              SR0000372611              UMG Recordings, Inc.
     921   Rihanna                              Now I Know                                    SR0000372611              UMG Recordings, Inc.
     922   Rihanna                              P.S. (I'm Still Not Over You)                 SR0000387137              UMG Recordings, Inc.
     923   Rihanna                              Push Up On Me                                 SR0000411459              UMG Recordings, Inc.
     924   Rihanna                              Rehab                                         SR0000411459              UMG Recordings, Inc.
     925   Rihanna                              Roc Me Out                                    SR0000689431              UMG Recordings, Inc.
     926   Rihanna                              Russian Roulette                              SR0000644571              UMG Recordings, Inc.
     927   Rihanna                              Say It                                        SR0000411459              UMG Recordings, Inc.
     928   Rihanna                              Selfish Girl                                  SR0000387137              UMG Recordings, Inc.
     929   Rihanna                              Skin                                          SR0000684805              UMG Recordings, Inc.




                                                                                    Page 13
                         Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 15 of 43


Ex. A.
 No.                          Artist                                         Track                     Registration Number                 Plaintiff
     930   Rihanna                                     SOS                                         SR0000385674              UMG Recordings, Inc.
     931   Rihanna                                     Take A Bow                                  SR0000616719              UMG Recordings, Inc.
     932   Rihanna                                     Te Amo                                      SR0000644571              UMG Recordings, Inc.
     933   Rihanna                                     That La, La, La                             SR0000372611              UMG Recordings, Inc.
     934   Rihanna                                     The Last Song                               SR0000644571              UMG Recordings, Inc.
     935   Rihanna                                     The Last Time                               SR0000372611              UMG Recordings, Inc.
     936   Rihanna                                     Watch n' Learn                              SR0000689431              UMG Recordings, Inc.
     937   Rihanna                                     We Ride                                     SR0000387137              UMG Recordings, Inc.
     938   Rihanna                                     Willing To Wait                             SR0000372611              UMG Recordings, Inc.
     939   Rihanna ft. Drake                           What's My Name?                             SR0000669319              UMG Recordings, Inc.
     940   Rihanna ft. Elephant Man                    Pon De Replay                               SR0000378134              UMG Recordings, Inc.
     941   Rihanna ft. Eminem                          Love The Way You Lie (Part II)              SR0000684805              UMG Recordings, Inc.
     942   Rihanna ft. J-Status                        Here I Go Again                             SR0000372611              UMG Recordings, Inc.
     943   Rihanna ft. JAY-Z                           Umbrella                                    SR0000411460              UMG Recordings, Inc.
     944   Rihanna ft. Kardinal Offishall              Rush                                        SR0000372611              UMG Recordings, Inc.
     945   Rihanna ft. Nicki Minaj                     Raining Men                                 SR0000684805              UMG Recordings, Inc.
     946   Rihanna ft. Vybz Kartel                     You Don't Love Me (No, No, No)              SR0000372611              UMG Recordings, Inc.
     947   Rihanna, Sean Paul                          Break It Off                                SR0000387137              UMG Recordings, Inc.
                                                                                                   N00000021746;
    948 Rush                                           Anthem                                      RE0000887707              UMG Recordings, Inc.
                                                                                                   N00000021746;
    949 Rush                                           Beneath, Between & Behind                   RE0000887707              UMG Recordings, Inc.
                                                                                                   N00000021746;
    950 Rush                                           Best I Can                                  RE0000887707              UMG Recordings, Inc.
                                                                                                   N00000021746;
    951 Rush                                           By-Tor And The Snow Dog                     RE0000887707              UMG Recordings, Inc.
                                                                                                   N00000021746;
    952 Rush                                           Fly By Night                                RE0000887707              UMG Recordings, Inc.
                                                                                                   N00000021746;
    953 Rush                                           In The End                                  RE0000887707              UMG Recordings, Inc.
                                                                                                   N00000021746;
    954 Rush                                           Making Memories                             RE0000887707              UMG Recordings, Inc.
                                                                                                   N00000021746;
    955    Rush                                        Rivendell                                   RE0000887707              UMG Recordings, Inc.
    956    Scarface                                    Fixed                                       SR0000362246              UMG Recordings, Inc.
    957    Scarface                                    In Between Us                               SR0000362246              UMG Recordings, Inc.
    958    Scarface                                    In Cold Blood                               SR0000362246              UMG Recordings, Inc.
    959    Scarface                                    Keep Me Down                                SR0000362246              UMG Recordings, Inc.
    960    Scarface                                    Safe                                        SR0000362246              UMG Recordings, Inc.
    961    Scarface                                    Sell Out                                    SR0000362246              UMG Recordings, Inc.
    962    Scarface                                    The Fix                                     SR0000362246              UMG Recordings, Inc.

    963    Scarface Featuring Jay-Z And Beanie Sigel   Guess Who's Back (Explicit)                 SR0000362246              UMG Recordings, Inc.
    964    Scarface ft. Faith Evans                    Someday                                     SR0000362246              UMG Recordings, Inc.
    965    Scarface ft. Kelly Price                    Heaven                                      SR0000362246              UMG Recordings, Inc.
    966    Scarface ft. Kelly Price                    What Can I Do?                              SR0000362246              UMG Recordings, Inc.
    967    ScHoolboy Q                                 Break The Bank                              SR0000740384              UMG Recordings, Inc.
    968    ScHoolboy Q                                 Gangsta                                     SR0000740379              UMG Recordings, Inc.
    969    ScHoolboy Q                                 Hell Of A Night                             SR0000740379              UMG Recordings, Inc.
    970    ScHoolboy Q                                 Hoover Street                               SR0000740379              UMG Recordings, Inc.
    971    ScHoolboy Q                                 Man Of The Year                             SR0000733738              UMG Recordings, Inc.
    972    ScHoolboy Q                                 Prescription/Oxymoron                       SR0000740379              UMG Recordings, Inc.
    973    ScHoolboy Q                                 Yay Yay                                     SR0000722026              UMG Recordings, Inc.
    974    ScHoolboy Q ft. 2 Chainz                    What They Want                              SR0000740379              UMG Recordings, Inc.
    975    ScHoolboy Q ft. BJ The Chicago Kid          Studio                                      SR0000740379              UMG Recordings, Inc.
    976    ScHoolboy Q ft. Jay Rock                    Los Awesome                                 SR0000740379              UMG Recordings, Inc.
    977    ScHoolboy Q ft. Kendrick Lamar              Collard Greens                              SR0000724647              UMG Recordings, Inc.
    978    ScHoolboy Q ft. Raekwon                     Blind Threats                               SR0000740379              UMG Recordings, Inc.
    979    ScHoolboy Q ft. Suga Free                   Grooveline Pt. 2                            SR0000740379              UMG Recordings, Inc.
    980    ScHoolboy Q ft. SZA                         His & Her Fiend                             SR0000740379              UMG Recordings, Inc.
           ScHoolboy Q ft. Tyler, The Creator,
    981    Kurupt                                      The Purge                                   SR0000740379              UMG Recordings, Inc.
    982    Tears For Fears                             Head Over Heels                             SR0000144549              UMG Recordings, Inc.
    983    Teyana Taylor                               Business                                    SR0000759512              UMG Recordings, Inc.
    984    Teyana Taylor                               Do Not Disturb                              SR0000759511              UMG Recordings, Inc.
    985    Teyana Taylor                               Dreams                                      SR0000759515              UMG Recordings, Inc.
    986    Teyana Taylor                               It Could Just Be Love Interlude             SR0000759515              UMG Recordings, Inc.
    987    Teyana Taylor                               Just Different                              SR0000759515              UMG Recordings, Inc.
    988    Teyana Taylor                               Outta My League Interlude                   SR0000759515              UMG Recordings, Inc.
    989    Teyana Taylor                               Put Your Love On                            SR0000759515              UMG Recordings, Inc.
    990    Teyana Taylor                               Request                                     SR0000759515              UMG Recordings, Inc.
    991    Teyana Taylor                               Sorry                                       SR0000759515              UMG Recordings, Inc.
    992    Teyana Taylor ft. Pusha T, Yo Gotti         Maybe                                       SR0000746175              UMG Recordings, Inc.




                                                                                         Page 14
                       Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 16 of 43


Ex. A.
 No.                         Artist                         Track                   Registration Number                 Plaintiff
     993   The Beatles                Don't Let Me Down                        Pre-1972 Sound Recording   UMG Recordings, Inc.
     994   The Beatles                Lady Madonna                             Pre-1972 Sound Recording   UMG Recordings, Inc.
     995   The Beatles                Old Brown Shoe                           Pre-1972 Sound Recording   UMG Recordings, Inc.
     996   The Beatles                Revolution                               Pre-1972 Sound Recording   UMG Recordings, Inc.
     997   The Beatles                The Ballad Of John And Yoko              Pre-1972 Sound Recording   UMG Recordings, Inc.
     998   The Beatles                The Inner Light                          Pre-1972 Sound Recording   UMG Recordings, Inc.
     999   The Cranberries            Analyse                                  SR0000303013               UMG Recordings, Inc.
    1000   The Cranberries            Animal Instinct                          SR0000264395               UMG Recordings, Inc.
    1001   The Cranberries            Bosnia                                   SR0000217619               UMG Recordings, Inc.
    1002   The Cranberries            Carry On                                 SR0000303013               UMG Recordings, Inc.
    1003   The Cranberries            Chocolate Brown                          SR0000303013               UMG Recordings, Inc.
    1004   The Cranberries            Copycat                                  SR0000264395               UMG Recordings, Inc.
    1005   The Cranberries            Daffodil Lament                          SR0000218047               UMG Recordings, Inc.
    1006   The Cranberries            Delilah                                  SR0000264395               UMG Recordings, Inc.
    1007   The Cranberries            Desperate Andy                           SR0000264395               UMG Recordings, Inc.
    1008   The Cranberries            Disappointment                           SR0000218047               UMG Recordings, Inc.
    1009   The Cranberries            Dreaming My Dreams                       SR0000218047               UMG Recordings, Inc.
    1010   The Cranberries            Dreams                                   SR0000187932               UMG Recordings, Inc.
    1011   The Cranberries            Dying In The Sun                         SR0000264395               UMG Recordings, Inc.
    1012   The Cranberries            Dying Inside                             SR0000303013               UMG Recordings, Inc.
    1013   The Cranberries            Electric Blue                            SR0000217619               UMG Recordings, Inc.
    1014   The Cranberries            Empty                                    SR0000218047               UMG Recordings, Inc.
    1015   The Cranberries            Every Morning                            SR0000303013               UMG Recordings, Inc.
    1016   The Cranberries            Everything I Said                        SR0000218047               UMG Recordings, Inc.
    1017   The Cranberries            Fee Fi Fo                                SR0000264395               UMG Recordings, Inc.
    1018   The Cranberries            Forever Yellow Skies                     SR0000217619               UMG Recordings, Inc.
    1019   The Cranberries            Free To Decide                           SR0000217619               UMG Recordings, Inc.
    1020   The Cranberries            Hollywood                                SR0000217619               UMG Recordings, Inc.
    1021   The Cranberries            How                                      SR0000187932               UMG Recordings, Inc.
    1022   The Cranberries            I Can't Be With You                      SR0000218047               UMG Recordings, Inc.
    1023   The Cranberries            I Just Shot John Lennon                  SR0000217619               UMG Recordings, Inc.
    1024   The Cranberries            I Really Hope                            SR0000303013               UMG Recordings, Inc.
    1025   The Cranberries            I Still Do                               SR0000187932               UMG Recordings, Inc.
    1026   The Cranberries            I Will Always                            SR0000187932               UMG Recordings, Inc.
    1027   The Cranberries            I'm Still Remembering                    SR0000217619               UMG Recordings, Inc.
    1028   The Cranberries            Joe                                      SR0000217619               UMG Recordings, Inc.
    1029   The Cranberries            Just My Imagination                      SR0000264395               UMG Recordings, Inc.
    1030   The Cranberries            Linger                                   SR0000187932               UMG Recordings, Inc.
    1031   The Cranberries            Loud And Clear                           SR0000264395               UMG Recordings, Inc.
    1032   The Cranberries            Never Grow Old                           SR0000303013               UMG Recordings, Inc.
    1033   The Cranberries            New New York                             SR0000324975               UMG Recordings, Inc.
    1034   The Cranberries            No Need To Argue                         SR0000218047               UMG Recordings, Inc.
    1035   The Cranberries            Not Sorry                                SR0000187932               UMG Recordings, Inc.
    1036   The Cranberries            Ode To My Family                         SR0000218047               UMG Recordings, Inc.
    1037   The Cranberries            Pretty                                   SR0000187932               UMG Recordings, Inc.
    1038   The Cranberries            Pretty Eyes                              SR0000303013               UMG Recordings, Inc.
    1039   The Cranberries            Promises                                 SR0000264395               UMG Recordings, Inc.
    1040   The Cranberries            Put Me Down                              SR0000187932               UMG Recordings, Inc.
    1041   The Cranberries            Ridiculous Thoughts                      SR0000218047               UMG Recordings, Inc.
    1042   The Cranberries            Salvation                                SR0000217619               UMG Recordings, Inc.
    1043   The Cranberries            Saving Grace                             SR0000264395               UMG Recordings, Inc.
    1044   The Cranberries            Shattered                                SR0000264395               UMG Recordings, Inc.
    1045   The Cranberries            Stars                                    SR0000324975               UMG Recordings, Inc.
    1046   The Cranberries            Sunday                                   SR0000187932               UMG Recordings, Inc.
    1047   The Cranberries            The Concept                              SR0000303013               UMG Recordings, Inc.
    1048   The Cranberries            The Icicle Melts                         SR0000218047               UMG Recordings, Inc.
    1049   The Cranberries            The Rebels                               SR0000217619               UMG Recordings, Inc.
    1050   The Cranberries            This Is The Day                          SR0000303013               UMG Recordings, Inc.
    1051   The Cranberries            Time Is Ticking Out                      SR0000303013               UMG Recordings, Inc.
    1052   The Cranberries            Twenty One                               SR0000218047               UMG Recordings, Inc.
    1053   The Cranberries            Wake Up And Smell The Coffee             SR0000303013               UMG Recordings, Inc.
    1054   The Cranberries            Waltzing Back                            SR0000187932               UMG Recordings, Inc.
    1055   The Cranberries            Wanted                                   SR0000187932               UMG Recordings, Inc.
    1056   The Cranberries            Warchild                                 SR0000217619               UMG Recordings, Inc.
    1057   The Cranberries            What's On My Mind                        SR0000264395               UMG Recordings, Inc.
    1058   The Cranberries            When You're Gone                         SR0000217619               UMG Recordings, Inc.
    1059   The Cranberries            Will You Remember?                       SR0000217619               UMG Recordings, Inc.
    1060   The Cranberries            Yeats' Grave                             SR0000218047               UMG Recordings, Inc.
    1061   The Cranberries            You And Me                               SR0000264395               UMG Recordings, Inc.
    1062   The Cranberries            Zombie                                   SR0000218047               UMG Recordings, Inc.
    1063   The Cure                   The End Of The World                     SR0000360662               UMG Recordings, Inc.
    1064   The Police                 Be My Girl - Sally                       SR0000006942               UMG Recordings, Inc.
    1065   The Police                 Behind My Camel                          SR0000021466               UMG Recordings, Inc.




                                                                     Page 15
                        Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 17 of 43


Ex. A.
 No.                        Artist                           Track                      Registration Number                 Plaintiff
    1066   The Police                Bombs Away                                     SR0000021466              UMG Recordings, Inc.
    1067   The Police                Born In The 50's                               SR0000006942              UMG Recordings, Inc.
    1068   The Police                Bring On The Night                             SR0000013166              UMG Recordings, Inc.
    1069   The Police                Can't Stand Losing You                         SR0000006942              UMG Recordings, Inc.
    1070   The Police                Canary In A Coalmine                           SR0000021466              UMG Recordings, Inc.
    1071   The Police                Contact                                        SR0000013166              UMG Recordings, Inc.
    1072   The Police                Darkness                                       SR0000030222              UMG Recordings, Inc.
    1073   The Police                De Do Do Do, De Da Da Da                       SR0000021466              UMG Recordings, Inc.
    1074   The Police                Deathwish                                      SR0000013166              UMG Recordings, Inc.
    1075   The Police                Demolition Man                                 SR0000030222              UMG Recordings, Inc.
    1076   The Police                Does Everyone Stare                            SR0000013166              UMG Recordings, Inc.
    1077   The Police                Don't Stand So Close To Me                     SR0000021466              UMG Recordings, Inc.
    1078   The Police                Driven To Tears                                SR0000021466              UMG Recordings, Inc.
    1079   The Police                Every Little Thing She Does Is Magic           SR0000030222              UMG Recordings, Inc.
    1080   The Police                Hole In My Life                                SR0000006942              UMG Recordings, Inc.
    1081   The Police                Hungry For You                                 SR0000030222              UMG Recordings, Inc.
    1082   The Police                Invisible Sun                                  SR0000030222              UMG Recordings, Inc.
    1083   The Police                It's Alright For You                           SR0000013166              UMG Recordings, Inc.
    1084   The Police                Man In A Suitcase                              SR0000021466              UMG Recordings, Inc.
    1085   The Police                Masoko Tanga                                   SR0000006942              UMG Recordings, Inc.
    1086   The Police                Message In A Bottle                            SR0000013166              UMG Recordings, Inc.
    1087   The Police                Next To You                                    SR0000006942              UMG Recordings, Inc.
    1088   The Police                No Time This Time                              SR0000013166              UMG Recordings, Inc.
    1089   The Police                Omegaman                                       SR0000030222              UMG Recordings, Inc.
    1090   The Police                On Any Other Day                               SR0000013166              UMG Recordings, Inc.
    1091   The Police                One World (Not Three)                          SR0000030222              UMG Recordings, Inc.
    1092   The Police                Peanuts                                        SR0000006942              UMG Recordings, Inc.
    1093   The Police                Re-Humanise Yourself                           SR0000030222              UMG Recordings, Inc.
    1094   The Police                Reggatta De Blanc                              SR0000013166              UMG Recordings, Inc.
    1095   The Police                Roxanne                                        SR0000004190              UMG Recordings, Inc.
    1096   The Police                Secret Journey                                 SR0000030222              UMG Recordings, Inc.
    1097   The Police                Shadows In The Rain                            SR0000021466              UMG Recordings, Inc.
    1098   The Police                So Lonely                                      SR0000006942              UMG Recordings, Inc.
    1099   The Police                Spirits In The Material World                  SR0000030222              UMG Recordings, Inc.
    1100   The Police                Synchronicity II                               SR0000044862              UMG Recordings, Inc.
    1101   The Police                The Bed's Too Big Without You                  SR0000013166              UMG Recordings, Inc.
    1102   The Police                The Other Way Of Stopping                      SR0000021466              UMG Recordings, Inc.
    1103   The Police                Too Much Information                           SR0000030222              UMG Recordings, Inc.
    1104   The Police                Truth Hits Everybody                           SR0000006942              UMG Recordings, Inc.
    1105   The Police                Voices Inside My Head                          SR0000021466              UMG Recordings, Inc.
    1106   The Police                Walking On The Moon                            SR0000013166              UMG Recordings, Inc.
                                     When The World Is Running Down, You Make The
   1107    The Police                Best Of What's Still Around                    SR0000021466              UMG Recordings, Inc.
   1108    The Rolling Stones        Almost Hear You Sigh                           SR0000109419              UMG Recordings, Inc.
   1109    The Rolling Stones        Angie                                          N8805                     UMG Recordings, Inc.
   1110    The Rolling Stones        Doo Doo Doo Doo Doo (Heartbreaker)             N8985                     UMG Recordings, Inc.
   1111    The Rolling Stones        Harlem Shuffle                                 SR0000071259              UMG Recordings, Inc.
   1112    The Rolling Stones        Let Me Go                                      SR0000018973              UMG Recordings, Inc.
   1113    The Rolling Stones        Mixed Emotions                                 SR0000109419              UMG Recordings, Inc.
   1114    The Rolling Stones        One Hit (To The Body)                          SR0000071259              UMG Recordings, Inc.
   1115    The Rolling Stones        Ruby Tuesday                                   SR0000130050              UMG Recordings, Inc.
   1116    The Rolling Stones        Sad Sad Sad                                    SR0000130050              UMG Recordings, Inc.
   1117    The Rolling Stones        Tumbling Dice                                  N527                      UMG Recordings, Inc.
   1118    The Rolling Stones        Winning Ugly                                   SR0000071259              UMG Recordings, Inc.
   1119    The Weeknd                Coming Down                                    SR0000808044              UMG Recordings, Inc.
   1120    The Weeknd                D.D.                                           SR0000808047              UMG Recordings, Inc.
   1121    The Weeknd                Echoes Of Silence                              SR0000808047              UMG Recordings, Inc.
   1122    The Weeknd                Gone                                           SR0000808045              UMG Recordings, Inc.
   1123    The Weeknd                Heaven Or Las Vegas                            SR0000808045              UMG Recordings, Inc.
   1124    The Weeknd                High For This                                  SR0000808044              UMG Recordings, Inc.
   1125    The Weeknd                House Of Balloons / Glass Table Girls          SR0000808044              UMG Recordings, Inc.
   1126    The Weeknd                Initiation                                     SR0000808047              UMG Recordings, Inc.
   1127    The Weeknd                Life Of The Party                              SR0000808045              UMG Recordings, Inc.
   1128    The Weeknd                Loft Music                                     SR0000808044              UMG Recordings, Inc.
   1129    The Weeknd                Lonely Star (Explicit)                         SR0000808045              UMG Recordings, Inc.
   1130    The Weeknd                Montreal                                       SR0000808047              UMG Recordings, Inc.
   1131    The Weeknd                Next                                           SR0000808047              UMG Recordings, Inc.
   1132    The Weeknd                Outside                                        SR0000808047              UMG Recordings, Inc.
   1133    The Weeknd                Rolling Stone                                  SR0000808045              UMG Recordings, Inc.
   1134    The Weeknd                The Birds Pt. 1                                SR0000808045              UMG Recordings, Inc.
   1135    The Weeknd                The Birds Pt. 2                                SR0000808045              UMG Recordings, Inc.
   1136    The Weeknd                The Fall                                       SR0000808047              UMG Recordings, Inc.
   1137    The Weeknd                The Knowing                                    SR0000808044              UMG Recordings, Inc.




                                                                   Page 16
                       Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 18 of 43


Ex. A.
 No.                       Artist                                   Track                     Registration Number                 Plaintiff
    1138   The Weeknd                        The Morning                                  SR0000808044              UMG Recordings, Inc.
    1139   The Weeknd                        The Party & The After Party                  SR0000808044              UMG Recordings, Inc.
    1140   The Weeknd                        The Zone                                     SR0000808045              UMG Recordings, Inc.
    1141   The Weeknd                        Thursday                                     SR0000808045              UMG Recordings, Inc.
    1142   The Weeknd                        Till Dawn (Here Comes The Sun)               SR0000801386              UMG Recordings, Inc.
    1143   The Weeknd                        Twenty Eight                                 SR0000801386              UMG Recordings, Inc.
    1144   The Weeknd                        Valerie                                      SR0000801386              UMG Recordings, Inc.
    1145   The Weeknd                        What You Need                                SR0000808044              UMG Recordings, Inc.
    1146   The Weeknd                        Wicked Games                                 SR0000808044              UMG Recordings, Inc.
    1147   The Weeknd                        XO / The Host                                SR0000808047              UMG Recordings, Inc.
    1148   Tom Petty                         Free Fallin'                                 SR0000103541              UMG Recordings, Inc.
    1149   Tom Petty                         Learning To Fly                              SR0000132590              UMG Recordings, Inc.
    1150   Tom Petty                         Runnin' Down A Dream                         SR0000103541              UMG Recordings, Inc.
    1151   Tom Petty & The Heartbreakers     The Best of Everything                       SR0000843463              UMG Recordings, Inc.
    1152   Tom Petty And The Heartbreakers   Don't Come Around Here No More               SR0000065435              UMG Recordings, Inc.
    1153   Tom Petty And The Heartbreakers   Don't Do Me Like That                        SR0000014497              UMG Recordings, Inc.
    1154   Tom Petty And The Heartbreakers   Even The Losers                              SR0000014497              UMG Recordings, Inc.
    1155   Tom Petty And The Heartbreakers   Here Comes My Girl                           SR0000014497              UMG Recordings, Inc.
    1156   Tom Petty And The Heartbreakers   I Won't Back Down                            SR0000103541              UMG Recordings, Inc.
    1157   Tom Petty And The Heartbreakers   Into The Great Wide Open                     SR0000132454              UMG Recordings, Inc.
    1158   Tom Petty And The Heartbreakers   Jammin' Me                                   SR0000080863              UMG Recordings, Inc.
    1159   Tom Petty And The Heartbreakers   Mary Jane's Last Dance                       SR0000170866              UMG Recordings, Inc.
    1160   Tom Petty And The Heartbreakers   Refugee                                      SR0000014497              UMG Recordings, Inc.
    1161   Tom Petty And The Heartbreakers   Southern Accents                             SR0000065435              UMG Recordings, Inc.
    1162   Tom Petty And The Heartbreakers   The Waiting                                  SR0000026906              UMG Recordings, Inc.
    1163   Tom Petty And The Heartbreakers   You Got Lucky                                SR0000044271              UMG Recordings, Inc.
    1164   Tory Lanez                        All The Girls                                SR0000779313              UMG Recordings, Inc.
    1165   Tory Lanez                        Cold Hard Love                               SR0000795786              UMG Recordings, Inc.
    1166   Tory Lanez                        Dirty Money                                  SR0000779313              UMG Recordings, Inc.
    1167   Tory Lanez                        Flex                                         SR0000779312              UMG Recordings, Inc.
    1168   Tory Lanez                        Friends With Benefits                        SR0000779313              UMG Recordings, Inc.
    1169   Tory Lanez                        Guns And Roses                               SR0000779313              UMG Recordings, Inc.
    1170   Tory Lanez                        High                                         SR0000779313              UMG Recordings, Inc.
    1171   Tory Lanez                        I Told You / Another One                     SR0000779313              UMG Recordings, Inc.
    1172   Tory Lanez                        Loners Blvd                                  SR0000779313              UMG Recordings, Inc.
    1173   Tory Lanez                        LUV                                          SR0000779313              UMG Recordings, Inc.
    1174   Tory Lanez                        Question Is                                  SR0000779313              UMG Recordings, Inc.
    1175   Tory Lanez                        Say It                                       SR0000779313              UMG Recordings, Inc.
    1176   Tyga                              Good Day (feat. Lil Wayne, Meek Mill)        SR0000721551              UMG Recordings, Inc.
                                             Beautiful Ghost / Introduction To Songs Of
   1177    U2                                Experience                                   SR0000640782              UMG Recordings, Inc.
   1178    U2                                Bullet The Blue Sky                          SR0000078949              UMG Recordings, Inc.
   1179    U2                                Deep In The Heart                            SR0000092837              UMG Recordings, Inc.
   1180    U2                                Desert Of Our Love                           SR0000640782              UMG Recordings, Inc.
   1181    U2                                Drunk Chicken / America                      SR0000640782              UMG Recordings, Inc.
   1182    U2                                Exit                                         SR0000078949              UMG Recordings, Inc.
   1183    U2                                I Still Haven't Found What I'm Looking For   SR0000078949              UMG Recordings, Inc.
   1184    U2                                I Will Follow                                SR0000024547              UMG Recordings, Inc.
   1185    U2                                In God's Country                             SR0000078949              UMG Recordings, Inc.
   1186    U2                                Luminous Times (Hold On To Love)             SR0000092836              UMG Recordings, Inc.
   1187    U2                                MLK                                          SR0000072483              UMG Recordings, Inc.
   1188    U2                                Mothers Of The Disappeared                   SR0000078949              UMG Recordings, Inc.
   1189    U2                                New Year’s Day                               SR0000042525              UMG Recordings, Inc.
   1190    U2                                October                                      SR0000030452              UMG Recordings, Inc.
   1191    U2                                One Tree Hill                                SR0000078949              UMG Recordings, Inc.
   1192    U2                                Party Girl                                   SR0000049959              UMG Recordings, Inc.
   1193    U2                                Pride (In The Name Of Love)                  SR0000072483              UMG Recordings, Inc.
   1194    U2                                Race Against Time                            SR0000090770              UMG Recordings, Inc.
   1195    U2                                Red Hill Mining Town                         SR0000078949              UMG Recordings, Inc.
   1196    U2                                Rise Up                                      SR0000640782              UMG Recordings, Inc.
   1197    U2                                Running To Stand Still                       SR0000078949              UMG Recordings, Inc.
   1198    U2                                Silver And Gold                              SR0000090770              UMG Recordings, Inc.
   1199    U2                                Spanish Eyes                                 SR0000092837              UMG Recordings, Inc.
   1200    U2                                Sunday Bloody Sunday                         SR0000042944              UMG Recordings, Inc.
   1201    U2                                Sweetest Thing                               SR0000090770              UMG Recordings, Inc.
   1202    U2                                Trip Through Your Wires                      SR0000078949              UMG Recordings, Inc.
   1203    U2                                Walk To The Water                            SR0000092836              UMG Recordings, Inc.
   1204    U2                                Wave Of Sorrow (Birdland)                    SR0000640782              UMG Recordings, Inc.
   1205    U2                                Where The Streets Have No Name               SR0000078949              UMG Recordings, Inc.
   1206    U2                                With Or Without You                          SR0000078949              UMG Recordings, Inc.
                                                                                          SR0000094180;
   1207 UB40                                 Where Did I Go Wrong                         SR0000132715              UMG Recordings, Inc.
   1208 Yoko Ono                             Beautiful Boys                               SR0000022756              UMG Recordings, Inc.




                                                                               Page 17
                       Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 19 of 43


Ex. A.
 No.                         Artist                                         Track                     Registration Number                 Plaintiff
    1209   Yoko Ono                                  I'm Moving On                                SR0000022756              UMG Recordings, Inc.
    1210   Yoko Ono                                  Kiss Kiss Kiss                               SR0000022756              UMG Recordings, Inc.
    1211   Yoko Ono                                  Yes, I'm Your Angel                          SR0000022756              UMG Recordings, Inc.
    1212   Young Money                               EveryGirl In The World                       SR0000636288              UMG Recordings, Inc.
    1213   Young Money                               Finale                                       SR0000636288              UMG Recordings, Inc.
    1214   Young Money                               Girl I Got You                               SR0000636288              UMG Recordings, Inc.
    1215   Young Money                               Gooder                                       SR0000636288              UMG Recordings, Inc.
    1216   Young Money                               Ms. Parker                                   SR0000636288              UMG Recordings, Inc.
    1217   Young Money                               New S***                                     SR0000636288              UMG Recordings, Inc.
    1218   Young Money                               Play In My Band                              SR0000636288              UMG Recordings, Inc.
    1219   Young Money                               Roger That                                   SR0000636288              UMG Recordings, Inc.
    1220   Young Money                               She Is Gone                                  SR0000636288              UMG Recordings, Inc.
    1221   Young Money                               Streets Is Watchin'                          SR0000636288              UMG Recordings, Inc.
    1222   Young Money                               Trophies (feat. Drake)                       SR0000748476              UMG Recordings, Inc.
    1223   Young Money                               Wife B**ter                                  SR0000636288              UMG Recordings, Inc.
    1224   Young Money ft. Birdman                   F*** Da Bulls***                             SR0000636288              UMG Recordings, Inc.
           Young Money ft. Christina Milian, Lil
   1225    Wayne                                     Video Model                                  SR0000766212              UMG Recordings, Inc.
   1226    Young Money ft. Euro                      Induction Speech                             SR0000766212              UMG Recordings, Inc.
   1227    Young Money ft. Gucci Mane                Steady Mobbin                                SR0000636288              UMG Recordings, Inc.
           Young Money ft. Gudda Gudda, Jae Millz,
   1228    Flow, Mack Maine, Birdman                 Fresher Than Ever                            SR0000766212              UMG Recordings, Inc.
           Young Money ft. Lil Twist, Euro, Corey
   1229    Gunz                                      Bang                                         SR0000766212              UMG Recordings, Inc.
   1230    Young Money ft. Lil Twist, Tyga           Back It Up                                   SR0000766212              UMG Recordings, Inc.
   1231    Young Money ft. Lil Twist, Tyga, YG       One Time                                     SR0000766212              UMG Recordings, Inc.
   1232    Young Money ft. Lil Wayne                 Moment                                       SR0000766212              UMG Recordings, Inc.
   1233    Young Money ft. Lloyd                     BedRock                                      SR0000636292              UMG Recordings, Inc.
   1234    Young Money ft. Nicki Minaj               Lookin Ass                                   SR0000745802              UMG Recordings, Inc.
           Young Money ft. PJ Morton, Mack Maine,
   1235    Gudda Gudda, Jae Millz                    You Already Know                             SR0000766212              UMG Recordings, Inc.
   1236    Young Money ft. Shanell, Yo Gotti         Catch Me At The Light                        SR0000766212              UMG Recordings, Inc.
   1237    Young Money ft. Shawt Dawg                Pass The Dutch                               SR0000636288              UMG Recordings, Inc.
           Young Money ft. Tyga, Nicki Minaj, Lil
   1238    Wayne                                     Senile                                       SR0000766212              UMG Recordings, Inc.
   1239    Guns N' Roses                             Ain't It Fun                                 SR0000172390              UMG Recordings, Inc.
   1240    Guns N' Roses                             Better                                       SR0000622777              UMG Recordings, Inc.
   1241    Guns N' Roses                             Catcher In The Rye                           SR0000622777              UMG Recordings, Inc.
   1242    Guns N' Roses                             Chinese Democracy                            SR0000622777              UMG Recordings, Inc.
   1243    Guns N' Roses                             Hair Of The Dog                              SR0000172390              UMG Recordings, Inc.
   1244    Guns N' Roses                             Move To The City                             SR0000101117              UMG Recordings, Inc.
   1245    Guns N' Roses                             Since I Don't Have You                       SR0000172390              UMG Recordings, Inc.
   1246    Guns N' Roses                             Street Of Dreams                             SR0000622777              UMG Recordings, Inc.
   1247    Guns N' Roses                             Sympathy For The Devil                       SR0000197258              UMG Recordings, Inc.
   1248    Guns N' Roses                             The Garden                                   SR0000134647              UMG Recordings, Inc.
   1249    Guns N' Roses                             You Can't Put Your Arms Around A Memory      SR0000172390              UMG Recordings, Inc.
   1250    Imagine Dragons                           Levitate                                     SR0000797714              UMG Recordings, Inc.
   1251    Imagine Dragons                           Mouth Of The River                           SR0000805264              UMG Recordings, Inc.
   1252    Imagine Dragons                           Not Today                                    SR0000781003              UMG Recordings, Inc.
   1253    Imagine Dragons                           Walking The Wire                             SR0000805263              UMG Recordings, Inc.
   1254    Imagine Dragons, Khalid                   Thunder / Young Dumb & Broke (with Khalid)   SR0000815791              UMG Recordings, Inc.
   1255    Imagine Dragons, Miss Congeniality        Whatever It Takes                            SR0000812685              UMG Recordings, Inc.
   1256    30 Seconds To Mars                        Attack                                       SR0000377457              Capitol Records, LLC
   1257    30 Seconds To Mars                        Closer to the Edge (Radio Edit)              SR0000636569              Capitol Records, LLC
   1258    30 Seconds To Mars                        Edge Of The Earth                            SR0000317574              Capitol Records, LLC
   1259    30 Seconds To Mars                        The Kill [Bury Me]                           SR0000377457              Capitol Records, LLC
   1260    30 Seconds To Mars                        Up In the Air (Explicit)                     SR0000725495              Capitol Records, LLC
           Bono ft. Keith Richards, Ron Wood,
   1261    Steve Jordan                              Silver And Gold                              SR0000082919              Capitol Records, LLC
   1262    Jimmy Eat World                           77 Satellites                                SR0000257174              Capitol Records, LLC
   1263    Jimmy Eat World                           Anderson Mesa                                SR0000257174              Capitol Records, LLC
   1264    Jimmy Eat World                           Call It In The Air                           SR0000257174              Capitol Records, LLC
   1265    Jimmy Eat World                           Caveman                                      SR0000257174              Capitol Records, LLC
   1266    Jimmy Eat World                           Christmas Card                               SR0000620505 /            Capitol Records, LLC
   1267    Jimmy Eat World                           Claire                                       SR0000257174              Capitol Records, LLC
   1268    Jimmy Eat World                           Digits                                       SR0000257174              Capitol Records, LLC
   1269    Jimmy Eat World                           Episode IV                                   SR0000257174              Capitol Records, LLC
   1270    Jimmy Eat World                           In The Same Room                             SR0000257174              Capitol Records, LLC
   1271    Jimmy Eat World                           Lucky Denver Mint                            SR0000262667              Capitol Records, LLC
   1272    Jimmy Eat World                           Robot Factory                                SR0000257174              Capitol Records, LLC
   1273    Jimmy Eat World                           Rockstar                                     SR0000257174              Capitol Records, LLC
   1274    Jimmy Eat World                           Seventeen                                    SR0000257174              Capitol Records, LLC
   1275    Jimmy Eat World                           What Would I Say To You Now                  SR0000257174              Capitol Records, LLC




                                                                                     Page 18
                         Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 20 of 43


Ex. A.
 No.                         Artist                         Track                        Registration Number                   Plaintiff
    1276   Jimmy Eat World            World Is Static                               SR0000257174               Capitol Records, LLC
    1277   The Beatles                A Beginning                                   Pre-1972 Sound Recording   Capitol Records, LLC
    1278   The Beatles                A Day In The Life                             Pre-1972 Sound Recording   Capitol Records, LLC
    1279   The Beatles                Across The Universe                           Pre-1972 Sound Recording   Capitol Records, LLC
    1280   The Beatles                All My Loving                                 Pre-1972 Sound Recording   Capitol Records, LLC
    1281   The Beatles                All You Need Is Love                          Pre-1972 Sound Recording   Capitol Records, LLC
    1282   The Beatles                And I Love Her                                Pre-1972 Sound Recording   Capitol Records, LLC
    1283   The Beatles                Any Time At All                               Pre-1972 Sound Recording   Capitol Records, LLC
    1284   The Beatles                Back In The U.S.S.R.                          Pre-1972 Sound Recording   Capitol Records, LLC
    1285   The Beatles                Because                                       Pre-1972 Sound Recording   Capitol Records, LLC
    1286   The Beatles                Blue Moon                                     Pre-1972 Sound Recording   Capitol Records, LLC
    1287   The Beatles                Carry That Weight                             Pre-1972 Sound Recording   Capitol Records, LLC
    1288   The Beatles                Child Of Nature                               Pre-1972 Sound Recording   Capitol Records, LLC
    1289   The Beatles                Circles                                       Pre-1972 Sound Recording   Capitol Records, LLC
    1290   The Beatles                Come And Get It                               Pre-1972 Sound Recording   Capitol Records, LLC
    1291   The Beatles                Dear Prudence                                 Pre-1972 Sound Recording   Capitol Records, LLC
    1292   The Beatles                Don't Pass Me By                              Pre-1972 Sound Recording   Capitol Records, LLC
    1293   The Beatles                Drive My Car                                  Pre-1972 Sound Recording   Capitol Records, LLC
    1294   The Beatles                Eight Days A Week                             Pre-1972 Sound Recording   Capitol Records, LLC
                                      Everybody's Got Something To Hide Except Me
   1295    The Beatles                And My Monkey                                 Pre-1972 Sound Recording   Capitol Records, LLC
   1296    The Beatles                Fixing A Hole                                 Pre-1972 Sound Recording   Capitol Records, LLC
   1297    The Beatles                Get Back                                      Pre-1972 Sound Recording   Capitol Records, LLC
   1298    The Beatles                Getting Better                                Pre-1972 Sound Recording   Capitol Records, LLC
   1299    The Beatles                Glass Onion                                   Pre-1972 Sound Recording   Capitol Records, LLC
   1300    The Beatles                Golden Slumbers                               Pre-1972 Sound Recording   Capitol Records, LLC
   1301    The Beatles                Good Morning Good Morning                     Pre-1972 Sound Recording   Capitol Records, LLC
   1302    The Beatles                Goodbye                                       Pre-1972 Sound Recording   Capitol Records, LLC
   1303    The Beatles                Happiness Is A Warm Gun                       Pre-1972 Sound Recording   Capitol Records, LLC
   1304    The Beatles                Hello, Goodbye                                Pre-1972 Sound Recording   Capitol Records, LLC
   1305    The Beatles                Help!                                         Pre-1972 Sound Recording   Capitol Records, LLC
   1306    The Beatles                Helter Skelter                                Pre-1972 Sound Recording   Capitol Records, LLC
   1307    The Beatles                Her Majesty                                   Pre-1972 Sound Recording   Capitol Records, LLC
   1308    The Beatles                Here Comes The Sun                            Pre-1972 Sound Recording   Capitol Records, LLC
   1309    The Beatles                Hey Jude                                      Pre-1972 Sound Recording   Capitol Records, LLC
   1310    The Beatles                Honey Pie                                     Pre-1972 Sound Recording   Capitol Records, LLC
   1311    The Beatles                I Am The Walrus                               Pre-1972 Sound Recording   Capitol Records, LLC
   1312    The Beatles                I Saw Her Standing There                      Pre-1972 Sound Recording   Capitol Records, LLC
   1313    The Beatles                I Should Have Known Better                    Pre-1972 Sound Recording   Capitol Records, LLC
   1314    The Beatles                I Want To Hold Your Hand                      Pre-1972 Sound Recording   Capitol Records, LLC
   1315    The Beatles                I Want You (She's So Heavy)                   Pre-1972 Sound Recording   Capitol Records, LLC
   1316    The Beatles                I Will                                        Pre-1972 Sound Recording   Capitol Records, LLC
   1317    The Beatles                I'll Cry Instead                              Pre-1972 Sound Recording   Capitol Records, LLC
   1318    The Beatles                I'm Happy Just To Dance With You              Pre-1972 Sound Recording   Capitol Records, LLC
   1319    The Beatles                I'm So Tired                                  Pre-1972 Sound Recording   Capitol Records, LLC
   1320    The Beatles                If I Fell                                     Pre-1972 Sound Recording   Capitol Records, LLC
   1321    The Beatles                Junk                                          Pre-1972 Sound Recording   Capitol Records, LLC
   1322    The Beatles                Let It Be                                     Pre-1972 Sound Recording   Capitol Records, LLC
   1323    The Beatles                Long Tall Sally                               Pre-1972 Sound Recording   Capitol Records, LLC
   1324    The Beatles                Los Paranoias                                 Pre-1972 Sound Recording   Capitol Records, LLC
   1325    The Beatles                Love Me Do                                    Pre-1972 Sound Recording   Capitol Records, LLC
   1326    The Beatles                Lucy In The Sky With Diamonds                 Pre-1972 Sound Recording   Capitol Records, LLC
   1327    The Beatles                Magical Mystery Tour                          Pre-1972 Sound Recording   Capitol Records, LLC
   1328    The Beatles                Martha My Dear                                Pre-1972 Sound Recording   Capitol Records, LLC
   1329    The Beatles                Maxwell's Silver Hammer                       Pre-1972 Sound Recording   Capitol Records, LLC
   1330    The Beatles                Mean Mr. Mustard                              Pre-1972 Sound Recording   Capitol Records, LLC
   1331    The Beatles                Mother Nature's Son                           Pre-1972 Sound Recording   Capitol Records, LLC
   1332    The Beatles                No Reply                                      Pre-1972 Sound Recording   Capitol Records, LLC
   1333    The Beatles                Not Guilty                                    Pre-1972 Sound Recording   Capitol Records, LLC
   1334    The Beatles                Ob-La-Di, Ob-La-Da                            Pre-1972 Sound Recording   Capitol Records, LLC
   1335    The Beatles                Octopus's Garden                              Pre-1972 Sound Recording   Capitol Records, LLC
   1336    The Beatles                Penny Lane                                    Pre-1972 Sound Recording   Capitol Records, LLC
   1337    The Beatles                Piggies                                       Pre-1972 Sound Recording   Capitol Records, LLC
   1338    The Beatles                Revolution 1                                  Pre-1972 Sound Recording   Capitol Records, LLC
   1339    The Beatles                Rock And Roll Music                           Pre-1972 Sound Recording   Capitol Records, LLC
   1340    The Beatles                Rocky Raccoon                                 Pre-1972 Sound Recording   Capitol Records, LLC
   1341    The Beatles                Sexy Sadie                                    Pre-1972 Sound Recording   Capitol Records, LLC
   1342    The Beatles                Sgt. Pepper's Lonely Hearts Club Band         Pre-1972 Sound Recording   Capitol Records, LLC
   1343    The Beatles                She Came In Through The Bathroom Window       Pre-1972 Sound Recording   Capitol Records, LLC
   1344    The Beatles                Sour Milk Sea                                 Pre-1972 Sound Recording   Capitol Records, LLC
   1345    The Beatles                St Louis Blues                                Pre-1972 Sound Recording   Capitol Records, LLC
   1346    The Beatles                Step Inside Love                              Pre-1972 Sound Recording   Capitol Records, LLC
   1347    The Beatles                Tell Me Why                                   Pre-1972 Sound Recording   Capitol Records, LLC




                                                                      Page 19
                        Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 21 of 43


Ex. A.
 No.                        Artist                           Track                  Registration Number                   Plaintiff
    1348   The Beatles               The Continuing Story Of Bungalow Bill     Pre-1972 Sound Recording   Capitol Records, LLC
    1349   The Beatles               The End                                   Pre-1972 Sound Recording   Capitol Records, LLC
    1350   The Beatles               Things We Said Today                      Pre-1972 Sound Recording   Capitol Records, LLC
    1351   The Beatles               Ticket To Ride                            Pre-1972 Sound Recording   Capitol Records, LLC
    1352   The Beatles               What’s The New Mary Jane                  Pre-1972 Sound Recording   Capitol Records, LLC
    1353   The Beatles               When I Get Home                           Pre-1972 Sound Recording   Capitol Records, LLC
    1354   The Beatles               When I'm Sixty-Four                       Pre-1972 Sound Recording   Capitol Records, LLC
    1355   The Beatles               While My Guitar Gently Weeps              Pre-1972 Sound Recording   Capitol Records, LLC
    1356   The Beatles               Why Don’t We Do It In The Road?           Pre-1972 Sound Recording   Capitol Records, LLC
    1357   The Beatles               Wild Honey Pie                            Pre-1972 Sound Recording   Capitol Records, LLC
    1358   The Beatles               With A Little Help From My Friends        Pre-1972 Sound Recording   Capitol Records, LLC
    1359   The Beatles               Within You Without You                    Pre-1972 Sound Recording   Capitol Records, LLC
    1360   The Beatles               Yellow Submarine                          Pre-1972 Sound Recording   Capitol Records, LLC
    1361   The Beatles               Yesterday                                 Pre-1972 Sound Recording   Capitol Records, LLC
    1362   The Beatles               You Never Give Me Your Money              Pre-1972 Sound Recording   Capitol Records, LLC
    1363   The Beatles               You're Going To Lose That Girl            Pre-1972 Sound Recording   Capitol Records, LLC
    1364   The Doobie Brothers       Dangerous                                 SR0000130753               Capitol Records, LLC
    1365   The Doobie Brothers       Divided Highway                           SR0000130753               Capitol Records, LLC
    1366   The Doobie Brothers       Excited                                   SR0000130753               Capitol Records, LLC
    1367   The Doobie Brothers       I Can Read Your Mind                      SR0000105451               Capitol Records, LLC
    1368   The Doobie Brothers       Is Love Enough                            SR0000130753               Capitol Records, LLC
    1369   The Doobie Brothers       Need A Little Taste Of Love               SR0000105451               Capitol Records, LLC
    1370   The Doobie Brothers       One Chain (Don't Make No Prison)          SR0000105451               Capitol Records, LLC
    1371   The Doobie Brothers       Our Love                                  SR0000130753               Capitol Records, LLC
    1372   The Doobie Brothers       Rollin' On                                SR0000130753               Capitol Records, LLC
    1373   The Doobie Brothers       Showdown                                  SR0000130753               Capitol Records, LLC
    1374   The Doobie Brothers       Something You Said                        SR0000130753               Capitol Records, LLC
    1375   The Doobie Brothers       South Of The Border                       SR0000105451               Capitol Records, LLC
    1376   The Doobie Brothers       Take Me To The Highway                    SR0000105451               Capitol Records, LLC
    1377   The Doobie Brothers       The Doctor                                SR0000105451               Capitol Records, LLC
    1378   The Doobie Brothers       This Train I'm On                         SR0000130753               Capitol Records, LLC
    1379   The Doobie Brothers       Time Is Here And Gone                     SR0000105451               Capitol Records, LLC
    1380   The Doobie Brothers       Tonight I'm Coming Through (The Border)   SR0000105451               Capitol Records, LLC
    1381   The Doobie Brothers       Too High A Price                          SR0000105451               Capitol Records, LLC
    1382   The Doobie Brothers       Under The Spell                           SR0000130753               Capitol Records, LLC
    1383   The Doobie Brothers       Wrong Number                              SR0000105451               Capitol Records, LLC
    1384   Thirty Seconds To Mars    100 Suns                                  SR0000636569               Capitol Records, LLC
    1385   Thirty Seconds To Mars    93 Million Miles                          SR0000317574               Capitol Records, LLC
    1386   Thirty Seconds To Mars    A Beautiful Lie                           SR0000377457               Capitol Records, LLC
    1387   Thirty Seconds To Mars    A Modern Myth                             SR0000377457               Capitol Records, LLC
    1388   Thirty Seconds To Mars    Alibi                                     SR0000636569               Capitol Records, LLC
    1389   Thirty Seconds To Mars    Battle Of One                             SR0000377457               Capitol Records, LLC
    1390   Thirty Seconds To Mars    Birth                                     SR0000727253               Capitol Records, LLC
    1391   Thirty Seconds To Mars    Bright Lights                             SR0000727253               Capitol Records, LLC
    1392   Thirty Seconds To Mars    Buddha For Mary                           SR0000317574               Capitol Records, LLC
    1393   Thirty Seconds To Mars    Capricorn (A Brand New Name)              SR0000317574               Capitol Records, LLC
    1394   Thirty Seconds To Mars    City Of Angels                            SR0000727253               Capitol Records, LLC
    1395   Thirty Seconds To Mars    Convergence                               SR0000727253               Capitol Records, LLC
    1396   Thirty Seconds To Mars    Depuis Le Début                           SR0000727253               Capitol Records, LLC
    1397   Thirty Seconds To Mars    Do Or Die                                 SR0000727253               Capitol Records, LLC
    1398   Thirty Seconds To Mars    Echelon                                   SR0000317574               Capitol Records, LLC
    1399   Thirty Seconds To Mars    End Of All Days                           SR0000727253               Capitol Records, LLC
    1400   Thirty Seconds To Mars    End Of The Beginning                      SR0000317574               Capitol Records, LLC
    1401   Thirty Seconds To Mars    Escape                                    SR0000636569               Capitol Records, LLC
    1402   Thirty Seconds To Mars    Fallen                                    SR0000317574               Capitol Records, LLC
    1403   Thirty Seconds To Mars    From Yesterday                            SR0000377457               Capitol Records, LLC
    1404   Thirty Seconds To Mars    Hunter                                    SR0000377457               Capitol Records, LLC
    1405   Thirty Seconds To Mars    Hurricane                                 SR0000636569               Capitol Records, LLC
    1406   Thirty Seconds To Mars    Kings And Queens                          SR0000636570               Capitol Records, LLC
    1407   Thirty Seconds To Mars    Night Of The Hunter                       SR0000636569               Capitol Records, LLC
    1408   Thirty Seconds To Mars    Northern Lights                           SR0000727253               Capitol Records, LLC
    1409   Thirty Seconds To Mars    Oblivion                                  SR0000317574               Capitol Records, LLC
    1410   Thirty Seconds To Mars    Pyres Of Varanasi                         SR0000727253               Capitol Records, LLC
    1411   Thirty Seconds To Mars    R-Evolve                                  SR0000377457               Capitol Records, LLC
    1412   Thirty Seconds To Mars    Savior                                    SR0000377457               Capitol Records, LLC
    1413   Thirty Seconds To Mars    Search And Destroy                        SR0000636569               Capitol Records, LLC
    1414   Thirty Seconds To Mars    Stranger In A Strange Land                SR0000636569               Capitol Records, LLC
    1415   Thirty Seconds To Mars    The Fantasy                               SR0000377457               Capitol Records, LLC
    1416   Thirty Seconds To Mars    The Mission                               SR0000317574               Capitol Records, LLC
    1417   Thirty Seconds To Mars    The Race                                  SR0000727253               Capitol Records, LLC
    1418   Thirty Seconds To Mars    The Story                                 SR0000377457               Capitol Records, LLC
    1419   Thirty Seconds To Mars    This Is War                               SR0000636569               Capitol Records, LLC
    1420   Thirty Seconds To Mars    Vox Populi                                SR0000636569               Capitol Records, LLC




                                                                     Page 20
                        Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 22 of 43


Ex. A.
 No.                        Artist                           Track                          Registration Number                    Plaintiff
    1421   Thirty Seconds To Mars    Was It A Dream?                                    SR0000377457               Capitol Records, LLC
    1422   Thirty Seconds To Mars    Welcome To The Universe                            SR0000317574               Capitol Records, LLC
    1423   Thirty Seconds To Mars    Year Zero                                          SR0000317574               Capitol Records, LLC
    1424   UB40                      Bring Me Your Cup                                  SR0000186039               Capitol Records, LLC
    1425   UB40                      Can't Help Falling In Love                         SR0000186039               Capitol Records, LLC
    1426   UB40                      Cherry Oh Baby                                     SR0000049244               Capitol Records, LLC
                                                                                        SR0000178976;
   1427    UB40                      Come Back Darling                                  SR0000412795               Capitol Records, LLC
   1428    UB40                      Don't Break My Heart                               SR0000205152               Capitol Records, LLC
   1429    UB40                      Food For Thought                                   SR0000188295               Capitol Records, LLC
   1430    UB40                      Here I Am / Small Axe                              SR0000112173               Capitol Records, LLC
   1431    UB40                      Higher Ground                                      SR0000186039               Capitol Records, LLC
   1432    UB40                      If It Happens Again                                SR0000205152               Capitol Records, LLC
   1433    UB40                      King                                               SR0000188295               Capitol Records, LLC
   1434    UB40                      Kingston Town                                      SR0000205179               Capitol Records, LLC
   1435    UB40                      Many Rivers To Cross                               SR0000049244               Capitol Records, LLC
   1436    UB40                      One In Ten                                         SR0000205152               Capitol Records, LLC
   1437    UB40                      Rat In Mi Kitchen                                  SR0000205152               Capitol Records, LLC
   1438    UB40                      Red Red Wine                                       SR0000049244               Capitol Records, LLC
   1439    UB40                      Sing Our Own Song                                  SR0000205152               Capitol Records, LLC
   1440    UB40                      Tell Me Is It True                                 SR0000236148               Capitol Records, LLC
   1441    UB40                      The Way You Do The Things You Do                   SR0000205179               Capitol Records, LLC
   1442    UB40 ft. Chrissie Hynde   I Got You Babe                                     SR0000205152               Capitol Records, LLC
                                                                                                                   UMG Recordings, Inc./ Sony Music
   1443 Audioslave                   Cochise                                            SR0000322103               Entertainment
                                                                                                                   UMG Recordings, Inc./ Sony Music
   1444 Audioslave                   Gasoline                                           SR0000322103               Entertainment
                                                                                                                   UMG Recordings, Inc./ Sony Music
   1445 Audioslave                   Like a Stone                                       SR0000322103               Entertainment
                                                                                                                   UMG Recordings, Inc./ Sony Music
   1446 Audioslave                   Revelations                                        SR0000395958               Entertainment
                                                                                                                   UMG Recordings, Inc./ Sony Music
   1447 Audioslave                   Shape of Things to Come                            SR0000395958               Entertainment
                                                                                                                   UMG Recordings, Inc./ Sony Music
   1448    Audioslave                Show Me How To Live                                SR0000322103               Entertainment
   1449    The Rolling Stones        (I Can't Get No) Satisfaction                      SR0000090042               ABKCO Music & Records, Inc.
   1450    The Rolling Stones        19th Nervous Breakdown                             SR0000090923               ABKCO Music & Records, Inc.
   1451    The Rolling Stones        2000 Light Years From Home                         SR0000090031               ABKCO Music & Records, Inc.
   1452    The Rolling Stones        As Tears Go By                                     Pre-1972 Sound Recording   ABKCO Music & Records, Inc.
   1453    The Rolling Stones        Get Off Of My Cloud                                SR0000090041               ABKCO Music & Records, Inc.
   1454    The Rolling Stones        Gimme Shelter                                      SR0000090043               ABKCO Music & Records, Inc.
                                     Have You Seen Your Mother, Baby, Standing In The
   1455    The Rolling Stones        Shadow?                                            Pre-1972 Sound Recording   ABKCO Music & Records, Inc.
   1456    The Rolling Stones        It's All over Now                                  SR0000092504               ABKCO Music & Records, Inc.
   1457    The Rolling Stones        Jumpin' Jack Flash                                 N45703                     ABKCO Music & Records, Inc.
   1458    The Rolling Stones        Lady Jane                                          SR0000090044               ABKCO Music & Records, Inc.
   1459    The Rolling Stones        Let It Bleed                                       SR0000090043               ABKCO Music & Records, Inc.
   1460    The Rolling Stones        Mother's Little Helper                             SR0000090044               ABKCO Music & Records, Inc.
   1461    The Rolling Stones        No Expectations                                    SR0000090030               ABKCO Music & Records, Inc.
   1462    The Rolling Stones        Out Of Time                                        SR0000090044               ABKCO Music & Records, Inc.
   1463    The Rolling Stones        Paint It, Black                                    SR0000090044               ABKCO Music & Records, Inc.
   1464    The Rolling Stones        Play With Fire                                     SR0000090042               ABKCO Music & Records, Inc.
   1465    The Rolling Stones        Street Fighting Man                                SR0000090030               ABKCO Music & Records, Inc.
   1466    The Rolling Stones        Sympathy For The Devil                             SR0000090030               ABKCO Music & Records, Inc.
   1467    The Rolling Stones        The Last Time                                      SR0000090042               ABKCO Music & Records, Inc.
   1468    The Rolling Stones        Time Is On My Side                                 SR0000092504               ABKCO Music & Records, Inc.
   1469    The Rolling Stones        Under My Thumb                                     SR0000090044               ABKCO Music & Records, Inc.
   1470    The Rolling Stones        Yesterday's Papers                                 SR0000090029               ABKCO Music & Records, Inc.
   1471    The Rolling Stones        You Can't Always Get What You Want                 SR0000090043 pre-72        ABKCO Music & Records, Inc.
   1472    Beyoncé                    7/11                                              SR0000766254               Sony Music Entertainment
   1473    Beyoncé                   ***Flawless (Explicit)                             SR0000747291               Sony Music Entertainment
   1474    Beyoncé                   Blow                                               SR0000747291               Sony Music Entertainment
   1475    Beyoncé                   Blue                                               SR0000747291               Sony Music Entertainment
   1476    Beyoncé                   Haunted (Explicit)                                 SR0000747291               Sony Music Entertainment
   1477    Beyoncé                   Heaven                                             SR0000747291               Sony Music Entertainment
   1478    Beyoncé                   Jealous                                            SR0000747291               Sony Music Entertainment
   1479    Beyoncé                   Mine (Explicit)                                    SR0000747291               Sony Music Entertainment
   1480    Beyoncé                   No Angel                                           SR0000747291               Sony Music Entertainment
   1481    Beyoncé                   Pretty Hurts                                       SR0000747291               Sony Music Entertainment
   1482    Beyoncé                   Rocket (Explicit)                                  SR0000747291               Sony Music Entertainment
   1483    Beyoncé                   Standing on the Sun Remix                          SR0000766254               Sony Music Entertainment
   1484    Beyoncé                   Superpower                                         SR0000747291               Sony Music Entertainment
   1485    Beyoncé                   XO                                                 SR0000747291               Sony Music Entertainment




                                                                        Page 21
                        Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 23 of 43


Ex. A.
 No.                           Artist                                     Track                     Registration Number                  Plaintiff
    1486   Beyoncé                                 Yoncé                                        PA0001949681              Sony Music Entertainment
    1487   Brad Paisley                            Remind Me                                    SR0000680360              Sony Music Entertainment
    1488   Bruce Springsteen                       4th of July, Asbury Park (Sandy)             N12219                    Sony Music Entertainment
    1489   Bruce Springsteen                       Atlantic City                                SR0000043466              Sony Music Entertainment
    1490   Bruce Springsteen                       Blinded By The Light                         N4528                     Sony Music Entertainment
    1491   Bruce Springsteen                       Born in the U.S.A.                           SR0000055647              Sony Music Entertainment
    1492   Bruce Springsteen                       Born to Run                                  RE0000894630              Sony Music Entertainment
    1493   Bruce Springsteen                       Brilliant Disguise                           SR0000087116              Sony Music Entertainment
    1494   Bruce Springsteen                       Countin' On A Miracle                        SR0000314292              Sony Music Entertainment
    1495   Bruce Springsteen                       County Fair                                  SR0000346692              Sony Music Entertainment
    1496   Bruce Springsteen                       Dancing In the Dark                          SR0000055658              Sony Music Entertainment
    1497   Bruce Springsteen                       For You                                      N4528                     Sony Music Entertainment
    1498   Bruce Springsteen                       Glory Days                                   SR0000055647              Sony Music Entertainment
    1499   Bruce Springsteen                       Human Touch                                  SR0000152008              Sony Music Entertainment
    1500   Bruce Springsteen                       Hungry Heart                                 SR0000025235              Sony Music Entertainment
    1501   Bruce Springsteen                       Jungleland                                   RE0000894630              Sony Music Entertainment
    1502   Bruce Springsteen                       Lonesome Day                                 SR0000314292              Sony Music Entertainment
    1503   Bruce Springsteen                       My Hometown                                  SR0000055647              Sony Music Entertainment
    1504   Bruce Springsteen                       Nebraska                                     SR0000043466              Sony Music Entertainment
    1505   Bruce Springsteen                       None But The Brave                           SR0000346692              Sony Music Entertainment
    1506   Bruce Springsteen                       Rosalita (Come Out Tonight)                  N12219                    Sony Music Entertainment
    1507   Bruce Springsteen                       Santa Claus Is Comin' to Town                SR0000032783              Sony Music Entertainment
    1508   Bruce Springsteen                       Secret Garden                                SR0000198948              Sony Music Entertainment
    1509   Bruce Springsteen                       Spirit in the Night                          N4528                     Sony Music Entertainment
    1510   Bruce Springsteen                       Streets of Philadelphia                      SR0000185365              Sony Music Entertainment
    1511   Bruce Springsteen                       The Ghost of Tom Joad                        SR0000742574              Sony Music Entertainment
    1512   Bruce Springsteen                       The Promised Land                            SR0000003323              Sony Music Entertainment
    1513   Bruce Springsteen                       The River                                    SR0000025235              Sony Music Entertainment
    1514   Bruce Springsteen                       Thunder Road                                 RE0000894630              Sony Music Entertainment
    1515   Bruce Springsteen                       Tunnel of Love                               SR0000087116              Sony Music Entertainment
    1516   Bruce Springsteen & The E Street Band   American Skin (41 Shots)                     SR0000742574              Sony Music Entertainment
    1517   Bruce Springsteen & The E Street Band   Badlands                                     SR0000003323              Sony Music Entertainment
    1518   Bruce Springsteen & The E Street Band   Code Of Silence                              SR0000346692              Sony Music Entertainment
    1519   Bruce Springsteen & The E Street Band   Darkness on the Edge of Town                 SR0000003323              Sony Music Entertainment
    1520   Bruce Springsteen & The E Street Band   Land of Hope and Dreams                      SR0000705192              Sony Music Entertainment
    1521   Bruce Springsteen & The E Street Band   Trapped                                      SR0000745652              Sony Music Entertainment
    1522   Bryson Tiller                           Proof                                        SR0000766939              Sony Music Entertainment
    1523   Calvin Harris ft. Ellie Goulding        I Need Your Love                             SR0000710756              Sony Music Entertainment
    1524   Carrie Underwood                        All-American Girl                            SR0000627157              Sony Music Entertainment
    1525   Carrie Underwood                        Before He Cheats                             SR0000742546              Sony Music Entertainment
    1526   Carrie Underwood                        Blown Away                                   SR0000700157              Sony Music Entertainment
    1527   Carrie Underwood                        Cowboy Casanova                              SR0000636273              Sony Music Entertainment
    1528   Carrie Underwood                        Don't Forget To Remember Me                  SR0000383054              Sony Music Entertainment
    1529   Carrie Underwood                        Good Girl                                    SR0000700157              Sony Music Entertainment
    1530   Carrie Underwood                        I Told You So                                SR0000627157              Sony Music Entertainment
    1531   Carrie Underwood                        Inside Your Heaven                           SR0000826182              Sony Music Entertainment
    1532   Carrie Underwood                        Jesus, Take The Wheel                        SR0000742547              Sony Music Entertainment
    1533   Carrie Underwood                        Just a Dream                                 SR0000627157              Sony Music Entertainment
    1534   Carrie Underwood                        Last Name                                    SR0000627157              Sony Music Entertainment
    1535   Carrie Underwood                        Little Toy Guns                              SR0000761421              Sony Music Entertainment
    1536   Carrie Underwood                        Mama's Song                                  SR0000636273              Sony Music Entertainment
    1537   Carrie Underwood                        See You Again                                SR0000700157              Sony Music Entertainment
    1538   Carrie Underwood                        So Small                                     SR0000742208              Sony Music Entertainment
    1539   Carrie Underwood                        Something in the Water (Audio)               SR0000752448              Sony Music Entertainment
    1540   Carrie Underwood                        Temporary Home                               SR0000636273              Sony Music Entertainment
    1541   Carrie Underwood                        Undo It                                      SR0000636273              Sony Music Entertainment
    1542   Carrie Underwood                        Wasted                                       SR0000383054              Sony Music Entertainment
    1543   Charlie Wilson                          You Are                                      SR0000679365              Sony Music Entertainment
    1544   Chris Brown                             2012                                         SR0000711816              Sony Music Entertainment
    1545   Chris Brown                             101 (Interlude) (Explicit)                   SR0000760911              Sony Music Entertainment
    1546   Chris Brown                             4 Years Old                                  SR0000711816              Sony Music Entertainment
    1547   Chris Brown                             Add Me In                                    SR0000760911              Sony Music Entertainment
    1548   Chris Brown                             Bassline                                     SR0000711816              Sony Music Entertainment
    1549   Chris Brown                             Biggest Fan                                  SR0000711816              Sony Music Entertainment
    1550   Chris Brown                             Blow It In The Wind (Explicit)               SR0000766939              Sony Music Entertainment
    1551   Chris Brown                             Bomb                                         SR0000679366              Sony Music Entertainment
    1552   Chris Brown                             Came To Do                                   SR0000760911              Sony Music Entertainment
    1553   Chris Brown                             Discover                                     SR0000766939              Sony Music Entertainment
    1554   Chris Brown                             Don't Be Gone Too Long                       SR0000760911              Sony Music Entertainment
    1555   Chris Brown                             Don't Judge Me                               SR0000711816              Sony Music Entertainment
    1556   Chris Brown                             Don't Think They Know                        SR0000760911              Sony Music Entertainment
    1557   Chris Brown                             Don't Wake Me Up                             SR0000711816              Sony Music Entertainment
    1558   Chris Brown                             Drown In It                                  SR0000760911              Sony Music Entertainment




                                                                                      Page 22
                        Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 24 of 43


Ex. A.
 No.                         Artist                                       Track                          Registration Number                   Plaintiff
    1559   Chris Brown                            Drunk Texting                                      SR0000760911               Sony Music Entertainment
    1560   Chris Brown                            Fine By Me                                         SR0000776590               Sony Music Entertainment
    1561   Chris Brown                            Fine China                                         SR0000760909               Sony Music Entertainment
    1562   Chris Brown                            Free Run                                           SR0000711816               Sony Music Entertainment
    1563   Chris Brown                            Little More (Royalty) (Explicit)                   SR0000766939               Sony Music Entertainment
    1564   Chris Brown                            Love More                                          SR0000760911               Sony Music Entertainment
    1565   Chris Brown                            Loyal (Explicit)                                   SR0000760911               Sony Music Entertainment
    1566   Chris Brown                            Make Love                                          SR0000766939               Sony Music Entertainment
    1567   Chris Brown                            Mirage                                             SR0000711816               Sony Music Entertainment
    1568   Chris Brown                            New Flame (Explicit)                               SR0000760911               Sony Music Entertainment
    1569   Chris Brown                            Next to You                                        SR0000679366               Sony Music Entertainment
    1570   Chris Brown                            No Bull                                            SR0000679366               Sony Music Entertainment
    1571   Chris Brown                            No Filter (Explicit)                               SR0000766939               Sony Music Entertainment
    1572   Chris Brown                            Party Hard / Cadillac (Interlude)                  SR0000711816               Sony Music Entertainment
    1573   Chris Brown                            Remember My Name                                   SR0000711816               Sony Music Entertainment
    1574   Chris Brown                            See You Around                                     SR0000760911               Sony Music Entertainment
    1575   Chris Brown                            Songs On 12 Play                                   SR0000760911               Sony Music Entertainment
    1576   Chris Brown                            Strip (Audio)                                      SR0000711816               Sony Music Entertainment
    1577   Chris Brown                            Stuck On Stupid                                    SR0000711816               Sony Music Entertainment
    1578   Chris Brown                            Sweet Love                                         SR0000711816               Sony Music Entertainment
    1579   Chris Brown                            Tell Somebody                                      SR0000711816               Sony Music Entertainment
    1580   Chris Brown                            Till I Die (Explicit)                              SR0000711816               Sony Music Entertainment
    1581   Chris Brown                            Time For Love (Explicit)                           SR0000760911               Sony Music Entertainment
    1582   Chris Brown                            Touch Me                                           SR0000711816               Sony Music Entertainment
    1583   Chris Brown                            Trumpet Lights (Explicit)                          SR0000711816               Sony Music Entertainment
    1584   Chris Brown                            Turn Up the Music                                  SR0000711816               Sony Music Entertainment
    1585   Chris Brown                            U Did It                                           SR0000766939               Sony Music Entertainment
    1586   Chris Brown                            Wait For You                                       SR0000711816               Sony Music Entertainment
    1587   Chris Brown                            Wet The Bed (Audio)                                SR0000679366               Sony Music Entertainment
    1588   Chris Brown                            Who's Gonna (NOBODY) (Explicit)                    SR0000766939               Sony Music Entertainment
    1589   Chris Brown                            X (Explicit)                                       SR0000760911               Sony Music Entertainment
           Chris Brown feat. Lil' Wayne & Busta
   1590    Rhymes                                 Look At Me Now (feat. Lil' Wayne & Busta Rhymes)   SR0000677541               Sony Music Entertainment
   1591    Chris Brown ft. Tyga, Kevin McCall     Deuces                                             SR0000679366               Sony Music Entertainment
   1592    Daft Punk                              Beyond                                             SR0000725802               Sony Music Entertainment
   1593    Daft Punk                              Contact                                            SR0000725802               Sony Music Entertainment
   1594    Daft Punk                              Doin' it Right                                     SR0000725802               Sony Music Entertainment
   1595    Daft Punk                              Fragments of Time                                  SR0000725802               Sony Music Entertainment
   1596    Daft Punk                              Giorgio by Moroder                                 SR0000725802               Sony Music Entertainment
   1597    Daft Punk                              Give Life Back to Music                            SR0000725802               Sony Music Entertainment
   1598    Daft Punk                              Instant Crush                                      SR0000725802               Sony Music Entertainment
   1599    Daft Punk                              Lose Yourself to Dance                             SR0000725802               Sony Music Entertainment
   1600    Daft Punk                              Motherboard                                        SR0000725802               Sony Music Entertainment
   1601    Daft Punk                              The Game of Love                                   SR0000725802               Sony Music Entertainment
   1602    Daft Punk                              Touch                                              SR0000725802               Sony Music Entertainment
   1603    Daft Punk                              Within                                             SR0000725802               Sony Music Entertainment
                                                  Two Black Cadillacs/Jolene (Dee Jay Silver Edit)
   1604    Dee Jay Silver                         (Audio)                                            SR0000766895               Sony Music Entertainment
   1605    Electric Light Orchestra               Big Wheels                                         N46612                     Sony Music Entertainment
   1606    Electric Light Orchestra               Eldorado Overture                                  N19100                     Sony Music Entertainment
   1607    Electric Light Orchestra               Endless Lies (Audio)                               SR0000070477               Sony Music Entertainment
   1608    Electric Light Orchestra               It's Over                                          N46612                     Sony Music Entertainment
   1609    Electric Light Orchestra               Midnight Blue                                      SR0000012943               Sony Music Entertainment
   1610    Electric Light Orchestra               Mission (A World Record) (Audio)                   N36991                     Sony Music Entertainment
   1611    Electric Light Orchestra               Mister Kingdom                                     N19100                     Sony Music Entertainment
   1612    Electric Light Orchestra               Need Her Love (Audio)                              SR0000012943               Sony Music Entertainment
   1613    Electric Light Orchestra               One Summer Dream                                   N27257                     Sony Music Entertainment
   1614    Electric Light Orchestra               Secret Messages (Audio)                            SR0000046784               Sony Music Entertainment
   1615    Electric Light Orchestra               Shine A Little Love                                SR0000009161               Sony Music Entertainment
   1616    Electric Light Orchestra               Standin' in the Rain                               N46612                     Sony Music Entertainment
   1617    Electric Light Orchestra               Steppin' Out                                       N46612                     Sony Music Entertainment
   1618    Electric Light Orchestra               Strange Magic (Audio)                              N27257                     Sony Music Entertainment
   1619    Electric Light Orchestra               Telephone Line                                     N36991                     Sony Music Entertainment
   1620    Electric Light Orchestra               The Diary of Horace Wimp                           SR0000012943               Sony Music Entertainment
   1621    Electric Light Orchestra               The Whale                                          N46612                     Sony Music Entertainment
   1622    Electric Light Orchestra               Tightrope                                          N36991                     Sony Music Entertainment
   1623    Electric Light Orchestra               Wild West Hero (Audio)                             N46612                     Sony Music Entertainment
   1624    Electric Light Orchestra               Wishing (Audio)                                    SR0000012943               Sony Music Entertainment
   1625    Elvis Presley                          (Let Me Be Your) Teddy Bear                        Pre-1972 Sound Recording   Sony Music Entertainment
   1626    Elvis Presley                          (Marie's The Name) His Latest Flame                Pre-1972 Sound Recording   Sony Music Entertainment
   1627    Elvis Presley                          (You're The) Devil In Disguise                     Pre-1972 Sound Recording   Sony Music Entertainment
   1628    Elvis Presley                          A Big Hunk O' Love                                 Pre-1972 Sound Recording   Sony Music Entertainment
   1629    Elvis Presley                          A Mess of Blues                                    Pre-1972 Sound Recording   Sony Music Entertainment




                                                                                      Page 23
                       Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 25 of 43


Ex. A.
 No.                        Artist                           Track                     Registration Number                  Plaintiff
    1630   Elvis Presley             All Shook Up                                 Pre-1972 Sound Recording   Sony Music Entertainment
    1631   Elvis Presley             Are You Lonesome Tonight?                    Pre-1972 Sound Recording   Sony Music Entertainment
    1632   Elvis Presley             Bossa Nova Baby                              Pre-1972 Sound Recording   Sony Music Entertainment
    1633   Elvis Presley             Can't Help Falling in Love                   Pre-1972 Sound Recording   Sony Music Entertainment
    1634   Elvis Presley             Crying in the Chapel                         Pre-1972 Sound Recording   Sony Music Entertainment
    1635   Elvis Presley             Don't                                        Pre-1972 Sound Recording   Sony Music Entertainment
    1636   Elvis Presley             Don't Be Cruel                               Pre-1972 Sound Recording   Sony Music Entertainment
    1637   Elvis Presley             Good Luck Charm                              Pre-1972 Sound Recording   Sony Music Entertainment
    1638   Elvis Presley             Good Rockin' Tonight                         Pre-1972 Sound Recording   Sony Music Entertainment
    1639   Elvis Presley             Hard Headed Woman                            Pre-1972 Sound Recording   Sony Music Entertainment
    1640   Elvis Presley             Heartbreak Hotel                             Pre-1972 Sound Recording   Sony Music Entertainment
    1641   Elvis Presley             Hound Dog                                    Pre-1972 Sound Recording   Sony Music Entertainment
    1642   Elvis Presley             How Great Thou Art                           Pre-1972 Sound Recording   Sony Music Entertainment
    1643   Elvis Presley             I Just Can't Help Believin'                  Pre-1972 Sound Recording   Sony Music Entertainment
    1644   Elvis Presley             I Want You I Need You I Love You             Pre-1972 Sound Recording   Sony Music Entertainment
    1645   Elvis Presley             I Was the One                                Pre-1972 Sound Recording   Sony Music Entertainment
    1646   Elvis Presley             If I Can Dream (audio)                       Pre-1972 Sound Recording   Sony Music Entertainment
    1647   Elvis Presley             In The Ghetto                                Pre-1972 Sound Recording   Sony Music Entertainment
    1648   Elvis Presley             It's Now Or Never                            Pre-1972 Sound Recording   Sony Music Entertainment
    1649   Elvis Presley             Jailhouse Rock                               Pre-1972 Sound Recording   Sony Music Entertainment
    1650   Elvis Presley             Kentucky Rain                                Pre-1972 Sound Recording   Sony Music Entertainment
    1651   Elvis Presley             Little Sister                                Pre-1972 Sound Recording   Sony Music Entertainment
    1652   Elvis Presley             Love Me                                      Pre-1972 Sound Recording   Sony Music Entertainment
    1653   Elvis Presley             Love Me Tender                               Pre-1972 Sound Recording   Sony Music Entertainment
    1654   Elvis Presley             My Baby Left Me                              Pre-1972 Sound Recording   Sony Music Entertainment
    1655   Elvis Presley             Mystery Train                                Pre-1972 Sound Recording   Sony Music Entertainment
    1656   Elvis Presley             One Night                                    Pre-1972 Sound Recording   Sony Music Entertainment
    1657   Elvis Presley             Polk Salad Annie                             Pre-1972 Sound Recording   Sony Music Entertainment
    1658   Elvis Presley             Return To Sender                             Pre-1972 Sound Recording   Sony Music Entertainment
    1659   Elvis Presley             Stuck on You                                 Pre-1972 Sound Recording   Sony Music Entertainment
    1660   Elvis Presley             Suspicious Minds                             Pre-1972 Sound Recording   Sony Music Entertainment
    1661   Elvis Presley             The Wonder of You                            Pre-1972 Sound Recording   Sony Music Entertainment
    1662   Elvis Presley             Too Much!                                    Pre-1972 Sound Recording   Sony Music Entertainment
    1663   Elvis Presley             Trouble                                      Pre-1972 Sound Recording   Sony Music Entertainment
    1664   Elvis Presley             Viva Las Vegas                               Pre-1972 Sound Recording   Sony Music Entertainment
    1665   Elvis Presley             Wear My Ring Around Your Neck                Pre-1972 Sound Recording   Sony Music Entertainment
    1666   Jamiroquai                (Don't) Give Hate a Chance                   SR0000386676               Sony Music Entertainment
    1667   Jamiroquai                Alright                                      SR0000299909               Sony Music Entertainment
    1668   Jamiroquai                Black Crow                                   SR0000302626               Sony Music Entertainment
    1669   Jamiroquai                Blow Your Mind                               SR0000197406               Sony Music Entertainment
    1670   Jamiroquai                Canned Heat                                  SR0000860072               Sony Music Entertainment
    1671   Jamiroquai                Corner Of The Earth                          SR0000302626               Sony Music Entertainment
    1672   Jamiroquai                Cosmic Girl                                  SR0000299909               Sony Music Entertainment
    1673   Jamiroquai                Deeper Underground                           SR0000257185               Sony Music Entertainment
    1674   Jamiroquai                Dynamite                                     SR0000386676               Sony Music Entertainment
    1675   Jamiroquai                Emergency on Planet Earth                    SR0000197406               Sony Music Entertainment
    1676   Jamiroquai                Feel So Good                                 SR0000302626               Sony Music Entertainment
    1677   Jamiroquai                High Times                                   SR0000299909               Sony Music Entertainment
    1678   Jamiroquai                Light Years                                  SR0000299885               Sony Music Entertainment
    1679   Jamiroquai                Love Foolosophy                              SR0000302626               Sony Music Entertainment
    1680   Jamiroquai                Main Vein                                    SR0000302626               Sony Music Entertainment
    1681   Jamiroquai                Picture of My Life                           SR0000302626               Sony Music Entertainment
    1682   Jamiroquai                Runaway                                      SR0000400117               Sony Music Entertainment
    1683   Jamiroquai                Seven Days in Sunny June                     SR0000386676               Sony Music Entertainment
    1684   Jamiroquai                Space Cowboy                                 SR0000299885               Sony Music Entertainment
    1685   Jamiroquai                Starchild                                    SR0000386676               Sony Music Entertainment
    1686   Jamiroquai                Talullah                                     SR0000386676               Sony Music Entertainment
    1687   Jamiroquai                Time Won't Wait                              SR0000386676               Sony Music Entertainment
    1688   Jamiroquai                Too Young to Die                             SR0000197406               Sony Music Entertainment
    1689   Jamiroquai                Travelling Without Moving                    SR0000299909               Sony Music Entertainment
    1690   Jamiroquai                Virtual Insanity                             SR0000299909               Sony Music Entertainment
    1691   Jamiroquai                When You Gonna Learn?                        SR0000197406               Sony Music Entertainment
    1692   Jamiroquai                You Give Me Something                        SR0000302626               Sony Music Entertainment
    1693   Jermaine Dupri            Sweetheart                                   SR0000263698               Sony Music Entertainment
    1694   Journey                   After the Fall                               SR0000043223               Sony Music Entertainment
    1695   Journey                   Any Way You Want It                          SR0000016584               Sony Music Entertainment
    1696   Journey                   Anyway                                       N32193                     Sony Music Entertainment
    1697   Journey                   Be Good To Yourself (Audio)                  SR0000832860               Sony Music Entertainment
    1698   Journey                   Chain Reaction                               SR0000043223               Sony Music Entertainment
    1699   Journey                   Don't Stop Believin'                         SR0000030088               Sony Music Entertainment
    1700   Journey                   Faithfully                                   SR0000043223               Sony Music Entertainment
    1701   Journey                   Feeling That Way                             SR0000000388               Sony Music Entertainment
    1702   Journey                   Girl Can't Help It (Audio)                   SR0000076350               Sony Music Entertainment




                                                                        Page 24
                      Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 26 of 43


Ex. A.
 No.                       Artist                           Track                     Registration Number                  Plaintiff
    1703   Journey                  Here We Are                                   RE0000920356              Sony Music Entertainment
    1704   Journey                  Hustler                                       RE0000920356              Sony Music Entertainment
    1705   Journey                  I Would Find You                              RE0000920356              Sony Music Entertainment
    1706   Journey                  I'll Be Alright Without You                   SR0000076350              Sony Music Entertainment
    1707   Journey                  I'm Gonna Leave You                           N32193                    Sony Music Entertainment
    1708   Journey                  It's All Too Much                             N32193                    Sony Music Entertainment
    1709   Journey                  Karma                                         RE0000920356              Sony Music Entertainment
    1710   Journey                  Lights                                        SR0000000388              Sony Music Entertainment
    1711   Journey                  Look into the Future                          N32193                    Sony Music Entertainment
    1712   Journey                  Lovin', Touchin', Squeezin'                   SR0000007679              Sony Music Entertainment
    1713   Journey                  Midnight Dreamer                              N32193                    Sony Music Entertainment
    1714   Journey                  Next                                          RE0000920356              Sony Music Entertainment
    1715   Journey                  Nickel & Dime                                 RE0000920356              Sony Music Entertainment
    1716   Journey                  Open Arms (Audio)                             SR0000030088              Sony Music Entertainment
    1717   Journey                  Send Her My Love                              SR0000043223              Sony Music Entertainment
    1718   Journey                  Separate Ways (Worlds Apart)                  SR0000043272              Sony Music Entertainment
    1719   Journey                  She Makes Me (Feel Alright)                   N32193                    Sony Music Entertainment
    1720   Journey                  Stay Awhile                                   SR0000017634              Sony Music Entertainment
    1721   Journey                  Still They Ride (Audio)                       SR0000030088              Sony Music Entertainment
    1722   Journey                  Stone in Love                                 SR0000030088              Sony Music Entertainment
    1723   Journey                  Suzanne (Audio)                               SR0000076350              Sony Music Entertainment
    1724   Journey                  Walks Like a Lady                             SR0000017634              Sony Music Entertainment
    1725   Journey                  Wheel in the Sky                              SR0000000388              Sony Music Entertainment
    1726   Journey                  When You Love a Woman                         SR0000251567              Sony Music Entertainment
    1727   Journey                  Who's Crying Now                              SR0000030707              Sony Music Entertainment
    1728   Journey                  Why Can't This Night Go On Forever            SR0000076350              Sony Music Entertainment
    1729   Journey                  You're On Your Own                            N32193                    Sony Music Entertainment
    1730   Judas Priest             Hot for Love                                  SR0000071258              Sony Music Entertainment
    1731   Judas Priest             Locked In                                     SR0000071258              Sony Music Entertainment
    1732   Judas Priest             Out in the Cold                               SR0000071258              Sony Music Entertainment
    1733   Judas Priest             Parental Guidance                             SR0000071258              Sony Music Entertainment
    1734   Judas Priest             Private Property                              SR0000071258              Sony Music Entertainment
    1735   Judas Priest             Reckless                                      SR0000071258              Sony Music Entertainment
    1736   Judas Priest             Rock You All Around the World                 SR0000071258              Sony Music Entertainment
    1737   Judas Priest             Turbo Lover                                   SR0000071258              Sony Music Entertainment
    1738   Judas Priest             Wild Nights, Hot & Crazy Days                 SR0000071258              Sony Music Entertainment
    1739   Kenny Chesney            Pirate Flag                                   SR0000726974              Sony Music Entertainment
    1740   Korn                     4U                                            SR0000276133              Sony Music Entertainment
    1741   Korn                     A.D.I.D.A.S.                                  SR0000230571              Sony Music Entertainment
    1742   Korn                     All In the Family (Explicit)                  SR0000835613              Sony Music Entertainment
    1743   Korn                     Am I Going Crazy                              SR0000276133              Sony Music Entertainment
    1744   Korn                     Another Brick in the Wall, Pt. 1, 2, 3        SR0000370249              Sony Music Entertainment
    1745   Korn                     B.B.K.                                        SR0000263749              Sony Music Entertainment
    1746   Korn                     Ball Tongue                                   SR0000201939              Sony Music Entertainment
    1747   Korn                     Beat It Upright (Explicit)                    SR0000319768              Sony Music Entertainment
    1748   Korn                     Beg for Me                                    SR0000276133              Sony Music Entertainment
    1749   Korn                     Blame                                         SR0000319388              Sony Music Entertainment
    1750   Korn                     Blind                                         SR0000201939              Sony Music Entertainment
    1751   Korn                     Bottled up Inside                             SR0000319388              Sony Music Entertainment
    1752   Korn                     Break Some Off                                SR0000350995              Sony Music Entertainment
    1753   Korn                     Cameltosis                                    SR0000263749              Sony Music Entertainment
    1754   Korn                     Children of the Korn                          SR0000263749              Sony Music Entertainment
    1755   Korn                     Clown                                         SR0000201939              Sony Music Entertainment
    1756   Korn                     Counting                                      SR0000276133              Sony Music Entertainment
    1757   Korn                     Counting on Me                                SR0000350995              Sony Music Entertainment
    1758   Korn                     Daddy                                         SR0000201939              Sony Music Entertainment
    1759   Korn                     Dead                                          SR0000276133              Sony Music Entertainment
    1760   Korn                     Dead Bodies Everywhere                        SR0000263749              Sony Music Entertainment
    1761   Korn                     Deep Inside                                   SR0000350995              Sony Music Entertainment
    1762   Korn                     Dirty                                         SR0000276133              Sony Music Entertainment
    1763   Korn                     Divine                                        SR0000201939              Sony Music Entertainment
    1764   Korn                     Earache My Eye                                SR0000263749              Sony Music Entertainment
    1765   Korn                     Embrace                                       SR0000319388              Sony Music Entertainment
    1766   Korn                     Everything I've Known                         SR0000350995              Sony Music Entertainment
    1767   Korn                     Faget (Explicit)                              SR0000201939              Sony Music Entertainment
    1768   Korn                     Fake                                          SR0000201939              Sony Music Entertainment
    1769   Korn                     Falling Away from Me                          SR0000276133              Sony Music Entertainment
    1770   Korn                     Freak On a Leash (Explicit)                   SR0000263749              Sony Music Entertainment
    1771   Korn                     Got the Life (Explicit)                       SR0000263749              Sony Music Entertainment
    1772   Korn                     Halloween                                     PA0001127777              Sony Music Entertainment
    1773   Korn                     Hating                                        SR0000319388              Sony Music Entertainment
    1774   Korn                     Helmet in the Bush                            SR0000201939              Sony Music Entertainment
    1775   Korn                     Here It Comes Again                           SR0000350995              Sony Music Entertainment




                                                                        Page 25
                      Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 27 of 43


Ex. A.
 No.                       Artist                           Track                    Registration Number                  Plaintiff
    1776   Korn                     Here to Stay (Explicit)                     PA0001083276               Sony Music Entertainment
    1777   Korn                     Hey Daddy                                   SR0000276133               Sony Music Entertainment
    1778   Korn                     I'm Hiding                                  SR0000319388               Sony Music Entertainment
    1779   Korn                     It's Gonna Go Away                          SR0000276133               Sony Music Entertainment
    1780   Korn                     It's On!                                    SR0000263749               Sony Music Entertainment
    1781   Korn                     Justin                                      SR0000263749               Sony Music Entertainment
    1782   Korn                     Let's Do This Now                           SR0000350995               Sony Music Entertainment
    1783   Korn                     Let's Get This Party Started                SR0000276133               Sony Music Entertainment
    1784   Korn                     Lies                                        SR0000201939               Sony Music Entertainment
    1785   Korn                     Make Believe                                SR0000319388               Sony Music Entertainment
    1786   Korn                     Make Me Bad                                 SR0000276133               Sony Music Entertainment
    1787   Korn                     My Gift to You                              SR0000263749               Sony Music Entertainment
    1788   Korn                     Need To                                     SR0000201939               Sony Music Entertainment
    1789   Korn                     No One's There                              SR0000319388               Sony Music Entertainment
    1790   Korn                     No Place to Hide                            SR0000230571               Sony Music Entertainment
    1791   Korn                     No Way                                      SR0000276133               Sony Music Entertainment
    1792   Korn                     One More Time                               SR0000319388               Sony Music Entertainment
    1793   Korn                     Play Me                                     SR0000350995               Sony Music Entertainment
    1794   Korn                     Predictable                                 SR0000201939               Sony Music Entertainment
    1795   Korn                     Pretty                                      SR0000263749               Sony Music Entertainment
    1796   Korn                     Reclaim My Place                            SR0000263749               Sony Music Entertainment
    1797   Korn                     Seed                                        SR0000263749               Sony Music Entertainment
    1798   Korn                     Shoots and Ladders (Explicit)               SR0000201939               Sony Music Entertainment
    1799   Korn                     Somebody Someone                            SR0000276133               Sony Music Entertainment
    1800   Korn                     Thoughtless (Explicit)                      SR0000319388               Sony Music Entertainment
    1801   Korn                     Wake Up                                     SR0000276133               Sony Music Entertainment
    1802   Korn                     Wake Up Hate                                SR0000319388               Sony Music Entertainment
    1803   Korn                     Wish You Could Be Me                        SR0000276133               Sony Music Entertainment
    1804   Korn                     Y'all Want a Single                         SR0000350995               Sony Music Entertainment
    1805   Leonard Cohen            A Thousand Kisses Deep                      SR0000309539               Sony Music Entertainment
    1806   Leonard Cohen            Because Of                                  SR0000363506               Sony Music Entertainment
    1807   Leonard Cohen            Bird on the Wire                            Pre-1972 Sound Recording   Sony Music Entertainment
    1808   Leonard Cohen            Closing Time                                SR0000153580               Sony Music Entertainment
    1809   Leonard Cohen            Dance Me to the End of Love                 SR0000061887               Sony Music Entertainment
    1810   Leonard Cohen            Democracy                                   SR0000153580               Sony Music Entertainment
    1811   Leonard Cohen            Everybody Knows                             SR0000092709               Sony Music Entertainment
    1812   Leonard Cohen            Famous Blue Raincoat                        Pre-1972 Sound Recording   Sony Music Entertainment
    1813   Leonard Cohen            First We Take Manhattan                     SR0000092709               Sony Music Entertainment
    1814   Leonard Cohen            Hallelujah                                  SR0000061887               Sony Music Entertainment
    1815   Leonard Cohen            Hey, That's No Way to Say Goodbye           Pre-1972 Sound Recording   Sony Music Entertainment
    1816   Leonard Cohen            I'm Your Man                                SR0000092709               Sony Music Entertainment
    1817   Leonard Cohen            In My Secret Life                           SR0000309539               Sony Music Entertainment
    1818   Leonard Cohen            On That Day                                 SR0000363506               Sony Music Entertainment
    1819   Leonard Cohen            Sisters of Mercy                            Pre-1972 Sound Recording   Sony Music Entertainment
    1820   Leonard Cohen            So Long, Marianne                           Pre-1972 Sound Recording   Sony Music Entertainment
    1821   Leonard Cohen            Suzanne                                     Pre-1972 Sound Recording   Sony Music Entertainment
    1822   Leonard Cohen            The Future                                  SR0000153580               Sony Music Entertainment
    1823   Leonard Cohen            The Partisan                                Pre-1972 Sound Recording   Sony Music Entertainment
    1824   Leonard Cohen            There for You                               SR0000363506               Sony Music Entertainment
    1825   Leonard Cohen            Waiting For The Miracle                     SR0000153580               Sony Music Entertainment
    1826   Leonard Cohen            Who by Fire                                 RE000890315                Sony Music Entertainment
    1827   Mariah Carey             Against All Odds (Take a Look at Me Now)    SR0000276595               Sony Music Entertainment
    1828   Mariah Carey             Anytime You Need a Friend                   SR0000178631               Sony Music Entertainment
    1829   Mariah Carey             Butterfly                                   SR0000244014               Sony Music Entertainment
    1830   Mariah Carey             Can't Let Go                                SR0000134831               Sony Music Entertainment
    1831   Mariah Carey             Can't Take That Away (Mariah's Theme)       SR0000276595               Sony Music Entertainment
    1832   Mariah Carey             Dreamlover                                  SR0000178631               Sony Music Entertainment
    1833   Mariah Carey             Emotions                                    SR0000134831               Sony Music Entertainment
    1834   Mariah Carey             Fantasy                                     SR0000215243               Sony Music Entertainment
    1835   Mariah Carey             Forever                                     SR0000215243               Sony Music Entertainment
    1836   Mariah Carey             Fun In Australia                            PA0000938234               Sony Music Entertainment
    1837   Mariah Carey             Heartbreaker                                SR0000276595               Sony Music Entertainment
    1838   Mariah Carey             Hero                                        SR0000178631               Sony Music Entertainment
    1839   Mariah Carey             Honey                                       SR0000244014               Sony Music Entertainment
    1840   Mariah Carey             I Don't Wanna Cry                           SR0000118408               Sony Music Entertainment
    1841   Mariah Carey             I Still Believe                             SR0000263924               Sony Music Entertainment
    1842   Mariah Carey             I'll Be There                               SR0000145494               Sony Music Entertainment
    1843   Mariah Carey             Love Takes Time                             SR0000118408               Sony Music Entertainment
    1844   Mariah Carey             Make It Happen                              SR0000134831               Sony Music Entertainment
    1845   Mariah Carey             My All                                      SR0000244014               Sony Music Entertainment
    1846   Mariah Carey             One Sweet Day                               SR0000215243               Sony Music Entertainment
    1847   Mariah Carey             Someday                                     SR0000823898               Sony Music Entertainment
    1848   Mariah Carey             Thank God I Found You                       SR0000276595               Sony Music Entertainment




                                                                      Page 26
                       Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 28 of 43


Ex. A.
 No.                         Artist                           Track                  Registration Number                  Plaintiff
    1849   Mariah Carey               Underneath The Stars                       SR000015243               Sony Music Entertainment
    1850   Mariah Carey               Vision of Love                             SR0000823901              Sony Music Entertainment
    1851   Mariah Carey               Without You                                SR0000178631              Sony Music Entertainment
    1852   Meghan Trainor             Better                                     SR0000775415              Sony Music Entertainment
    1853   Meghan Trainor             Champagne Problems                         SR0000781921              Sony Music Entertainment
    1854   Meghan Trainor             Dance Like Yo Daddy                        SR0000781921              Sony Music Entertainment
    1855   Meghan Trainor             Friends                                    SR0000781921              Sony Music Entertainment
    1856   Meghan Trainor             Goosebumps                                 SR0000781921              Sony Music Entertainment
    1857   Meghan Trainor             I Love Me                                  SR0000775414              Sony Music Entertainment
    1858   Meghan Trainor             I Won't Let You Down                       SR0000781921              Sony Music Entertainment
    1859   Meghan Trainor             Just a Friend to You                       SR0000781921              Sony Music Entertainment
    1860   Meghan Trainor             Kindly Calm Me Down                        SR0000781921              Sony Music Entertainment
    1861   Meghan Trainor             Me Too                                     SR0000781923              Sony Music Entertainment
    1862   Meghan Trainor             Mom                                        SR0000775409              Sony Music Entertainment
    1863   Meghan Trainor             NO                                         SR0000775410              Sony Music Entertainment
    1864   Meghan Trainor             Thank You                                  SR0000781921              Sony Music Entertainment
    1865   Meghan Trainor             Throwback Love                             SR0000781921              Sony Music Entertainment
    1866   Meghan Trainor             Watch Me Do                                SR0000775411              Sony Music Entertainment
    1867   Meghan Trainor             Woman Up                                   SR0000781921              Sony Music Entertainment
    1868   Michael Jackson            A Place With No Name                       SR0000754292              Sony Music Entertainment
    1869   Michael Jackson            Another Part of Me                         SR0000084256              Sony Music Entertainment
    1870   Michael Jackson            Baby Be Mine                               SR0000041965              Sony Music Entertainment
    1871   Michael Jackson            Bad                                        SR0000084256              Sony Music Entertainment
    1872   Michael Jackson            Beat It                                    SR0000041965              Sony Music Entertainment
    1873   Michael Jackson            Behind the Mask                            SR0000669239              Sony Music Entertainment
    1874   Michael Jackson            Billie Jean                                SR0000041965              Sony Music Entertainment
    1875   Michael Jackson            Black or White                             SR0000178165              Sony Music Entertainment
    1876   Michael Jackson            Break of Dawn                              SR0000304780              Sony Music Entertainment
    1877   Michael Jackson            Can't Let Her Get Away                     SR0000178165              Sony Music Entertainment
    1878   Michael Jackson            Carousel                                   SR0000304788              Sony Music Entertainment
    1879   Michael Jackson            Childhood                                  SR0000212660              Sony Music Entertainment
    1880   Michael Jackson            Come Together                              SR0000212660              Sony Music Entertainment
    1881   Michael Jackson            Cry                                        SR0000304780              Sony Music Entertainment
    1882   Michael Jackson            D.S.                                       SR0000212660              Sony Music Entertainment
    1883   Michael Jackson            Dangerous                                  SR0000178165              Sony Music Entertainment
    1884   Michael Jackson            Dirty Diana                                SR0000084256              Sony Music Entertainment
    1885   Michael Jackson            Don't Stop 'Til You Get Enough             SR0000011105              Sony Music Entertainment
    1886   Michael Jackson            Don't Walk Away                            SR0000304780              Sony Music Entertainment
    1887   Michael Jackson            Earth Song                                 SR0000212660              Sony Music Entertainment
    1888   Michael Jackson            Fly Away                                   SR0000259231              Sony Music Entertainment
    1889   Michael Jackson            Give In To Me                              SR0000178165              Sony Music Entertainment
    1890   Michael Jackson            Gone Too Soon                              SR0000178165              Sony Music Entertainment
    1891   Michael Jackson            Heal The World                             SR0000178165              Sony Music Entertainment
    1892   Michael Jackson            Heartbreaker                               SR0000304780              Sony Music Entertainment
    1893   Michael Jackson            Heaven Can Wait                            SR0000304780              Sony Music Entertainment
    1894   Michael Jackson            Hold My Hand                               SR0000669239              Sony Music Entertainment
    1895   Michael Jackson            Hollywood Tonight                          SR0000669239              Sony Music Entertainment
    1896   Michael Jackson            I Just Can't Stop Loving You               SR0000822650              Sony Music Entertainment
    1897   Michael Jackson            In the Closet                              SR0000178165              Sony Music Entertainment
    1898   Michael Jackson            Invincible                                 SR0000304780              Sony Music Entertainment
    1899   Michael Jackson            Is It Scary / Threatened                   SR0000711796              Sony Music Entertainment
    1900   Michael Jackson            Jam                                        SR0000178165              Sony Music Entertainment
    1901   Michael Jackson            Just Good Friends                          SR0000084256              Sony Music Entertainment
    1902   Michael Jackson            Keep the Faith                             SR0000178165              Sony Music Entertainment
    1903   Michael Jackson            Leave Me Alone                             SR0000084256              Sony Music Entertainment
    1904   Michael Jackson            Liberian Girl                              SR0000084256              Sony Music Entertainment
    1905   Michael Jackson            Love Never Felt so Good                    SR0000754292              Sony Music Entertainment
    1906   Michael Jackson            Man In The Mirror                          SR0000084256              Sony Music Entertainment
    1907   Michael Jackson            Michael Jackson's Ghosts                   SR0000236181              Sony Music Entertainment
    1908   Michael Jackson            Money                                      SR0000212660              Sony Music Entertainment
    1909   Michael Jackson            Morphine                                   SR0000236181              Sony Music Entertainment
    1910   Michael Jackson            Off The Wall                               SR0000011120              Sony Music Entertainment
    1911   Michael Jackson            P.Y.T. (Pretty Young Thing)                SR0000041965              Sony Music Entertainment
    1912   Michael Jackson            Privacy                                    SR0000304780              Sony Music Entertainment
    1913   Michael Jackson            Remember the Time                          SR0000178165              Sony Music Entertainment
    1914   Michael Jackson            Rock With You                              SR0000011120              Sony Music Entertainment
    1915   Michael Jackson            Scream                                     SR0000212660              Sony Music Entertainment
    1916   Michael Jackson            She Drives Me Wild                         SR0000178165              Sony Music Entertainment
    1917   Michael Jackson            She's Out Of My Life                       SR0000011120              Sony Music Entertainment
    1918   Michael Jackson            Smooth Criminal                            SR0000084256              Sony Music Entertainment
    1919   Michael Jackson            Speechless                                 SR0000304780              Sony Music Entertainment
    1920   Michael Jackson            Speed Demon                                SR0000084256              Sony Music Entertainment
    1921   Michael Jackson            Stranger In Moscow                         SR0000212660              Sony Music Entertainment




                                                                       Page 27
                       Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 29 of 43


Ex. A.
 No.                         Artist                            Track                        Registration Number                  Plaintiff
    1922   Michael Jackson            Streetwalker                                      SR0000259231              Sony Music Entertainment
    1923   Michael Jackson            Tabloid Junkie                                    SR0000212660              Sony Music Entertainment
    1924   Michael Jackson            The Girl Is Mine                                  SR0000041013              Sony Music Entertainment
    1925   Michael Jackson            The Lost Children                                 SR0000304780              Sony Music Entertainment
    1926   Michael Jackson            The Way You Make Me Feel                          SR0000084256              Sony Music Entertainment
    1927   Michael Jackson            This Time Around                                  SR0000212660              Sony Music Entertainment
    1928   Michael Jackson            Threatened                                        SR0000304780              Sony Music Entertainment
    1929   Michael Jackson            Unbreakable                                       SR0000304780              Sony Music Entertainment
    1930   Michael Jackson            Whatever Happens                                  SR0000304780              Sony Music Entertainment
    1931   Michael Jackson            Who Is It                                         SR0000178165              Sony Music Entertainment
    1932   Michael Jackson            Why You Wanna Trip on Me                          SR0000178165              Sony Music Entertainment
    1933   Michael Jackson            Will You Be There                                 SR0000178165              Sony Music Entertainment
    1934   Michael Jackson            Workin' Day and Night                             SR0000011120              Sony Music Entertainment
    1935   Michael Jackson            You Are My Life                                   SR0000304780              Sony Music Entertainment
    1936   Michael Jackson            You Are Not Alone                                 SR0000212660              Sony Music Entertainment
    1937   Michael Jackson            You Rock My World                                 SR0000791010              Sony Music Entertainment
    1938   Nas                        2nd Childhood                                     SR0000305698              Sony Music Entertainment
    1939   Nas                        A Message To The Feds, Sincerely, We The People   SR0000349133              Sony Music Entertainment
    1940   Nas                        Big Girl                                          SR0000276671              Sony Music Entertainment
    1941   Nas                        Book Of Rhymes                                    SR0000332713              Sony Music Entertainment
    1942   Nas                        Braveheart Party                                  SR0000305698              Sony Music Entertainment
    1943   Nas                        Bringing the Gap                                  SR0000349133              Sony Music Entertainment
    1944   Nas                        Come Get Me                                       SR0000276671              Sony Music Entertainment
    1945   Nas                        Dance                                             SR0000332713              Sony Music Entertainment
    1946   Nas                        Destroy & Rebuild                                 SR0000305698              Sony Music Entertainment
    1947   Nas                        Disciple                                          SR0000349133              Sony Music Entertainment
    1948   Nas                        Dr. Knockboot                                     SR0000175149              Sony Music Entertainment
    1949   Nas                        Ether                                             SR0000305698              Sony Music Entertainment
    1950   Nas                        Every Ghetto                                      SR0000305698              Sony Music Entertainment
    1951   Nas                        Family                                            SR0000276671              Sony Music Entertainment
    1952   Nas                        Favor for a Favor (Explicit)                      SR0000175149              Sony Music Entertainment
    1953   Nas                        Get Down                                          SR0000332713              Sony Music Entertainment
    1954   Nas                        Getting Married                                   SR0000349133              Sony Music Entertainment
    1955   Nas                        Ghetto Prisoners                                  SR0000175149              Sony Music Entertainment
    1956   Nas                        God Love Us                                       SR0000276671              Sony Music Entertainment
    1957   NAS                        Gotta Luv It                                      SR0000314307              Sony Music Entertainment
    1958   Nas                        Halftime (Explicit)                               SR0000207177              Sony Music Entertainment
    1959   Nas                        Hate Me Now                                       SR0000175149              Sony Music Entertainment
    1960   Nas                        Hey Nas                                           SR0000332713              Sony Music Entertainment
    1961   Nas                        I Can                                             SR0000332713              Sony Music Entertainment
    1962   Nas                        I Want to Talk to You                             SR0000175149              Sony Music Entertainment
    1963   Nas                        It Ain't Hard to Tell (Explicit)                  SR0000826218              Sony Music Entertainment
    1964   Nas                        Just a Moment                                     SR0000349133              Sony Music Entertainment
    1965   Nas                        K-I-SS-I-N-G                                      SR0000175149              Sony Music Entertainment
    1966   Nas                        Last Real N***** Alive                            SR0000332713              Sony Music Entertainment
    1967   Nas                        Last Words                                        SR0000276671              Sony Music Entertainment
    1968   Nas                        Life Is What You Make It                          SR0000175149              Sony Music Entertainment
    1969   Nas                        Life We Chose                                     SR0000276671              Sony Music Entertainment
    1970   Nas                        Life's a Bitch                                    SR0000207177              Sony Music Entertainment
    1971   Nas                        Live Now                                          SR0000349133              Sony Music Entertainment
    1972   Nas                        Made You Look                                     SR0000823217              Sony Music Entertainment
    1973   Nas                        Mastermind                                        SR0000332713              Sony Music Entertainment
    1974   Nas                        Me & You (Dedicated To Destiny)                   SR0000349133              Sony Music Entertainment
    1975   Nas                        Memory Lane (Sittin' in da Park)                  SR0000207177              Sony Music Entertainment
    1976   Nas                        Money Is My Bitch                                 SR0000175149              Sony Music Entertainment
    1977   Nas                        My Country                                        SR0000305698              Sony Music Entertainment
    1978   Nas                        N.Y. State of Mind (Explicit)                     SR0000207177              Sony Music Entertainment
    1979   Nas                        N.Y. State of Mind, Pt. ll                        SR0000175149              Sony Music Entertainment
    1980   Nas                        Nas Is Like                                       SR0000175149              Sony Music Entertainment
    1981   Nas                        Nastradamus                                       SR0000276671              Sony Music Entertainment
    1982   Nas                        Nazareth Savage                                   SR0000349133              Sony Music Entertainment
    1983   Nas                        New World (Explicit)                              SR0000276671              Sony Music Entertainment
    1984   Nas                        No One Else In The Room                           SR0000349133              Sony Music Entertainment
    1985   Nas                        One Love (Explicit)                               SR0000207177              Sony Music Entertainment
    1986   Nas                        One Mic                                           SR0000305698              Sony Music Entertainment
    1987   Nas                        One Time 4 Your Mind                              SR0000207177              Sony Music Entertainment
    1988   Nas                        Project Windows                                   SR0000276671              Sony Music Entertainment
    1989   Nas                        Quiet Niggas                                      SR0000276671              Sony Music Entertainment
    1990   Nas                        Reason                                            SR000034933               Sony Music Entertainment
    1991   Nas                        Remember The Times                                SR0000349133              Sony Music Entertainment
    1992   Nas                        Represent (Explicit)                              SR0000207177              Sony Music Entertainment
    1993   Nas                        Revolutionary Warfare                             SR0000332713              Sony Music Entertainment
    1994   Nas                        Rewind                                            SR0000305698              Sony Music Entertainment




                                                                       Page 28
                        Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 30 of 43


Ex. A.
 No.                           Artist                          Track                   Registration Number                  Plaintiff
    1995   Nas                          Rule                                       SR0000305698              Sony Music Entertainment
    1996   Nas                          Sekou Story (Explicit)                     SR0000349133              Sony Music Entertainment
    1997   Nas                          Shoot 'em Up                               SR0000276671              Sony Music Entertainment
    1998   Nas                          Small World                                SR0000175149              Sony Music Entertainment
    1999   Nas                          Smokin'                                    SR0000305698              Sony Music Entertainment
    2000   Nas                          Some Of Us Have Angels                     SR0000276671              Sony Music Entertainment
    2001   Nas                          Star Wars                                  SR0000354112              Sony Music Entertainment
    2002   Nas                          Stillmatic (The Intro)                     SR0000305698              Sony Music Entertainment
    2003   Nas                          Street's Disciple                          SR0000349133              Sony Music Entertainment
    2004   Nas                          The Cross                                  SR0000332713              Sony Music Entertainment
    2005   Nas                          The Genesis                                SR0000207177              Sony Music Entertainment
    2006   Nas                          The Makings Of A Perfect Bitch             SR0000349133              Sony Music Entertainment
    2007   Nas                          The Prediction                             SR0000276671              Sony Music Entertainment
    2008   Nas                          The World Is Yours (Explicit)              SR0000207177              Sony Music Entertainment
    2009   Nas                          These Are Our Heroes                       SR0000349133              Sony Music Entertainment
    2010   Nas                          Thief's Theme (Explicit)                   PA0001234159              Sony Music Entertainment
    2011   Nas                          Thugz Mansion (N.Y.)                       SR0000332713              Sony Music Entertainment
    2012   Nas                          U.B.R. (Unauthorized Biography Of Rakim)   SR0000349133              Sony Music Entertainment
    2013   Nas                          Undying Love                               SR0000175149              Sony Music Entertainment
    2014   Nas                          Virgo                                      SR0000349133              Sony Music Entertainment
    2015   Nas                          War                                        SR0000349133              Sony Music Entertainment
    2016   Nas                          Warrior Song                               SR0000332713              Sony Music Entertainment
    2017   Nas                          We Will Survive                            SR0000175149              Sony Music Entertainment
    2018   Nas                          What Goes Around                           SR0000305698              Sony Music Entertainment
    2019   Nas                          You Owe Me                                 SR0000276671              Sony Music Entertainment
    2020   Nas                          You Won't See Me Tonight                   SR0000175085              Sony Music Entertainment
    2021   Nas                          You're da Man                              SR0000305698              Sony Music Entertainment
    2022   Nas                          Zone Out                                   SR0000332713              Sony Music Entertainment
    2023   Nine Inch Nails              Came Back Haunted                          SR0000732235              Sony Music Entertainment
    2024   Nine Inch Nails              Find My Way                                SR0000735234              Sony Music Entertainment
    2025   Oasis                        Cast No Shadow                             SR0000289141              Sony Music Entertainment
    2026   Oasis                        Champagne Supernova                        SR0000289141              Sony Music Entertainment
    2027   Oasis                        Don't Look Back In Anger                   SR0000289141              Sony Music Entertainment
    2028   Oasis                        Hello                                      SR0000289141              Sony Music Entertainment
    2029   Oasis                        Hey Now!                                   SR0000289141              Sony Music Entertainment
    2030   Oasis                        Morning Glory                              PA0000772062              Sony Music Entertainment
    2031   Oasis                        Roll With It                               SR0000289141              Sony Music Entertainment
    2032   Oasis                        She's Electric                             SR0000289141              Sony Music Entertainment
    2033   Oasis                        Some Might Say                             SR0000289141              Sony Music Entertainment
    2034   Oasis                        Wonderwall                                 SR0000289141              Sony Music Entertainment
    2035   One Direction                Back For You                               SR0000714020              Sony Music Entertainment
    2036   One Direction                C'mon, C'mon                               SR0000714020              Sony Music Entertainment
    2037   One Direction                Change My Mind                             SR0000714020              Sony Music Entertainment
    2038   One Direction                Heart Attack                               SR0000714020              Sony Music Entertainment
    2039   One Direction                I Would                                    SR0000714020              Sony Music Entertainment
    2040   One Direction                Kiss You                                   SR0000714020              Sony Music Entertainment
    2041   One Direction                Last First Kiss                            SR0000714020              Sony Music Entertainment
    2042   One Direction                Little Things                              SR0000714020              Sony Music Entertainment
    2043   One Direction                Live While We're Young                     SR0000797376              Sony Music Entertainment
    2044   One Direction                Over Again                                 SR0000714020              Sony Music Entertainment
    2045   One Direction                Rock Me                                    SR0000714020              Sony Music Entertainment
    2046   One Direction                Summer Love                                SR0000714020              Sony Music Entertainment
    2047   One Direction                They Don't Know About Us                   SR0000714020              Sony Music Entertainment
    2048   Pharrell Williams            Come Get It Bae                            SR0000756467              Sony Music Entertainment
    2049   Pharrell Williams            Gust of Wind                               SR0000756467              Sony Music Entertainment
    2050   Pharrell Williams            Hunter                                     SR0000756467              Sony Music Entertainment
    2051   Pharrell Williams            It Girl                                    SR0000756467              Sony Music Entertainment
    2052   Pharrell Williams            Marilyn Monroe                             SR0000756467              Sony Music Entertainment
    2053   Pink Floyd                   Another Brick In The Wall, Pt. 1           SR0000760973              Sony Music Entertainment
    2054   Pink Floyd                   Another Brick In The Wall, Pt. 3           SR0000760973              Sony Music Entertainment
    2055   Pink Floyd                   Bring The Boys Back Home                   SR0000760973              Sony Music Entertainment
    2056   Pink Floyd                   Comfortably Numb                           SR0000760973              Sony Music Entertainment
    2057   Pink Floyd                   Don't Leave Me Now                         SR0000760973              Sony Music Entertainment
    2058   Pink Floyd                   Empty Spaces                               SR0000760973              Sony Music Entertainment
    2059   Pink Floyd                   Goodbye Blue Sky                           SR0000760973              Sony Music Entertainment
    2060   Pink Floyd                   Goodbye Cruel World                        SR0000760973              Sony Music Entertainment
    2061   Pink Floyd                   In The Flesh?                              SR0000760973              Sony Music Entertainment
    2062   Pink Floyd                   Is There Anybody Out There?                SR0000760973              Sony Music Entertainment
    2063   Pink Floyd                   Mother                                     SR0000760973              Sony Music Entertainment
    2064   Pink Floyd                   Nobody Home                                SR0000760973              Sony Music Entertainment
    2065   Pink Floyd                   One Of My Turns                            SR0000760973              Sony Music Entertainment
    2066   Pink Floyd                   Outside The Wall                           SR0000760973              Sony Music Entertainment
    2067   Pink Floyd                   Run Like Hell                              SR0000760973              Sony Music Entertainment




                                                                        Page 29
                       Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 31 of 43


Ex. A.
 No.                        Artist                           Track                     Registration Number                  Plaintiff
    2068   Pink Floyd                 The Show Must Go On                          SR0000760973              Sony Music Entertainment
    2069   Pink Floyd                 The Thin Ice                                 SR0000760973              Sony Music Entertainment
    2070   Pink Floyd                 The Trial                                    SR0000760973              Sony Music Entertainment
    2071   Pink Floyd                 Vera                                         SR0000760973              Sony Music Entertainment
    2072   Pink Floyd                 Waiting For The Worms                        SR0000760973              Sony Music Entertainment
    2073   Pink Floyd                 Young Lust                                   SR0000760973              Sony Music Entertainment
    2074   Pitbull                    Give Me Everything                           SR0000681904              Sony Music Entertainment
    2075   R. Kelly                   How Do I Tell Her?                           SR0000671356              Sony Music Entertainment
    2076   R. Kelly                   Just Can't Get Enough                        SR0000671356              Sony Music Entertainment
    2077   R. Kelly                   Just Like That                               SR0000671356              Sony Music Entertainment
    2078   R. Kelly                   Lost In Your Love                            SR0000671356              Sony Music Entertainment
    2079   R. Kelly                   Love Is                                      SR0000671356              Sony Music Entertainment
    2080   R. Kelly                   Love Letter                                  SR0000671356              Sony Music Entertainment
    2081   R. Kelly                   Love Letter Prelude                          SR0000671356              Sony Music Entertainment
    2082   R. Kelly                   Music Must Be a Lady                         SR0000671356              Sony Music Entertainment
    2083   R. Kelly                   Not Feelin' the Love                         SR0000671356              Sony Music Entertainment
    2084   R. Kelly                   Number One Hit                               SR0000671356              Sony Music Entertainment
    2085   R. Kelly                   Radio Message                                SR0000671356              Sony Music Entertainment
    2086   R. Kelly                   Taxi Cab                                     SR0000671356              Sony Music Entertainment
    2087   R. Kelly                   When a Woman Loves                           SR0000671356              Sony Music Entertainment
    2088   Rage Against The Machine   Bulls On Parade (Explicit)                   SR0000222705              Sony Music Entertainment
    2089   Rage Against The Machine   Calm Like A Bomb                             SR0000276602              Sony Music Entertainment
    2090   Rage Against The Machine   Guerrilla Radio (Explicit)                   SR0000276602              Sony Music Entertainment
    2091   Rage Against The Machine   People of the Sun                            SR0000222705              Sony Music Entertainment
    2092   Rage Against The Machine   Roll Right (Explicit)                        SR0000222705              Sony Music Entertainment
    2093   Rage Against The Machine   Sleep Now In the Fire                        SR0000276602              Sony Music Entertainment
    2094   Rage Against The Machine   Testify                                      SR0000276602              Sony Music Entertainment
    2095   Rage Against The Machine   Voice of the Voiceless                       SR0000276602              Sony Music Entertainment
    2096   Rage Against The Machine   Year of tha Boomerang (Explicit)             SR0000222705              Sony Music Entertainment
    2097   Sara Bareilles             1000 Times                                   SR0000727195              Sony Music Entertainment
    2098   Sara Bareilles             Chasing The Sun                              SR0000727195              Sony Music Entertainment
    2099   Sara Bareilles             December                                     SR0000727195              Sony Music Entertainment
    2100   Sara Bareilles             Eden                                         SR0000727195              Sony Music Entertainment
    2101   Sara Bareilles             Hercules                                     SR0000727195              Sony Music Entertainment
    2102   Sara Bareilles             I Choose You                                 SR0000727195              Sony Music Entertainment
    2103   Sara Bareilles             Islands                                      SR0000727195              Sony Music Entertainment
    2104   Sara Bareilles             Little Black Dress                           SR0000727195              Sony Music Entertainment
    2105   Sara Bareilles             Manhattan                                    SR0000727193              Sony Music Entertainment
    2106   Sara Bareilles             Satellite Call                               SR0000727195              Sony Music Entertainment
    2107   System Of A Down           Aerials                                      SR0000301898              Sony Music Entertainment
    2108   System Of A Down           Bounce                                       SR0000301898              Sony Music Entertainment
    2109   System Of A Down           Chop Suey!                                   SR0000301898              Sony Music Entertainment
    2110   System Of A Down           Toxicity                                     SR0000301898              Sony Music Entertainment
    2111   Tony Bennett               Body and Soul                                SR0000114744              Sony Music Entertainment
    2112   Usher                      2nd Round                                    SR0000731104              Sony Music Entertainment
    2113   Usher                      Can't Stop Won't Stop                        SR0000731104              Sony Music Entertainment
    2114   Usher                      Climax                                       SR0000731104              Sony Music Entertainment
    2115   Usher                      Dive                                         SR0000731104              Sony Music Entertainment
    2116   Usher                      Euphoria                                     SR0000731104              Sony Music Entertainment
    2117   Usher                      Hot Thing                                    SR0000731104              Sony Music Entertainment
    2118   Usher                      I Care For U                                 SR0000731104              Sony Music Entertainment
    2119   Usher                      I.F.U.                                       SR0000731104              Sony Music Entertainment
    2120   Usher                      Lemme See                                    SR0000731104              Sony Music Entertainment
    2121   Usher                      Lessons For The Lover                        SR0000731104              Sony Music Entertainment
    2122   Usher                      Looking 4 Myself                             SR0000731104              Sony Music Entertainment
    2123   Usher                      Numb                                         SR0000731104              Sony Music Entertainment
    2124   Usher                      Say The Words                                SR0000731104              Sony Music Entertainment
    2125   Usher                      Scream                                       SR0000731104              Sony Music Entertainment
    2126   Usher                      Show Me                                      SR0000731104              Sony Music Entertainment
    2127   Usher                      Sins Of My Father                            SR0000731104              Sony Music Entertainment
    2128   Usher                      Twisted                                      SR0000731104              Sony Music Entertainment
    2129   Usher                      What Happened To U                           SR0000731104              Sony Music Entertainment
    2130   Jamie Foxx                 Can I Take U Home                            SR0000374820              Arista Music
    2131   Jamie Foxx                 Do What It Do                                SR0000374820              Arista Music
    2132   Jamie Foxx                 Extravaganza                                 SR0000374820              Arista Music
    2133   Jamie Foxx                 Get This Money                               SR0000374820              Arista Music
    2134   Jamie Foxx                 Heaven                                       SR0000374820              Arista Music
    2135   Jamie Foxx                 Storm (Forecass)                             SR0000374820              Arista Music
    2136   Jamie Foxx                 Three Letter Word                            SR0000374820              Arista Music
    2137   Jamie Foxx                 Unpredictable                                SR0000374820              Arista Music
    2138   Jamie Foxx                 VIP                                          SR0000374820              Arista Music
    2139   Jamie Foxx                 Warm Bed                                     SR0000374820              Arista Music
    2140   Jamie Foxx                 Wish U Were Here                             SR0000374820              Arista Music




                                                                         Page 30
                       Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 32 of 43


Ex. A.
 No.                       Artist                                      Track                      Registration Number                  Plaintiff
    2141 Jamie Foxx featuring Common          U Still Got It (Interlude)                      SR0000374820              Arista Music
    2142 Jamie Foxx featuring Mary J. Blige   Love Changes                                    SR0000374820              Arista Music
         Jamie Foxx featuring The Game and
    2143 Snoop Dogg                           With You                                        SR0000374820              Arista Music
    2144 Jamie Foxx featuring Twista          DJ Play A Love Song                             SR0000374820              Arista Music
    2145 Kenny Chesney                        Anything but Mine                               SR0000341104              Arista Music
    2146 Kenny Chesney                        There Goes My Life                              SR0000341104              Arista Music
    2147 Dido                                 All You Want (Audio)                            SR0000289904              Arista Records LLC
    2148 Dido                                 Don't Think Of Me                               SR0000289904              Arista Records LLC
    2149 Dido                                 Here With Me                                    SR0000289904              Arista Records LLC
    2150 Dido                                 Honestly Ok                                     SR0000289904              Arista Records LLC
    2151 Dido                                 Hunter (Radio Edit) (Audio)                     SR0000289904              Arista Records LLC
    2152 Dido                                 I'm No Angel (Audio)                            SR0000289904              Arista Records LLC
    2153 Dido                                 Isobel                                          SR0000289904              Arista Records LLC
    2154 Dido                                 My Life (Audio)                                 SR0000289904              Arista Records LLC
    2155 Dido                                 My Lover's Gone (Audio)                         SR0000289904              Arista Records LLC
    2156 Dido                                 Slide (Audio)                                   SR0000289904              Arista Records LLC
    2157 Dido                                 Take My Hand (Audio)                            SR0000289904              Arista Records LLC
    2158 Dido                                 Thank You                                       SR0000289904              Arista Records LLC
    2159 A Tribe Called Quest                 8 Million Stories                               SR0000185359              Zomba Recording LLC
    2160 A Tribe Called Quest                 Award Tour                                      SR0000185359              Zomba Recording LLC
    2161 A Tribe Called Quest                 Clap Your Hands                                 SR0000185359              Zomba Recording LLC
    2162 A Tribe Called Quest                 Electric Relaxation (Relax Yourself Girl)       SR0000185359              Zomba Recording LLC
    2163 A Tribe Called Quest                 Keep It Rollin'                                 SR0000185359              Zomba Recording LLC
    2164 A Tribe Called Quest                 Lyrics To Go                                    SR0000185359              Zomba Recording LLC
    2165 A Tribe Called Quest                 Oh My God                                       SR0000185359              Zomba Recording LLC
    2166 A Tribe Called Quest                 Steve Biko (Stir it up)                         SR0000185359              Zomba Recording LLC
    2167 A Tribe Called Quest                 Sucka Nigga                                     SR0000185359              Zomba Recording LLC
    2168 Bruno Mars                           24K Magic                                       SR0000791729              Atlantic Recording Corporation
    2169 Bruno Mars                           Calling All My Lovelies                         SR0000791729              Atlantic Recording Corporation
    2170 Bruno Mars                           Chunky                                          SR0000791729              Atlantic Recording Corporation
    2171 Bruno Mars                           Finesse (Remix) [feat. Cardi B]                 SR0000791729              Atlantic Recording Corporation
                                              Gorilla                                         SR0000715738 /
   2172 Bruno Mars                                                                            SR0000756206              Atlantic Recording Corporation
                                              If I Knew                                       SR0000715738 /
   2173 Bruno Mars                                                                            SR0000756206              Atlantic Recording Corporation
                                              Locked out of Heaven                            SR0000715738 /
   2174 Bruno Mars                                                                            SR0000756206              Atlantic Recording Corporation
                                              Money Make Her Smile                            SR0000715738 /
   2175 Bruno Mars                                                                            SR0000756206              Atlantic Recording Corporation
                                              Moonshine                                       SR0000715738 /
   2176 Bruno Mars                                                                            SR0000756206              Atlantic Recording Corporation
                                              Natalie                                         SR0000715738 /
   2177 Bruno Mars                                                                            SR0000756206              Atlantic Recording Corporation
   2178 Bruno Mars                            Perm                                            SR0000791729              Atlantic Recording Corporation
                                              Show Me                                         SR0000715738 /
   2179 Bruno Mars                                                                            SR0000756206              Atlantic Recording Corporation
   2180 Bruno Mars                            Straight up & Down                              SR0000791729              Atlantic Recording Corporation
   2181 Bruno Mars                            Too Good to Say Goodbye                         SR0000791729              Atlantic Recording Corporation
                                              Treasure                                        SR0000715738 /
   2182 Bruno Mars                                                                            SR0000756206              Atlantic Recording Corporation
   2183 Bruno Mars                            Versace on the Floor                            SR0000791729              Atlantic Recording Corporation
                                              When I Was Your Man                             SR0000715738 /
   2184 Bruno Mars                                                                            SR0000756206              Atlantic Recording Corporation
                                              Young Girls                                     SR0000715738 /
   2185   Bruno Mars                                                                          SR0000756206              Atlantic Recording Corporation
   2186   Cardi B                             Bartier Cardi (feat. 21 Savage)                 SR0000823670              Atlantic Recording Corporation
   2187   Cardi B                             Be Careful                                      SR0000823667              Atlantic Recording Corporation
   2188   Cardi B                             Best Life (feat. Chance The Rapper)             SR0000823652              Atlantic Recording Corporation
   2189   Cardi B                             Bickenhead                                      SR0000823652              Atlantic Recording Corporation
   2190   Cardi B                             Drip (feat. Migos)                              SR0000823664              Atlantic Recording Corporation
   2191   Cardi B                             Get Up 10                                       SR0000823668              Atlantic Recording Corporation
   2192   Cardi B                             I Do (feat. SZA)                                SR0000823652              Atlantic Recording Corporation
   2193   Cardi B                             Money Bag                                       SR0000823652              Atlantic Recording Corporation
   2194   Cardi B                             Ring (feat. Kehlani)                            SR0000823652              Atlantic Recording Corporation
   2195   Cardi B                             Thru Your Phone                                 SR0000823652              Atlantic Recording Corporation
   2196   Cardi B & YG                        She Bad                                         SR0000823652              Atlantic Recording Corporation
   2197   Cardi B, Bad Bunny & J Balvin       I Like It                                       SR0000823652              Atlantic Recording Corporation
   2198   James Blunt                         1973                                            SR0000622845              Atlantic Recording Corporation
   2199   James Blunt                         Annie                                           SR0000622845              Atlantic Recording Corporation
   2200   James Blunt                         Carry You Home                                  SR0000622845              Atlantic Recording Corporation
   2201   James Blunt                         Give Me Some Love                               SR0000622845              Atlantic Recording Corporation
   2202   James Blunt                         I Really Want You                               SR0000622845              Atlantic Recording Corporation




                                                                                    Page 31
                         Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 33 of 43


Ex. A.
 No.                      Artist                              Track                         Registration Number                   Plaintiff
    2203   James Blunt               I'll Take Everything                               SR0000622845              Atlantic Recording Corporation
    2204   James Blunt               One of the Brightest Stars                         SR0000622845              Atlantic Recording Corporation
    2205   James Blunt               Same Mistake                                       SR0000622845              Atlantic Recording Corporation
    2206   James Blunt               Shine On                                           SR0000622845              Atlantic Recording Corporation
    2207   Lupe Fiasco               Kick, Push                                         SR0000397510              Atlantic Recording Corporation
    2208   Skillet                   American Noise                                     SR0000725983              Atlantic Recording Corporation
                                     Angels Fall Down (Live at Tivoli Theater,          SR0000678433
   2209    Skillet                   Chattanooga, TN, 5/9/2008)                                                   Atlantic Recording Corporation
   2210    Skillet                   Awake and Alive                                    SR0000657152              Atlantic Recording Corporation
   2211    Skillet                   Believe                                            SR0000657152              Atlantic Recording Corporation
   2212    Skillet                   Better Than Drugs                                  SR0000394689              Atlantic Recording Corporation
   2213    Skillet                   Circus for a Psycho                                SR0000725983              Atlantic Recording Corporation
   2214    Skillet                   Comatose                                           SR0000394689              Atlantic Recording Corporation
   2215    Skillet                   Dead Inside                                        SR0000657156              Atlantic Recording Corporation
   2216    Skillet                   Don't Wake Me                                      SR0000657152              Atlantic Recording Corporation
   2217    Skillet                   Falling Inside the Black                           SR0000394689              Atlantic Recording Corporation
   2218    Skillet                   Fire and Fury                                      SR0000725983              Atlantic Recording Corporation
   2219    Skillet                   Forgiven                                           SR0000657152              Atlantic Recording Corporation
   2220    Skillet                   Good to Be Alive                                   SR0000725983              Atlantic Recording Corporation
   2221    Skillet                   Hard to Find                                       SR0000725983              Atlantic Recording Corporation
   2222    Skillet                   Hero                                               SR0000657152              Atlantic Recording Corporation
                                     Intro (Live at Tivoli Theater, Chattanooga, TN,    SR0000678433
   2223    Skillet                   5/9/2008)                                                                    Atlantic Recording Corporation
   2224    Skillet                   It's Not Me, It's You                              SR0000657152              Atlantic Recording Corporation
   2225    Skillet                   Live Free or Let Me Die                            SR0000678433              Atlantic Recording Corporation
   2226    Skillet                   Looking for Angels                                 SR0000394689              Atlantic Recording Corporation
   2227    Skillet                   Lucy                                               SR0000657152              Atlantic Recording Corporation
   2228    Skillet                   Madness in Me                                      SR0000725983              Atlantic Recording Corporation
   2229    Skillet                   Monster                                            SR0000657152              Atlantic Recording Corporation
   2230    Skillet                   My Religion                                        SR0000725983              Atlantic Recording Corporation
   2231    Skillet                   Never Surrender                                    SR0000657152              Atlantic Recording Corporation
   2232    Skillet                   Not Gonna Die                                      SR0000725983              Atlantic Recording Corporation
   2233    Skillet                   One Day Too Late                                   SR0000657152              Atlantic Recording Corporation
   2234    Skillet                   Rebirthing                                         SR0000394689              Atlantic Recording Corporation
   2235    Skillet                   Rise                                               SR0000725983              Atlantic Recording Corporation
   2236    Skillet                   Salvation                                          SR0000725983              Atlantic Recording Corporation
                                     Savior (Live at Tivoli Theater, Chattanooga, TN,   SR0000678433
   2237    Skillet                   5/9/2008)                                                                    Atlantic Recording Corporation
   2238    Skillet                   Say Goodbye                                        SR0000394689              Atlantic Recording Corporation
   2239    Skillet                   Should've When You Could've                        SR0000657152              Atlantic Recording Corporation
   2240    Skillet                   Sick of It                                         SR0000725983              Atlantic Recording Corporation
   2241    Skillet                   Sometimes                                          SR0000657152              Atlantic Recording Corporation
   2242    Skillet                   The Last Night                                     SR0000394689              Atlantic Recording Corporation
   2243    Skillet                   The Older I Get                                    SR0000394689              Atlantic Recording Corporation
   2244    Skillet                   Those Nights                                       SR0000394689              Atlantic Recording Corporation
   2245    Skillet                   What I Believe                                     SR0000725983              Atlantic Recording Corporation
   2246    Skillet                   Whispers in the Dark                               SR0000394689              Atlantic Recording Corporation
   2247    Skillet                   Would It Matter                                    SR0000657156              Atlantic Recording Corporation
   2248    Skillet                   Yours to Hold                                      SR0000394689              Atlantic Recording Corporation
                                     All I Want                                         SR0000652574 /
   2249 Staind                                                                          SR0000708769              Atlantic Recording Corporation
                                     Believe                                            SR0000652574 /
   2250 Staind                                                                          SR0000708769              Atlantic Recording Corporation
                                     Break Away                                         SR0000652574 /
   2251 Staind                                                                          SR0000708769              Atlantic Recording Corporation
                                     Lost Along the Way                                 SR0000652574 /
   2252 Staind                                                                          SR0000708769              Atlantic Recording Corporation
                                     Nothing Left to Say                                SR0000652574 /
   2253 Staind                                                                          SR0000708769              Atlantic Recording Corporation
                                     Pardon Me                                          SR0000652574 /
   2254 Staind                                                                          SR0000708769              Atlantic Recording Corporation
                                     Raining Again                                      SR0000652574 /
   2255 Staind                                                                          SR0000708769              Atlantic Recording Corporation
                                     Rainy Day Parade                                   SR0000652574 /
   2256 Staind                                                                          SR0000708769              Atlantic Recording Corporation
                                     Save Me                                            SR0000652574 /
   2257 Staind                                                                          SR0000708769              Atlantic Recording Corporation
                                     Tangled up in You                                  SR0000652574 /
   2258 Staind                                                                          SR0000708769              Atlantic Recording Corporation
                                     The Corner                                         SR0000652574 /
   2259 Staind                                                                          SR0000708769              Atlantic Recording Corporation
                                     The Way I Am                                       SR0000652574 /
   2260 Staind                                                                          SR0000708769              Atlantic Recording Corporation




                                                                        Page 32
                        Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 34 of 43


Ex. A.
 No.                      Artist                            Track                         Registration Number                  Plaintiff
                                    This Is It                                        SR0000652574 /
   2261 Staind                                                                        SR0000708769              Atlantic Recording Corporation
                                    Stop Draggin' My Heart Around (with Tom Petty     SR0000027916
   2262   Stevie Nicks              and The Heartbreakers)                                                      Atlantic Recording Corporation
   2263   Tracy Chapman             Change                                            SR0000387713              Atlantic Recording Corporation
   2264   Tracy Chapman             Save Us All                                       SR0000648829              Atlantic Recording Corporation
   2265   Tracy Chapman             Sing for You                                      SR0000648829              Atlantic Recording Corporation
                                    Ass Drop                                          SR0000780218 /
   2266   Wiz Khalifa                                                                 SR0000780234              Atlantic Recording Corporation
   2267   Wiz Khalifa               Bluffin (feat. Berner)                            SR0000715951              Atlantic Recording Corporation
   2268   Wiz Khalifa               Fall Asleep                                       SR0000715951              Atlantic Recording Corporation
   2269   Wiz Khalifa               Got Everything (feat. Courtney Noelle)            SR0000715951              Atlantic Recording Corporation
                                    Hope (feat. Ty Dolla $ign)                        SR0000780218 /
   2270 Wiz Khalifa                                                                   SR0000780234              Atlantic Recording Corporation
                                    House in the Hills (feat. Curren$y)               SR0000780218 /
   2271   Wiz Khalifa                                                                 SR0000780234              Atlantic Recording Corporation
   2272   Wiz Khalifa               Incense                                           SR0000780234              Atlantic Recording Corporation
   2273   Wiz Khalifa               Initiation (feat. Lola Monroe)                    SR0000715951              Atlantic Recording Corporation
   2274   Wiz Khalifa               It's Nothin (feat. 2 Chainz)                      SR0000715951              Atlantic Recording Corporation
                                    KK (feat. Project Pat & Juicy J)                  SR0000780218 /
   2275 Wiz Khalifa                                                                   SR0000780234              Atlantic Recording Corporation
   2276 Wiz Khalifa                 Let It Go (feat. Akon)                            SR0000715951              Atlantic Recording Corporation
   2277 Wiz Khalifa                 Medicated (feat. Chevy Woods & Juicy J)           SR0000715951              Atlantic Recording Corporation
                                    No Gain                                           SR0000780218 /
   2278 Wiz Khalifa                                                                   SR0000780234              Atlantic Recording Corporation
   2279 Wiz Khalifa                 No Limit                                          SR0000715951              Atlantic Recording Corporation
   2280 Wiz Khalifa                 Paperbond                                         SR0000715951              Atlantic Recording Corporation
                                    Promises                                          SR0000780218 /
   2281 Wiz Khalifa                                                                   SR0000780234              Atlantic Recording Corporation
                                    Raw                                               SR0000780218 /
   2282 Wiz Khalifa                                                                   SR0000780234              Atlantic Recording Corporation
   2283 Wiz Khalifa                 Remember You (feat. The Weeknd)                   SR0000715951              Atlantic Recording Corporation
                                    Rise Above (feat. Pharrell, Tuki Carter & Amber   SR0000715951
   2284 Wiz Khalifa                 Rose)                                                                       Atlantic Recording Corporation
                                    So High (feat. Ghost Loft)                        SR0000780218 /
   2285 Wiz Khalifa                                                                   SR0000780234              Atlantic Recording Corporation
                                    Stayin out All Night                              SR0000780218 /
   2286 Wiz Khalifa                                                                   SR0000780234              Atlantic Recording Corporation
                                    Still Down (feat. Chevy Woods & Ty Dolla $ign)    SR0000780218 /
   2287 Wiz Khalifa                                                                   SR0000780234              Atlantic Recording Corporation
   2288 Wiz Khalifa                 The Bluff (feat. Cam'Ron)                         SR0000715951              Atlantic Recording Corporation
   2289 Wiz Khalifa                 The Plan (feat. Juicy J)                          SR0000715951              Atlantic Recording Corporation
                                    The Sleaze                                        SR0000780218 /
   2290 Wiz Khalifa                                                                   SR0000780234              Atlantic Recording Corporation
   2291 Wiz Khalifa                 Time                                              SR0000715951              Atlantic Recording Corporation
                                    True Colors (feat. Nicki Minaj)                   SR0000780218 /
   2292 Wiz Khalifa                                                                   SR0000780234              Atlantic Recording Corporation
   2293 Wiz Khalifa                 Up in It                                          SR0000715951              Atlantic Recording Corporation
                                    We Dem Boyz                                       SR0000780218 /
   2294 Wiz Khalifa                                                                   SR0000780234              Atlantic Recording Corporation
   2295 Wiz Khalifa                 Work Hard, Play Hard                              SR0000715951              Atlantic Recording Corporation
                                    You and Your Friends (feat. Snoop Dogg & Ty Dolla SR0000780218 /
   2296   Wiz Khalifa               $ign)                                             SR0000780234              Atlantic Recording Corporation
   2297   Staind                    Blow Away                                         SR0000332424              Elektra Entertainment Group Inc.
   2298   Staind                    Can't Believe                                     SR0000297677              Elektra Entertainment Group Inc.
   2299   Staind                    Change                                            SR0000297677              Elektra Entertainment Group Inc.
   2300   Staind                    Could It Be                                       SR0000332424              Elektra Entertainment Group Inc.
   2301   Staind                    Epiphany                                          SR0000297677              Elektra Entertainment Group Inc.
   2302   Staind                    Fade                                              SR0000297677              Elektra Entertainment Group Inc.
   2303   Staind                    Falling Down                                      SR0000332424              Elektra Entertainment Group Inc.
   2304   Staind                    Fill Me Up                                        SR0000332424              Elektra Entertainment Group Inc.
   2305   Staind                    For You                                           SR0000297677              Elektra Entertainment Group Inc.
   2306   Staind                    Fray                                              SR0000332424              Elektra Entertainment Group Inc.
   2307   Staind                    How About You                                     SR0000332424              Elektra Entertainment Group Inc.
   2308   Staind                    It's Been Awhile                                  SR0000297677              Elektra Entertainment Group Inc.
   2309   Staind                    Layne                                             SR0000332424              Elektra Entertainment Group Inc.
   2310   Staind                    Open Your Eyes                                    SR0000297677              Elektra Entertainment Group Inc.
   2311   Staind                    Outside                                           SR0000297677              Elektra Entertainment Group Inc.
   2312   Staind                    Pressure                                          SR0000297677              Elektra Entertainment Group Inc.
   2313   Staind                    Price to Play                                     SR0000332424              Elektra Entertainment Group Inc.
   2314   Staind                    Reality                                           SR0000332424              Elektra Entertainment Group Inc.
   2315   Staind                    So Far Away                                       SR0000332424              Elektra Entertainment Group Inc.
   2316   Staind                    Suffer                                            SR0000297677              Elektra Entertainment Group Inc.




                                                                          Page 33
                      Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 35 of 43


Ex. A.
 No.                       Artist                          Track                    Registration Number                    Plaintiff
    2317   Staind                   Take It                                    SR0000297677               Elektra Entertainment Group Inc.
    2318   Staind                   Tonight                                    SR0000332424               Elektra Entertainment Group Inc.
    2319   Staind                   Warm Safe Place                            SR0000297677               Elektra Entertainment Group Inc.
    2320   Staind                   Waste                                      SR0000297677               Elektra Entertainment Group Inc.
    2321   Staind                   Yesterday                                  SR0000332424               Elektra Entertainment Group Inc.
    2322   Staind                   Zoe Jane                                   SR0000332424               Elektra Entertainment Group Inc.
    2323   Tracy Chapman            All That You Have Is Your Soul             SR0000110722               Elektra Entertainment Group Inc.
    2324   Tracy Chapman            Baby Can I Hold You                        SR0000092491               Elektra Entertainment Group Inc.
    2325   Tracy Chapman            Bang Bang Bang                             SR0000145716               Elektra Entertainment Group Inc.
    2326   Tracy Chapman            Crossroads                                 SR0000119283               Elektra Entertainment Group Inc.
    2327   Tracy Chapman            Fast Car                                   SR0000090386               Elektra Entertainment Group Inc.
    2328   Tracy Chapman            Give Me One Reason                         SR0000188489               Elektra Entertainment Group Inc.
    2329   Tracy Chapman            Open Arms                                  SR0000145716               Elektra Entertainment Group Inc.
    2330   Tracy Chapman            Smoke and Ashes                            SR0000188489               Elektra Entertainment Group Inc.
    2331   Tracy Chapman            Speak the Word                             SR0000278226               Elektra Entertainment Group Inc.
    2332   Tracy Chapman            Subcity                                    SR0000110722               Elektra Entertainment Group Inc.
    2333   Tracy Chapman            Talkin' Bout a Revolution                  SR0000092491               Elektra Entertainment Group Inc.
    2334   Tracy Chapman            Telling Stories                            SR0000278226               Elektra Entertainment Group Inc.
    2335   Tracy Chapman            The Promise                                SR0000188489               Elektra Entertainment Group Inc.
                                    A Little More                              SR0000343182 /
   2336 Skillet                                                                SR0000372115               Lava Records LLC
                                    Collide                                    SR0000343182 /
   2337 Skillet                                                                SR0000372115               Lava Records LLC
                                    Cycle Down                                 SR0000343182 /
   2338 Skillet                                                                SR0000372115               Lava Records LLC
                                    Energy                                     SR0000343182 /
   2339 Skillet                                                                SR0000372115               Lava Records LLC
                                    Fingernails                                SR0000343182 /
   2340 Skillet                                                                SR0000372115               Lava Records LLC
                                    Forsaken                                   SR0000343182 /
   2341 Skillet                                                                SR0000372115               Lava Records LLC
                                    Imperfection                               SR0000343182 /
   2342 Skillet                                                                SR0000372115               Lava Records LLC
                                    My Obsession                               SR0000343182 /
   2343 Skillet                                                                SR0000372115               Lava Records LLC
   2344 Skillet                     Open Wounds                                SR0000372115               Lava Records LLC
                                    Under My Skin                              SR0000343182 /
   2345    Skillet                                                             SR0000372115               Lava Records LLC
   2346    Fleetwood Mac            As Long As You Follow                      SR0000099323               Rhino Entertainment LLC
   2347    Fleetwood Mac            Big Love                                   SR0000080675               Rhino Entertainment LLC
   2348    Fleetwood Mac            Don't Stop                                 N39857                     Rhino Entertainment LLC
   2349    Fleetwood Mac            Dreams                                     N39857                     Rhino Entertainment LLC
   2350    Fleetwood Mac            Everywhere                                 SR0000080985               Rhino Entertainment LLC
   2351    Fleetwood Mac            Family Man                                 SR0000080985               Rhino Entertainment LLC
   2352    Fleetwood Mac            Go Insane (Live 1997)                      SR0000362901               Rhino Entertainment LLC
   2353    Fleetwood Mac            Gold Dust Woman                            N39857                     Rhino Entertainment LLC
   2354    Fleetwood Mac            Gypsy                                      SR0000036910               Rhino Entertainment LLC
   2355    Fleetwood Mac            Hold Me                                    SR0000036102               Rhino Entertainment LLC
   2356    Fleetwood Mac            I'm so Afraid                              N25633                     Rhino Entertainment LLC
   2357    Fleetwood Mac            Landslide                                  N25633                     Rhino Entertainment LLC
   2358    Fleetwood Mac            Little Lies                                SR0000080985               Rhino Entertainment LLC
   2359    Fleetwood Mac            Never Going Back Again                     N39857                     Rhino Entertainment LLC
   2360    Fleetwood Mac            No Questions Asked                         SR0000099323               Rhino Entertainment LLC
   2361    Fleetwood Mac            Oh Daddy                                   N39857                     Rhino Entertainment LLC
   2362    Fleetwood Mac            Over My Head                               N25633                     Rhino Entertainment LLC
   2363    Fleetwood Mac            Paper Doll                                 SR0000178337               Rhino Entertainment LLC
   2364    Fleetwood Mac            Rhiannon                                   N25633                     Rhino Entertainment LLC
   2365    Fleetwood Mac            Sara                                       SR0000012873               Rhino Entertainment LLC
   2366    Fleetwood Mac            Say You Love Me                            N25633                     Rhino Entertainment LLC
   2367    Fleetwood Mac            Second Hand News                           N39857                     Rhino Entertainment LLC
   2368    Fleetwood Mac            Silver Springs                             SR0000024154               Rhino Entertainment LLC
   2369    Fleetwood Mac            Skies the Limit                            SR0000115742               Rhino Entertainment LLC
   2370    Fleetwood Mac            Songbird                                   N39857                     Rhino Entertainment LLC
   2371    Fleetwood Mac            Storms                                     SR0000012873               Rhino Entertainment LLC
   2372    Fleetwood Mac            The Chain                                  N39857                     Rhino Entertainment LLC
   2373    Fleetwood Mac            Tusk                                       SR0000012408               Rhino Entertainment LLC
   2374    Fleetwood Mac            What Makes You Think You're the One        SR0000012873               Rhino Entertainment LLC
   2375    Fleetwood Mac            You Make Loving Fun                        N39857                     Rhino Entertainment LLC
   2376    Led Zeppelin             Black Dog                                  Pre-1972 Sound Recording   Rhino Entertainment LLC
   2377    Led Zeppelin             Boogie with Stu                            N21799                     Rhino Entertainment LLC
   2378    Led Zeppelin             Bring It on Home                           Pre-1972 Sound Recording   Rhino Entertainment LLC
   2379    Led Zeppelin             Bron-Y-Aur Stomp                           Pre-1972 Sound Recording   Rhino Entertainment LLC
   2380    Led Zeppelin             Custard Pie                                N21799                     Rhino Entertainment LLC




                                                                     Page 34
                          Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 36 of 43


Ex. A.
 No.                       Artist                             Track                   Registration Number                  Plaintiff
    2381   Led Zeppelin               D'yer Mak'er                               N5660                      Rhino Entertainment LLC
    2382   Led Zeppelin               Dancing Days                               N5660                      Rhino Entertainment LLC
    2383   Led Zeppelin               Down by the Seaside                        N21799                     Rhino Entertainment LLC
    2384   Led Zeppelin               Friends                                    Pre-1972 Sound Recording   Rhino Entertainment LLC
    2385   Led Zeppelin               Going to California                        Pre-1972 Sound Recording   Rhino Entertainment LLC
    2386   Led Zeppelin               Hats off To (Roy) Harper                   Pre-1972 Sound Recording   Rhino Entertainment LLC
    2387   Led Zeppelin               Immigrant Song                             Pre-1972 Sound Recording   Rhino Entertainment LLC
    2388   Led Zeppelin               Kashmir                                    N21799                     Rhino Entertainment LLC
    2389   Led Zeppelin               Living Loving Maid (She's Just A Woman)    Pre-1972 Sound Recording   Rhino Entertainment LLC
    2390   Led Zeppelin               Night Flight                               N21799                     Rhino Entertainment LLC
    2391   Led Zeppelin               Out on the Tiles                           Pre-1972 Sound Recording   Rhino Entertainment LLC
    2392   Led Zeppelin               Over the Hills and Far Away                N5660                      Rhino Entertainment LLC
    2393   Led Zeppelin               Since I've Been Loving You                 Pre-1972 Sound Recording   Rhino Entertainment LLC
    2394   Led Zeppelin               Tangerine                                  Pre-1972 Sound Recording   Rhino Entertainment LLC
    2395   Led Zeppelin               That's the Way                             Pre-1972 Sound Recording   Rhino Entertainment LLC
    2396   Led Zeppelin               The Crunge                                 N5660                      Rhino Entertainment LLC
    2397   Led Zeppelin               The Lemon Song                             Pre-1972 Sound Recording   Rhino Entertainment LLC
    2398   Led Zeppelin               The Rain Song                              N5660                      Rhino Entertainment LLC
    2399   Led Zeppelin               The Rover                                  N21799                     Rhino Entertainment LLC
    2400   Led Zeppelin               The Song Remains the Same                  N5660                      Rhino Entertainment LLC
    2401   Led Zeppelin               Trampled Under Foot                        N21799                     Rhino Entertainment LLC
    2402   Led Zeppelin               What Is and What Should Never Be           Pre-1972 Sound Recording   Rhino Entertainment LLC
    2403   Led Zeppelin               When The Levee Breaks                      Pre-1972 Sound Recording   Rhino Entertainment LLC
    2404   Led Zeppelin               Whole Lotta Love                           Pre-1972 Sound Recording   Rhino Entertainment LLC
    2405   Madonna                    Into the Groove                            SR0000062651               Rhino Entertainment LLC
    2406   Madonna                    Like a Virgin                              SR0000058389               Rhino Entertainment LLC
    2407   Madonna                    Love Don't Live Here Anymore               SR0000059442               Rhino Entertainment LLC
    2408   Madonna                    Material Girl                              SR0000059442               Rhino Entertainment LLC
    2409   Madonna                    Shoo-Bee-Doo                               SR0000059442               Rhino Entertainment LLC
    2410   Madonna                    Stay                                       SR0000058389               Rhino Entertainment LLC
    2411   The Cars                   Bye Bye Love                               SR0000004128               Rhino Entertainment LLC
    2412   The Cars                   Dangerous Type                             SR0000010621               Rhino Entertainment LLC
    2413   The Cars                   Drive                                      SR0000052759               Rhino Entertainment LLC
    2414   The Cars                   Good Times Roll                            SR0000004128               Rhino Entertainment LLC
    2415   The Cars                   Heartbeat City                             SR0000053584               Rhino Entertainment LLC
    2416   The Cars                   Hello Again                                SR0000052759               Rhino Entertainment LLC
    2417   The Cars                   I'm Not the One                            SR0000032055               Rhino Entertainment LLC
    2418   The Cars                   It's All I Can Do                          SR0000010621               Rhino Entertainment LLC
    2419   The Cars                   Let's Go                                   SR0000010639               Rhino Entertainment LLC
    2420   The Cars                   Magic                                      SR0000052759               Rhino Entertainment LLC
    2421   The Cars                   Moving in Stereo                           SR0000004128               Rhino Entertainment LLC
    2422   The Cars                   My Best Friend's Girl                      SR0000004128               Rhino Entertainment LLC
    2423   The Cars                   Shake It Up                                SR0000032055               Rhino Entertainment LLC
    2424   The Cars                   Since You're Gone                          SR0000032055               Rhino Entertainment LLC
    2425   The Cars                   Tonight She Comes                          SR0000066519               Rhino Entertainment LLC
    2426   The Cars                   Touch and Go                               SR0000020897               Rhino Entertainment LLC
    2427   The Cars                   Why Can't I Have You                       SR0000052759               Rhino Entertainment LLC
    2428   The Cars                   You Are the Girl                           SR0000083709               Rhino Entertainment LLC
    2429   The Cars                   You Might Think                            SR0000053584               Rhino Entertainment LLC
    2430   The Cars                   You're All I've Got Tonight                SR0000004128               Rhino Entertainment LLC
    2431   The Cure                   10:15 Saturday Night                       SR0000072309               Rhino Entertainment LLC
    2432   The Cure                   A Letter to Elise                          SR0000148543               Rhino Entertainment LLC
    2433   The Cure                   A Night like This                          SR0000065872               Rhino Entertainment LLC
    2434   The Cure                   A Thousand Hours                           SR0000082714               Rhino Entertainment LLC
    2435   The Cure                   Boys Don't Cry                             SR0000075783               Rhino Entertainment LLC
    2436   The Cure                   Catch                                      SR0000082714               Rhino Entertainment LLC
    2437   The Cure                   Close to Me                                SR0000065872               Rhino Entertainment LLC
    2438   The Cure                   Doing the Unstuck                          SR0000148543               Rhino Entertainment LLC
    2439   The Cure                   Fascination Street                         SR0000104305               Rhino Entertainment LLC
    2440   The Cure                   High                                       SR0000148543               Rhino Entertainment LLC
    2441   The Cure                   Hot Hot Hot!!!                             SR0000082714               Rhino Entertainment LLC
    2442   The Cure                   How Beautiful You Are                      SR0000082714               Rhino Entertainment LLC
    2443   The Cure                   In Between Days                            SR0000065872               Rhino Entertainment LLC
    2444   The Cure                   Jumping Someone Else's Train               SR0000072371               Rhino Entertainment LLC
    2445   The Cure                   Just like Heaven                           SR0000082714               Rhino Entertainment LLC
    2446   The Cure                   Kyoto Song                                 SR0000065872               Rhino Entertainment LLC
    2447   The Cure                   Lovesong                                   SR0000104305               Rhino Entertainment LLC
    2448   The Cure                   Lullaby                                    SR0000104305               Rhino Entertainment LLC
    2449   The Cure                   Maybe Someday                              SR0000267229               Rhino Entertainment LLC
    2450   The Cure                   Mint Car                                   SR0000225699               Rhino Entertainment LLC
    2451   The Cure                   Never Enough                               SR0000124688               Rhino Entertainment LLC
    2452   The Cure                   Out of This World                          SR0000267229               Rhino Entertainment LLC
    2453   The Cure                   Push                                       SR0000065872               Rhino Entertainment LLC




                                                                       Page 35
                       Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 37 of 43


Ex. A.
 No.                       Artist                            Track                       Registration Number                  Plaintiff
    2454   The Cure                 The Caterpillar                                 SR0000054339               Rhino Entertainment LLC
    2455   The Cure                 The Lovecats                                    SR0000072371               Rhino Entertainment LLC
    2456   The Cure                 Why Can't I Be You?                             SR0000083403               Rhino Entertainment LLC
    2457   The Cure                 Wrong Number                                    SR0000252367               Rhino Entertainment LLC
    2458   The Doobie Brothers      8th Avenue Shuffle                              N31476                     Rhino Entertainment LLC
    2459   The Doobie Brothers      Another Park, Another Sunday                    N13680                     Rhino Entertainment LLC
    2460   The Doobie Brothers      Beehive State                                   Pre-1972 Sound Recording   Rhino Entertainment LLC
    2461   The Doobie Brothers      Black Water                                     N13680                     Rhino Entertainment LLC
    2462   The Doobie Brothers      Busted Down Around O'Connelly Corners           N6291                      Rhino Entertainment LLC
    2463   The Doobie Brothers      Carry Me Away                                   N31476                     Rhino Entertainment LLC
    2464   The Doobie Brothers      Chicago                                         Pre-1972 Sound Recording   Rhino Entertainment LLC
    2465   The Doobie Brothers      China Grove                                     N6291                      Rhino Entertainment LLC
    2466   The Doobie Brothers      Chinatown                                       N44993                     Rhino Entertainment LLC
    2467   The Doobie Brothers      Clear as the Driven Snow                        N6291                      Rhino Entertainment LLC
    2468   The Doobie Brothers      Closer Every Day                                Pre-1972 Sound Recording   Rhino Entertainment LLC
    2469   The Doobie Brothers      Cotton Mouth                                    N4872                      Rhino Entertainment LLC
    2470   The Doobie Brothers      Dark Eyed Cajun Woman                           N6291                      Rhino Entertainment LLC
    2471   The Doobie Brothers      Daughters of the Sea                            N13680                     Rhino Entertainment LLC
    2472   The Doobie Brothers      Dedicate This Heart                             SR0000022002               Rhino Entertainment LLC
    2473   The Doobie Brothers      Dependin' on You                                SR0000005958               Rhino Entertainment LLC
    2474   The Doobie Brothers      Disciple                                        N4872                      Rhino Entertainment LLC
    2475   The Doobie Brothers      Don't Start Me To Talkin'                       N4872                      Rhino Entertainment LLC
    2476   The Doobie Brothers      Don't Stop to Watch the Wheels                  SR0000005958               Rhino Entertainment LLC
    2477   The Doobie Brothers      Down in the Track                               N13680                     Rhino Entertainment LLC
    2478   The Doobie Brothers      Echoes of Love                                  N44993                     Rhino Entertainment LLC
    2479   The Doobie Brothers      Evil Woman                                      N6291                      Rhino Entertainment LLC
    2480   The Doobie Brothers      Eyes of Silver                                  N13680                     Rhino Entertainment LLC
    2481   The Doobie Brothers      Feelin' Down Farther                            Pre-1972 Sound Recording   Rhino Entertainment LLC
    2482   The Doobie Brothers      Flying Cloud                                    N13680                     Rhino Entertainment LLC
    2483   The Doobie Brothers      For Someone Special                             N31476                     Rhino Entertainment LLC
    2484   The Doobie Brothers      Greenwood Creek                                 Pre-1972 Sound Recording   Rhino Entertainment LLC
    2485   The Doobie Brothers      Growin' a Little Each Day                       Pre-1972 Sound Recording   Rhino Entertainment LLC
    2486   The Doobie Brothers      Here to Love You                                SR0000005958               Rhino Entertainment LLC
    2487   The Doobie Brothers      How Do the Fools Survive?                       SR0000005958               Rhino Entertainment LLC
    2488   The Doobie Brothers      I Been Workin' on You                           N24832                     Rhino Entertainment LLC
    2489   The Doobie Brothers      I Cheat the Hangman                             N24832                     Rhino Entertainment LLC
    2490   The Doobie Brothers      It Keeps You Runnin'                            N31476                     Rhino Entertainment LLC
    2491   The Doobie Brothers      It Won't Be Right                               Pre-1972 Sound Recording   Rhino Entertainment LLC
    2492   The Doobie Brothers      Jesus Is Just Alright                           N4872                      Rhino Entertainment LLC
    2493   The Doobie Brothers      Just in Time                                    SR0000022002               Rhino Entertainment LLC
    2494   The Doobie Brothers      Keep This Train A-Rollin'                       SR0000022002               Rhino Entertainment LLC
    2495   The Doobie Brothers      Little Darling (I Need You)                     N43764                     Rhino Entertainment LLC
    2496   The Doobie Brothers      Livin' on the Fault Line                        N44993                     Rhino Entertainment LLC
    2497   The Doobie Brothers      Long Train Runnin'                              N6291                      Rhino Entertainment LLC
    2498   The Doobie Brothers      Losin' End                                      N31476                     Rhino Entertainment LLC
    2499   The Doobie Brothers      Mamaloi                                         N4872                      Rhino Entertainment LLC
    2500   The Doobie Brothers      Minute by Minute                                SR0000005958               Rhino Entertainment LLC
    2501   The Doobie Brothers      Natural Thing                                   N6291                      Rhino Entertainment LLC
    2502   The Doobie Brothers      Neal's Fandango                                 N24832                     Rhino Entertainment LLC
    2503   The Doobie Brothers      No Stoppin' Us Now                              SR0000022002               Rhino Entertainment LLC
    2504   The Doobie Brothers      Nothin' but a Heartache                         N44993                     Rhino Entertainment LLC
    2505   The Doobie Brothers      One by One                                      SR0000022002               Rhino Entertainment LLC
    2506   The Doobie Brothers      One Step Closer                                 SR0000022002               Rhino Entertainment LLC
    2507   The Doobie Brothers      Open Your Eyes                                  SR0000005958               Rhino Entertainment LLC
    2508   The Doobie Brothers      Precis                                          N24832                     Rhino Entertainment LLC
    2509   The Doobie Brothers      Pursuit on 53rd St.                             N13680                     Rhino Entertainment LLC
    2510   The Doobie Brothers      Rainy Day Crossroad Blues                       N24832                     Rhino Entertainment LLC
    2511   The Doobie Brothers      Real Love                                       SR0000021213               Rhino Entertainment LLC
    2512   The Doobie Brothers      Rio                                             N31476                     Rhino Entertainment LLC
    2513   The Doobie Brothers      Road Angel                                      N13680                     Rhino Entertainment LLC
    2514   The Doobie Brothers      Rockin' Down the Highway                        N4872                      Rhino Entertainment LLC
    2515   The Doobie Brothers      Slack Key Soquel Rag                            N24539                     Rhino Entertainment LLC
    2516   The Doobie Brothers      Snake Man                                       N4872                      Rhino Entertainment LLC
    2517   The Doobie Brothers      Song to See You Through                         N13680                     Rhino Entertainment LLC
    2518   The Doobie Brothers      South Bay Strut (Instrumental)                  SR0000022002               Rhino Entertainment LLC
    2519   The Doobie Brothers      South City Midnight Lady                        N6291                      Rhino Entertainment LLC
    2520   The Doobie Brothers      Spirit                                          N13680                     Rhino Entertainment LLC
    2521   The Doobie Brothers      Steamer Lane Breakdown                          SR0000005958               Rhino Entertainment LLC
    2522   The Doobie Brothers      Sweet Feelin'                                   SR0000005958               Rhino Entertainment LLC
    2523   The Doobie Brothers      Sweet Maxine                                    N24832                     Rhino Entertainment LLC
    2524   The Doobie Brothers      Take Me in Your Arms (Rock Me a Little While)   N24539                     Rhino Entertainment LLC
    2525   The Doobie Brothers      Takin' It to the Streets                        N31476                     Rhino Entertainment LLC




                                                                      Page 36
                      Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 38 of 43


Ex. A.
 No.                      Artist                            Track                         Registration Number                   Plaintiff
                                   Tell Me What You Want (And I'll Give You What      N13680
   2526   The Doobie Brothers      You Need)                                                                     Rhino Entertainment LLC
   2527   The Doobie Brothers      Texas Lullaby                                      N24832                     Rhino Entertainment LLC
   2528   The Doobie Brothers      Thank You Love                                     SR0000021213               Rhino Entertainment LLC
   2529   The Doobie Brothers      The Captain and Me                                 N6291                      Rhino Entertainment LLC
   2530   The Doobie Brothers      The Master                                         Pre-1972 Sound Recording   Rhino Entertainment LLC
   2531   The Doobie Brothers      There's a Light                                    N44993                     Rhino Entertainment LLC
   2532   The Doobie Brothers      Toulouse Street                                    N4872                      Rhino Entertainment LLC
   2533   The Doobie Brothers      Travelin' Man                                      Pre-1972 Sound Recording   Rhino Entertainment LLC
   2534   The Doobie Brothers      Turn It Loose                                      N31476                     Rhino Entertainment LLC
   2535   The Doobie Brothers      Ukiah                                              N6291                      Rhino Entertainment LLC
   2536   The Doobie Brothers      What a Fool Believes                               SR0000005958               Rhino Entertainment LLC
   2537   The Doobie Brothers      Wheels of Fortune                                  N31476                     Rhino Entertainment LLC
   2538   The Doobie Brothers      White Sun                                          N4872                      Rhino Entertainment LLC
   2539   The Doobie Brothers      Without You                                        N6291                      Rhino Entertainment LLC
   2540   The Doobie Brothers      You Belong to Me                                   N44993                     Rhino Entertainment LLC
   2541   The Doobie Brothers      You Just Can't Stop It                             N13680                     Rhino Entertainment LLC
   2542   The Doobie Brothers      You Never Change                                   SR0000005958               Rhino Entertainment LLC
   2543   The Doobie Brothers      You're Made That Way                               N44993                     Rhino Entertainment LLC
   2544   Korn                     Are You Ready to Live?                             SR0000690224               Warner Music Inc.
   2545   Korn                     Bleeding Out (feat. Feed Me)                       SR0000690218               Warner Music Inc.
   2546   Korn                     Burn The Obedient (feat. Noisia)                   SR0000690218               Warner Music Inc.
   2547   Korn                     Chaos Lives In Everything (feat. Skrillex)         SR0000690218               Warner Music Inc.
   2548   Korn                     Fear Is a Place to Live                            SR0000690224               Warner Music Inc.
   2549   Korn                     Get Up! (feat. Skrillex)                           SR0000690218               Warner Music Inc.
   2550   Korn                     Holding All These Lies                             SR0000690224               Warner Music Inc.
   2551   Korn                     Illuminati (feat. Excision and Downlink)           SR0000690218               Warner Music Inc.
   2552   Korn                     Kill Mercy Within (feat. Noisia)                   SR0000690218               Warner Music Inc.
   2553   Korn                     Lead the Parade                                    SR0000690224               Warner Music Inc.
   2554   Korn                     Let the Guilt Go                                   SR0000690224               Warner Music Inc.
   2555   Korn                     Let's Go (feat. Noisia)                            SR0000690218               Warner Music Inc.
   2556   Korn                     Move On                                            SR0000690224               Warner Music Inc.
   2557   Korn                     My Wall (feat. Excision)                           SR0000690218               Warner Music Inc.
                                   Narcissistic Cannibal (feat. Skrillex & Kill the   SR0000690218               Warner Music Inc.
   2558   Korn                     Noise)
   2559   Korn                     Never Around                                       SR0000690224               Warner Music Inc.
   2560   Korn                     Oildale (Leave Me Alone)                           SR0000690224               Warner Music Inc.
   2561   Korn                     Pop a Pill                                         SR0000690224               Warner Music Inc.
   2562   Korn                     Sanctuary (feat. Downlink)                         SR0000690218               Warner Music Inc.
   2563   Korn                     The Past                                           SR0000690224               Warner Music Inc.
   2564   Korn                     Uber-time                                          SR0000690224               Warner Music Inc.
   2565   Korn                     Way Too Far (feat. 12th Planet & Flinch)           SR0000690218               Warner Music Inc.
                                   Ashes to Ashes                                     SR0000021894               Warner Music International Services
   2566 David Bowie                                                                                              Limited
                                   Boys Keep Swinging                                 SR0000013370               Warner Music International Services
   2567 David Bowie                                                                                              Limited
                                   China Girl                                         SR0000043192 /             Warner Music International Services
   2568 David Bowie                                                                   SR0000047053               Limited
                                   Diamond Dogs                                       N15958 / RE0000918762      Warner Music International Services
   2569 David Bowie                                                                                              Limited
                                   Drive In Saturday                                  N6581 / RE0000918856       Warner Music International Services
   2570 David Bowie                                                                                              Limited
                                   Fame                                               N22804 / SR0000032244      Warner Music International Services
   2571 David Bowie                                                                                              Limited
                                   Fashion                                            SR0000021894               Warner Music International Services
   2572 David Bowie                                                                                              Limited
                                   Golden Years                                       N30863                     Warner Music International Services
   2573 David Bowie                                                                                              Limited
                                   I'm Afraid of Americans                            SR0000234405               Warner Music International Services
   2574 David Bowie                                                                                              Limited
                                   John, I'm Only Dancing                             N32697 / RE0000919011      Warner Music International Services
   2575 David Bowie                                                                                              Limited
                                   Jump They Say                                      SR0000178640               Warner Music International Services
   2576 David Bowie                                                                                              Limited
                                   Let's Dance                                        SR0000043560               Warner Music International Services
   2577 David Bowie                                                                                              Limited
                                   Little Wonder                                      SR0000234405               Warner Music International Services
   2578 David Bowie                                                                                              Limited
                                   Modern Love                                        SR0000043192 /             Warner Music International Services
   2579 David Bowie                                                                   SR0000047053               Limited
                                   Moonage Daydream                                   N1548 / RE0000919238       Warner Music International Services
   2580 David Bowie                                                                                              Limited




                                                                      Page 37
                      Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 39 of 43


Ex. A.
 No.                    Artist                                       Track                      Registration Number                 Plaintiff
                                              Rebel Rebel                                   N15958 / RE0000918762    Warner Music International Services
   2581 David Bowie                                                                                                  Limited
                                              Scary Monsters (And Super Creeps)             SR0000021894             Warner Music International Services
   2582 David Bowie                                                                                                  Limited
                                              Sorrow                                        N14159                   Warner Music International Services
   2583 David Bowie                                                                                                  Limited
                                              Sound and Vision                              N39945                   Warner Music International Services
   2584 David Bowie                                                                                                  Limited
                                              Space Oddity                                  SR0000028765             Warner Music International Services
   2585 David Bowie                                                                                                  Limited
                                              Starman                                       N1548 / RE0000919238     Warner Music International Services
   2586 David Bowie                                                                                                  Limited
                                              Suffragette City                              N1548 / RE0000919238     Warner Music International Services
   2587 David Bowie                                                                                                  Limited
                                              The Jean Genie                                N6581 / RE0000918856     Warner Music International Services
   2588 David Bowie                                                                                                  Limited
                                              Thursday's Child                              SR0000282506/SR000035411 Warner Music International Services
   2589 David Bowie                                                                         8                        Limited
                                              TVC15                                         N30863                   Warner Music International Services
   2590 David Bowie                                                                                                  Limited
                                              Wild Is The Wind                              N30863                   Warner Music International Services
   2591 David Bowie                                                                                                  Limited
                                              Young Americans                               N22804 / SR0000032244    Warner Music International Services
   2592 David Bowie                                                                                                  Limited
                                              Ziggy Stardust                                N1548 / RE0000919238     Warner Music International Services
   2593 David Bowie                                                                                                  Limited
                                              This Is Not America                           SR0000093964             Warner Music International Services
   2594 David Bowie & The Pat Metheny Group                                                                          Limited
                                              Bad Together                                  SR0000825753             Warner Music International Services
   2595 Dua Lipa                                                                                                     Limited
                                              Be the One                                    SR0000818786             Warner Music International Services
   2596 Dua Lipa                                                                                                     Limited
                                              Begging                                       SR0000825753             Warner Music International Services
   2597 Dua Lipa                                                                                                     Limited
                                              Blow Your Mind (Mwah)                         SR0000818788             Warner Music International Services
   2598 Dua Lipa                                                                                                     Limited
                                              Dreams                                        SR0000825753             Warner Music International Services
   2599 Dua Lipa                                                                                                     Limited
                                              Garden                                        SR0000825753             Warner Music International Services
   2600 Dua Lipa                                                                                                     Limited
                                              Genesis                                       SR0000825753             Warner Music International Services
   2601 Dua Lipa                                                                                                     Limited
                                              Homesick                                      SR0000825753             Warner Music International Services
   2602 Dua Lipa                                                                                                     Limited
                                              Hotter Than Hell                              SR0000818790             Warner Music International Services
   2603 Dua Lipa                                                                                                     Limited
                                              IDGAF                                         SR0000825753             Warner Music International Services
   2604 Dua Lipa                                                                                                     Limited
                                              Last Dance                                    SR0000818814             Warner Music International Services
   2605 Dua Lipa                                                                                                     Limited
                                              Lost In Your Light (feat. Miguel)             SR0000818789             Warner Music International Services
   2606 Dua Lipa                                                                                                     Limited
                                              New Love                                      SR0000818791             Warner Music International Services
   2607 Dua Lipa                                                                                                     Limited
                                              New Rules                                     SR0000825753             Warner Music International Services
   2608 Dua Lipa                                                                                                     Limited
                                              No Goodbyes                                   SR0000825753             Warner Music International Services
   2609 Dua Lipa                                                                                                     Limited
                                              Room for 2                                    SR0000818817             Warner Music International Services
   2610 Dua Lipa                                                                                                     Limited
                                              Thinking 'Bout You                            SR0000818818             Warner Music International Services
   2611 Dua Lipa                                                                                                     Limited
                                              Always Hate Me                                SR0000755239 /           Warner Music International Services
   2612 James Blunt                                                                         SR0000763797             Limited
                                              Bones                                         SR0000755239 /           Warner Music International Services
   2613 James Blunt                                                                         SR0000763797             Limited
                                              Bonfire Heart                                 SR0000755239 /           Warner Music International Services
   2614 James Blunt                                                                         SR0000763797             Limited
                                              Face the Sun                                  SR0000755239 /           Warner Music International Services
   2615 James Blunt                                                                         SR0000763797             Limited
                                              Heart to Heart                                SR0000755239 /           Warner Music International Services
   2616 James Blunt                                                                         SR0000763797             Limited




                                                                                  Page 38
                        Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 40 of 43


Ex. A.
 No.                     Artist                          Track                          Registration Number                  Plaintiff
                                    Hollywood                                       SR0000757932              Warner Music International Services
   2617 James Blunt                                                                                           Limited
                                    Kiss This Love Goodbye                          SR0000757932              Warner Music International Services
   2618 James Blunt                                                                                           Limited
                                    Miss America                                    SR0000755239 /            Warner Music International Services
   2619 James Blunt                                                                 SR0000763797              Limited
                                    Postcards                                       SR0000755239 /            Warner Music International Services
   2620 James Blunt                                                                 SR0000763797              Limited
                                    Satellites                                      SR0000755239 /            Warner Music International Services
   2621 James Blunt                                                                 SR0000763797              Limited
                                    Sun on Sunday                                   SR0000755239 /            Warner Music International Services
   2622 James Blunt                                                                 SR0000763797              Limited
                                    Telephone                                       SR0000757932              Warner Music International Services
   2623 James Blunt                                                                                           Limited
                                    The Only One                                    SR0000755239 /            Warner Music International Services
   2624   James Blunt                                                               SR0000763797              Limited
   2625   Green Day                 86                                              SR0000188562              Warner Records Inc.
   2626   Green Day                 ¡Viva La Gloria!                                SR0000762131              Warner Records Inc.
   2627   Green Day                 21 Guns                                         SR0000762131              Warner Records Inc.
   2628   Green Day                 21st Century Breakdown                          SR0000762131              Warner Records Inc.
   2629   Green Day                 8th Avenue Serenade                             SR0000719515              Warner Records Inc.
   2630   Green Day                 99 Revolutions                                  SR0000719515              Warner Records Inc.
   2631   Green Day                 A Little Boy Named Train                        SR0000719515              Warner Records Inc.
   2632   Green Day                 All the Time                                    SR0000244558              Warner Records Inc.
   2633   Green Day                 Amanda                                          SR0000719515              Warner Records Inc.
   2634   Green Day                 American Eulogy: Mass Hysteria / Modern World   SR0000762131              Warner Records Inc.
   2635   Green Day                 American Idiot                                  SR0000362126              Warner Records Inc.
   2636   Green Day                 Amy                                             SR0000719516              Warner Records Inc.
   2637   Green Day                 Angel Blue                                      SR0000714097              Warner Records Inc.
   2638   Green Day                 Are We The Waiting                              SR0000362126              Warner Records Inc.
   2639   Green Day                 Armatage Shanks                                 SR0000188562              Warner Records Inc.
   2640   Green Day                 Ashley                                          SR0000719516              Warner Records Inc.
   2641   Green Day                 Bab's Uvula Who?                                SR0000188562              Warner Records Inc.
   2642   Green Day                 Baby Eyes                                       SR0000719516              Warner Records Inc.
   2643   Green Day                 Bang Bang                                       SR0000801837              Warner Records Inc.
   2644   Green Day                 Basket Case                                     SR0000185457              Warner Records Inc.
   2645   Green Day                 Before the Lobotomy                             SR0000762131              Warner Records Inc.
   2646   Green Day                 Blood, Sex and Booze                            SR0000288352              Warner Records Inc.
   2647   Green Day                 Boulevard of Broken Dreams                      SR0000362126              Warner Records Inc.
   2648   Green Day                 Bouncing off the Wall                           SR0000801837              Warner Records Inc.
   2649   Green Day                 Brain Stew                                      SR0000188562              Warner Records Inc.
   2650   Green Day                 Brat                                            SR0000188562              Warner Records Inc.
   2651   Green Day                 Brutal Love                                     SR0000719515              Warner Records Inc.
   2652   Green Day                 Burnout                                         SR0000185457              Warner Records Inc.
   2653   Green Day                 Carpe Diem                                      SR0000714097              Warner Records Inc.
   2654   Green Day                 Castaway                                        SR0000288352              Warner Records Inc.
   2655   Green Day                 Christian's Inferno                             SR0000762131              Warner Records Inc.
   2656   Green Day                 Chump                                           SR0000185457              Warner Records Inc.
   2657   Green Day                 Church on Sunday                                SR0000288352              Warner Records Inc.
   2658   Green Day                 Coming Clean                                    SR0000185457              Warner Records Inc.
   2659   Green Day                 Deadbeat Holiday                                SR0000288352              Warner Records Inc.
   2660   Green Day                 Dirty Rotten Bastards                           SR0000719515              Warner Records Inc.
   2661   Green Day                 Drama Queen                                     SR0000719515              Warner Records Inc.
   2662   Green Day                 East Jesus Nowhere                              SR0000762131              Warner Records Inc.
   2663   Green Day                 Emenius Sleepus                                 SR0000185457              Warner Records Inc.
   2664   Green Day                 Extraordinary Girl                              SR0000362126              Warner Records Inc.
   2665   Green Day                 F.O.D.                                          SR0000185457              Warner Records Inc.
   2666   Green Day                 Fashion Victim                                  SR0000288352              Warner Records Inc.
   2667   Green Day                 Fell for You                                    SR0000714097              Warner Records Inc.
   2668   Green Day                 Forever Now                                     SR0000801837              Warner Records Inc.
   2669   Green Day                 Fuck Time                                       SR0000719516              Warner Records Inc.
   2670   Green Day                 Geek Stink Breath                               SR0000188562              Warner Records Inc.
   2671   Green Day                 Give Me Novacaine                               SR0000362126              Warner Records Inc.
   2672   Green Day                 Good Riddance (Time of Your Life)               SR0000244558              Warner Records Inc.
   2673   Green Day                 Haushinka                                       SR0000244558              Warner Records Inc.
   2674   Green Day                 Having a Blast                                  SR0000185457              Warner Records Inc.
   2675   Green Day                 Hitchin' a Ride                                 SR0000244558              Warner Records Inc.
   2676   Green Day                 Hold On                                         SR0000288352              Warner Records Inc.
   2677   Green Day                 Holiday                                         SR0000362126              Warner Records Inc.
   2678   Green Day                 Homecoming                                      SR0000362126              Warner Records Inc.
   2679   Green Day                 Horseshoes and Handgrenades                     SR0000762131              Warner Records Inc.
   2680   Green Day                 In the End                                      SR0000185457              Warner Records Inc.
   2681   Green Day                 Jackass                                         SR0000288352              Warner Records Inc.




                                                                    Page 39
                       Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 41 of 43


Ex. A.
 No.                    Artist                           Track                Registration Number                  Plaintiff
    2682   Green Day               Jaded                                  SR0000188562              Warner Records Inc.
    2683   Green Day               Jesus of Suburbia                      SR0000362126              Warner Records Inc.
    2684   Green Day               Kill the DJ                            SR0000714097              Warner Records Inc.
    2685   Green Day               King for a Day                         SR0000244558              Warner Records Inc.
    2686   Green Day               Know Your Enemy                        SR0000762131              Warner Records Inc.
    2687   Green Day               Lady Cobra                             SR0000719516              Warner Records Inc.
    2688   Green Day               Last Night on Earth                    SR0000762131              Warner Records Inc.
    2689   Green Day               Last of the American Girls             SR0000762131              Warner Records Inc.
    2690   Green Day               Last Ride In                           SR0000244558              Warner Records Inc.
    2691   Green Day               Lazy Bones                             SR0000719516              Warner Records Inc.
    2692   Green Day               Let Yourself Go                        SR0000714097              Warner Records Inc.
    2693   Green Day               Letterbomb                             SR0000362126              Warner Records Inc.
    2694   Green Day               Loss of Control                        SR0000714097              Warner Records Inc.
    2695   Green Day               Macy's Day Parade                      SR0000288352              Warner Records Inc.
    2696   Green Day               Makeout Party                          SR0000719516              Warner Records Inc.
    2697   Green Day               Minority                               SR0000288352              Warner Records Inc.
    2698   Green Day               Misery                                 SR0000288352              Warner Records Inc.
    2699   Green Day               Missing You                            SR0000719515              Warner Records Inc.
    2700   Green Day               Murder City                            SR0000762131              Warner Records Inc.
    2701   Green Day               Nice Guys Finish Last                  SR0000244558              Warner Records Inc.
    2702   Green Day               Nightlife                              SR0000719516              Warner Records Inc.
    2703   Green Day               No Pride                               SR0000188562              Warner Records Inc.
    2704   Green Day               Nuclear Family                         SR0000714097              Warner Records Inc.
    2705   Green Day               Oh Love                                SR0000714097              Warner Records Inc.
    2706   Green Day               Ordinary World                         SR0000801837              Warner Records Inc.
    2707   Green Day               Outlaws                                SR0000801837              Warner Records Inc.
    2708   Green Day               Panic Song                             SR0000188562              Warner Records Inc.
    2709   Green Day               Peacemaker                             SR0000762131              Warner Records Inc.
    2710   Green Day               Platypus (I Hate You)                  SR0000244558              Warner Records Inc.
    2711   Green Day               Prosthetic Head                        SR0000244558              Warner Records Inc.
    2712   Green Day               Pulling Teeth                          SR0000185457              Warner Records Inc.
    2713   Green Day               Redundant                              SR0000244558              Warner Records Inc.
    2714   Green Day               Reject                                 SR0000244558              Warner Records Inc.
    2715   Green Day               Restless Heart Syndrome                SR0000762131              Warner Records Inc.
    2716   Green Day               Revolution Radio                       SR0000801837              Warner Records Inc.
    2717   Green Day               Rusty James                            SR0000714097              Warner Records Inc.
    2718   Green Day               Sassafras Roots                        SR0000185457              Warner Records Inc.
    2719   Green Day               Say Goodbye                            SR0000801837              Warner Records Inc.
    2720   Green Day               Scattered                              SR0000244558              Warner Records Inc.
    2721   Green Day               See the Light                          SR0000762131              Warner Records Inc.
    2722   Green Day               See You Tonight                        SR0000719516              Warner Records Inc.
    2723   Green Day               Sex, Drugs & Violence                  SR0000719515              Warner Records Inc.
    2724   Green Day               She's a Rebel                          SR0000362126              Warner Records Inc.
    2725   Green Day               Somewhere Now                          SR0000801837              Warner Records Inc.
    2726   Green Day               Song of the Century                    SR0000762131              Warner Records Inc.
    2727   Green Day               St. Jimmy                              SR0000362126              Warner Records Inc.
    2728   Green Day               Stay the Night                         SR0000714097              Warner Records Inc.
    2729   Green Day               Still Breathing                        SR0000801837              Warner Records Inc.
    2730   Green Day               Stop When the Red Lights Flash         SR0000719516              Warner Records Inc.
    2731   Green Day               Stray Heart                            SR0000719516              Warner Records Inc.
    2732   Green Day               Stuart and the Ave.                    SR0000188562              Warner Records Inc.
    2733   Green Day               Stuck with Me                          SR0000188562              Warner Records Inc.
    2734   Green Day               Sweet 16                               SR0000714097              Warner Records Inc.
    2735   Green Day               The Forgotten                          SR0000719515              Warner Records Inc.
    2736   Green Day               The Grouch                             SR0000244558              Warner Records Inc.
    2737   Green Day               The Static Age                         SR0000762131              Warner Records Inc.
    2738   Green Day               Tight Wad Hill                         SR0000188562              Warner Records Inc.
    2739   Green Day               Too Dumb to Die                        SR0000801837              Warner Records Inc.
    2740   Green Day               Troubled Times                         SR0000801837              Warner Records Inc.
    2741   Green Day               Troublemaker                           SR0000714097              Warner Records Inc.
    2742   Green Day               Uptight                                SR0000244558              Warner Records Inc.
    2743   Green Day               Waiting                                SR0000288352              Warner Records Inc.
    2744   Green Day               Wake Me up When September Ends         SR0000362126              Warner Records Inc.
    2745   Green Day               Walk Away                              SR0000719515              Warner Records Inc.
    2746   Green Day               Walking Alone                          SR0000244558              Warner Records Inc.
    2747   Green Day               Walking Contradiction                  SR0000188562              Warner Records Inc.
    2748   Green Day               Warning                                SR0000288352              Warner Records Inc.
    2749   Green Day               Westbound Sign                         SR0000188562              Warner Records Inc.
    2750   Green Day               Whatsername                            SR0000362126              Warner Records Inc.
    2751   Green Day               When I Come Around                     SR0000185457              Warner Records Inc.
    2752   Green Day               Wild One                               SR0000719516              Warner Records Inc.
    2753   Green Day               Worry Rock                             SR0000244558              Warner Records Inc.
    2754   Green Day               Wow! That's Loud                       SR0000719516              Warner Records Inc.




                                                                Page 40
                        Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 42 of 43


Ex. A.
 No.                     Artist                            Track                            Registration Number                  Plaintiff
    2755 Green Day                  X-Kid                                               SR0000719515              Warner Records Inc.
    2756 Green Day                  Youngblood                                          SR0000801837              Warner Records Inc.
                                    1Stp Klosr (The Humble Brothers Reanimation)        SR0000316952
   2757   Linkin Park               [feat. Jonathan Davis]                                                        Warner Records Inc.
   2758   Linkin Park               A Place for My Head                                 SR0000288402              Warner Records Inc.
   2759   Linkin Park               Blackout                                            SR0000665935              Warner Records Inc.
   2760   Linkin Park               Bleed It Out                                        SR0000406841              Warner Records Inc.
   2761   Linkin Park               Breaking the Habit                                  SR0000346247              Warner Records Inc.
   2762   LINKIN PARK               BURN IT DOWN                                        SR0000708311              Warner Records Inc.
   2763   Linkin Park               Burning in the Skies                                SR0000665935              Warner Records Inc.
   2764   Linkin Park               By Myself                                           SR0000288402              Warner Records Inc.
   2765   LINKIN PARK               CASTLE OF GLASS                                     SR0000708311              Warner Records Inc.
   2766   Linkin Park               Crawling                                            SR0000288402              Warner Records Inc.
   2767   Linkin Park               Cure for the Itch                                   SR0000288402              Warner Records Inc.
   2768   Linkin Park               Don't Stay                                          SR0000346247              Warner Records Inc.
   2769   Linkin Park               Easier to Run                                       SR0000346247              Warner Records Inc.
                                    Enth E Nd (Kutmasta Kurt Reanimation) [feat.        SR0000316952
   2770   Linkin Park               Motion Man]                                                                   Warner Records Inc.
   2771   Linkin Park               Fallout                                             SR0000665935              Warner Records Inc.
   2772   Linkin Park               Figure.09                                           SR0000346247              Warner Records Inc.
   2773   Linkin Park               Final Masquerade                                    SR0000761629              Warner Records Inc.
   2774   Linkin Park               Forgotten                                           SR0000288402              Warner Records Inc.
                                    Frgt/10 (Alchemist Reanimation) [feat. Chali 2na]   SR0000316952
   2775   Linkin Park                                                                                             Warner Records Inc.
   2776   Linkin Park               From the Inside                                     SR0000346247              Warner Records Inc.
   2777   Linkin Park               Given Up                                            SR0000406841              Warner Records Inc.
   2778   Linkin Park               Guilty All the Same (feat. Rakim)                   SR0000761629              Warner Records Inc.
   2779   Linkin Park               Hit the Floor                                       SR0000346247              Warner Records Inc.
   2780   LINKIN PARK               I'LL BE GONE                                        SR0000708311              Warner Records Inc.
   2781   Linkin Park               In Between                                          SR0000406841              Warner Records Inc.
   2782   LINKIN PARK               IN MY REMAINS                                       SR0000708311              Warner Records Inc.
   2783   Linkin Park               In Pieces                                           SR0000406841              Warner Records Inc.
   2784   Linkin Park               In the End                                          SR0000288402              Warner Records Inc.
   2785   Linkin Park               Iridescent                                          SR0000665935              Warner Records Inc.
   2786   Linkin Park               Jornada del Muerto                                  SR0000665935              Warner Records Inc.
   2787   Linkin Park               Kyur4 Th Ich (Chairman Hahn Reanimation)            SR0000316952              Warner Records Inc.
   2788   LINKIN PARK               LIES GREED MISERY                                   SR0000708311              Warner Records Inc.
   2789   LINKIN PARK               LOST IN THE ECHO (Instrumental)                     SR0000708311              Warner Records Inc.
   2790   Linkin Park               Lying from You                                      SR0000346247              Warner Records Inc.
   2791   Linkin Park               No More Sorrow                                      SR0000406841              Warner Records Inc.
   2792   Linkin Park               Nobody's Listening                                  SR0000346247              Warner Records Inc.
   2793   Linkin Park               Numb                                                SR0000346247              Warner Records Inc.
   2794   Linkin Park               One Step Closer                                     SR0000288402              Warner Records Inc.
   2795   Linkin Park               Opening                                             SR0000316952              Warner Records Inc.
                                    P5hng Me A*wy (Mike Shinoda Reanimation) [feat.     SR0000316952
   2796 Linkin Park                 Stephen Richards]                                                             Warner Records Inc.
   2797 Linkin Park                 Papercut                                            SR0000288402              Warner Records Inc.
                                    Plc.4 Mie Hæd (Amp Live Reanimation) [feat. Zion]   SR0000316952
   2798 Linkin Park                                                                                               Warner Records Inc.
   2799 Linkin Park                 Points of Authority                                 SR0000288402              Warner Records Inc.
   2800 LINKIN PARK                 POWERLESS                                           SR0000708311              Warner Records Inc.
                                    Ppr:kut (Cheapshot and Jubacca Reanimation)         SR0000316952
   2801   Linkin Park               [feat. Rasco and Planet Asia]                                                 Warner Records Inc.
   2802   Linkin Park               Pushing Me Away                                     SR0000288402              Warner Records Inc.
   2803   Linkin Park               Rebellion (feat. Daron Malakian)                    SR0000761629              Warner Records Inc.
   2804   LINKIN PARK               ROADS UNTRAVELED                                    SR0000708311              Warner Records Inc.
   2805   Linkin Park               Robot Boy                                           SR0000665935              Warner Records Inc.
   2806   Linkin Park               Runaway                                             SR0000288402              Warner Records Inc.
   2807   Linkin Park               Session                                             SR0000346247              Warner Records Inc.
   2808   Linkin Park               Shadow of the Day                                   SR0000406841              Warner Records Inc.
   2809   LINKIN PARK               SKIN TO BONE                                        SR0000708311              Warner Records Inc.
   2810   Linkin Park               Somewhere I Belong                                  SR0000346247              Warner Records Inc.
   2811   Linkin Park               The Catalyst                                        SR0000665935              Warner Records Inc.
   2812   Linkin Park               The Little Things Give You Away                     SR0000406841              Warner Records Inc.
   2813   Linkin Park               The Messenger                                       SR0000665935              Warner Records Inc.
   2814   Linkin Park               The Radiance                                        SR0000665935              Warner Records Inc.
   2815   Linkin Park               The Requiem                                         SR0000665935              Warner Records Inc.
   2816   LINKIN PARK               TINFOIL                                             SR0000708311              Warner Records Inc.
   2817   LINKIN PARK               UNTIL IT BREAKS                                     SR0000708311              Warner Records Inc.
   2818   Linkin Park               Until It's Gone                                     SR0000761629              Warner Records Inc.
   2819   Linkin Park               Valentine's Day                                     SR0000406841              Warner Records Inc.
   2820   Linkin Park               Waiting for the End                                 SR0000665935              Warner Records Inc.
   2821   Linkin Park               Wake                                                SR0000406841              Warner Records Inc.




                                                                      Page 41
                         Case 1:21-cv-05050 Document 1-1 Filed 06/08/21 Page 43 of 43


Ex. A.
 No.                        Artist                                 Track                            Registration Number                  Plaintiff
    2822   Linkin Park                     Wastelands                                           SR0000761629              Warner Records Inc.
    2823   Linkin Park                     What I've Done                                       SR0000406842              Warner Records Inc.
    2824   Linkin Park                     When They Come for Me                                SR0000665935              Warner Records Inc.
    2825   Linkin Park                     Wisdom, Justice, and Love                            SR0000665935              Warner Records Inc.
    2826   Linkin Park                     With You                                             SR0000288402              Warner Records Inc.
    2827   Linkin Park                     Wretches and Kings                                   SR0000665935              Warner Records Inc.
                                           Wth>You (Chairman Hahn Reanimation) [feat.           SR0000316952
   2828    Linkin Park                     Aceyalone]                                                                     Warner Records Inc.
   2829    Linkin Park                     X-Ecutioner Style (feat. Black Thought)              SR0000316952              Warner Records Inc.
   2830    Linkin Park & Jay-Z             Jigga What / Faint                                   SR0000362314              Warner Records Inc.
   2831    Mudcrutch                       Scare Easy                                           SR0000638208              Warner Records Inc.
   2832    Prince                          Electric Intercourse (Studio Version)                SR0000816577              Warner Records Inc.
   2833    Prince                          Father's Song                                        SR0000816851              Warner Records Inc.
   2834    Prince                          Katrina's Paper Dolls                                SR0000811717              Warner Records Inc.
   2835    Prince                          Love and Sex                                         SR0000811717              Warner Records Inc.
   2836    Prince                          Possessed                                            SR0000811717              Warner Records Inc.
   2837    Prince                          The Dance Electric                                   SR0000811717              Warner Records Inc.
   2838    Prince                          Velvet Kitty Cat                                     SR0000811717              Warner Records Inc.
   2839    Prince                          We Can Fuck                                          SR0000811717              Warner Records Inc.
   2840    Prince                          Wonderful Ass                                        SR0000811717              Warner Records Inc.
                                           17 Days (the rain will come down, then U will        SR0000054684
                                           have 2 choose. If U believe, look 2 the dawn and U
   2841    Prince & The Revolution         shall never lose)                                                              Warner Records Inc.
   2842    Prince & The Revolution         Another Lonely Christmas                             SR0000058458              Warner Records Inc.
   2843    Prince & The Revolution         God                                                  SR0000057169              Warner Records Inc.
   2844    Prince & The Revolution         Our Destiny / Roadhouse Garden                       SR0000816568              Warner Records Inc.
   2845    Tom Petty                       Angel Dream (No. 2)                                  SR0000220039              Warner Records Inc.
   2846    Tom Petty                       Saving Grace                                         SR0000394083              Warner Records Inc.
   2847    Tom Petty                       Square One                                           SR0000394083              Warner Records Inc.
   2848    Tom Petty                       Wildflowers                                          SR0000202052              Warner Records Inc.
   2849    Tom Petty                       You Don't Know How It Feels                          SR0000202052              Warner Records Inc.
   2850    Tom Petty                       You Wreck Me                                         SR0000202052              Warner Records Inc.
   2851    Tom Petty & The Heartbreakers   I Need to Know                                       SR0000002999              Warner Records Inc.
   2852    Tom Petty & The Heartbreakers   I Should Have Known It                               SR0000668159              Warner Records Inc.
   2853    Tom Petty & The Heartbreakers   Listen to Her Heart                                  SR0000002999              Warner Records Inc.
   2854    Tom Petty & The Heartbreakers   Room at the Top                                      SR0000264280              Warner Records Inc.
   2855    Tom Petty & The Heartbreakers   The Last DJ                                          SR0000314623              Warner Records Inc.
   2856    Tom Petty & The Heartbreakers   Walls (Circus)                                       SR0000220039              Warner Records Inc.




                                                                             Page 42
